Exhibit 10.16

EXECUTION COPY

UK PROPCO FACILITY AGREEMENT

DATED 8th FEBRUARY 2006

For

TOYS “R” US PROPERTIES (UK) LIMITED

with

THE ENTITIES NAMED HEREIN

as Original Lenders

ALLEN & OVERY

ALLEN & OVERY LLP

LONDON



--------------------------------------------------------------------------------

CONTENTS

 

Clause         Page 1.   

Definitions and Interpretation

   1 2.   

The Facility

   23 3.   

Purpose

   25 4.   

Conditions of Utilisation

   26 5   

Utilisation

   27 6.   

Repayment

   28 7.   

Prepayment

   30 8.   

Cancellation

   32 9.   

Payments

   32 10.   

Taxes

   35 11.   

Change in Circumstances

   40 12.   

Interest

   44 13.   

Other Indemnities

   47 14.   

Bank Accounts

   50 15.   

Representations

   56 16.   

Information Undertakings

   61 17.   

General Undertakings

   63 18.   

Property Undertakings

   70 19.   

Events of Default

   78 20.   

Changes to the Parties

   82 21.   

Role of the Facility Agent and the Security Agent

   86 22.   

Security

   92 23.   

Sharing among the Finance Parties

   93 24.   

Set-Off

   95 25.   

Notices and Confidentiality

   95 26.   

Calculations and Certificates

   99 27.   

Partial Invalidity

   99 28.   

Remedies and Waivers

   99 29.   

Amendments and Waivers

   99 30.   

Counterparts

   101 31.   

Governing Law

   102 32.   

Enforcement

   102



--------------------------------------------------------------------------------

Schedule

 

1.   

Original Properties and Original Lenders

   103   

Part 1

    

The Original Properties and Allocated Loan Amounts

   103   

Part 2

    

The Original Lenders

   106 2.   

Conditions Precedent

   107   

Part 1

    

Conditions Precedent to Initial Utilisation

   107   

Part 2

    

Conditions Precedent for an Additional Property

   110   

Part 3

    

Conditions Precedent to drawdown of the Cardiff Loan

   113 3.   

Requests

   115 4.   

Form of Transfer Certificate

   116 5.   

Form of Hedge Counterparty Accession Agreement

   118 6.   

Form of Quarterly Property Information

   119 7.   

Security Agreement

   120 Signatories    153



--------------------------------------------------------------------------------

THIS AGREEMENT is dated 8th February 2006 and made

BETWEEN:

 

(1) TOYS “R” US PROPERTIES (UK) LIMITED, a company incorporated in England
(registration number 5410177) with its registered office at Mitre House, 160
Aldersgate Street, London EC1A 4DD (the Company);

 

(2) THE ENTITIES listed in Part 2 of Schedule 1 (Original Properties and
Original Lenders) as lenders (the Original Lenders);

 

(3) DEUTSCHE BANK AG, LONDON BRANCH as facility agent of the Lenders (the
Facility Agent);

 

(4) DEUTSCHE BANK AG, LONDON BRANCH as counterparty to certain hedging
arrangements relating to the B Loan (the Original Hedge Counterparty); and

 

(5) DEUTSCHE BANK AG, LONDON BRANCH as security agent and trustee for the
Finance Parties (the Security Agent).

IT IS AGREED as follows:

SECTION 1

INTERPRETATION

 

1. DEFINITIONS AND INTERPRETATION

 

1.1 Definitions

In this Agreement:

A1 Commitment means:

 

  (a) in relation to an Original Lender, the amount set opposite its name under
the heading “A1 Commitment” in Part 2 of Schedule 1 (Original Properties and
Original Lenders) and the amount of any other A1 Commitment transferred to it in
accordance with this Agreement; and

 

  (b) in relation to any other Lender, the amount of any A1 Commitment
transferred to it in accordance with this Agreement,

to the extent not cancelled, reduced or transferred by it under or in accordance
with this Agreement.

A2 Commitment means:

 

  (a) in relation to an Original Lender, the amount set opposite its name under
the heading “A2 Commitment” in Part 2 of Schedule 1 (Original Properties and
Original Lenders) and the amount of any other A2 Commitment transferred to it in
accordance with this Agreement; and

 

  (b) in relation to any other Lender, the amount of any A2 Commitment
transferred to it in accordance with this Agreement,

 

1



--------------------------------------------------------------------------------

to the extent not cancelled, reduced or transferred by it under or in accordance
with this Agreement.

A3 Commitment means:

 

  (a) in relation to an Original Lender, the amount set opposite its name under
the heading “A3 Commitment” in Part 2 of Schedule 1 (Original Properties and
Original Lenders) and the amount of any other A3 Commitment transferred to it in
accordance with this Agreement; and

 

  (b) in relation to any other Lender, the amount of any A3 Commitment
transferred to it in accordance with this Agreement,

to the extent not cancelled, reduced or transferred by it under or in accordance
with this Agreement.

A4 Commitment means:

 

  (a) in relation to an Original Lender, the amount set opposite its name under
the heading “A4 Commitment” in Part 2 of Schedule 1 (Original Properties and
Original Lenders) and the amount of any other A4 Commitment transferred to it in
accordance with this Agreement; and

 

  (b) in relation to any other Lender, the amount of any A4 Commitment
transferred to it in accordance with this Agreement,

to the extent not cancelled, reduced or transferred by it under or in accordance
with this Agreement.

A5 Commitment means:

 

  (a) in relation to an Original Lender, the amount set opposite its name under
the heading “A5 Commitment” in Part 2 of Schedule 1 (Original Properties and
Original Lenders) and the amount of any other A5 Commitment transferred to it in
accordance with this Agreement; and

 

  (b) in relation to any other Lender, the amount of any A5 Commitment
transferred to it in accordance with this Agreement,

to the extent not cancelled, reduced or transferred by it under or in accordance
with this Agreement.

A6 Commitment means:

 

  (a) in relation to an Original Lender, the amount set opposite its name under
the heading “A6 Commitment” in Part 2 of Schedule 1 (Original Properties and
Original Lenders) and the amount of any other A6 Commitment transferred to it in
accordance with this Agreement; and

 

  (b) in relation to any other Lender, the amount of any A6 Commitment
transferred to it in accordance with this Agreement,

to the extent not cancelled, reduced or transferred by it under or in accordance
with this Agreement.

A Loan means any A1 Loan, A2 Loan, A3 Loan, A4 Loan, A5 Loan or A6 Loan.

 

2



--------------------------------------------------------------------------------

A1 Loan means the principal amount of the A1 Commitment borrowed under this
Agreement and designated as such in each relevant Request or the principal
amount outstanding of each such borrowing.

A2 Loan means the principal amount of the A2 Commitment borrowed under this
Agreement and designated as such in each relevant Request or the principal
amount outstanding of each such borrowing.

A3 Loan means the principal amount of the A3 Commitment borrowed under this
Agreement and designated as such in each relevant Request or the principal
amount outstanding of each such borrowing.

A4 Loan means the principal amount of the A4 Commitment borrowed under this
Agreement and designated as such in each relevant Request or the principal
amount outstanding of each such borrowing.

A5 Loan means the principal amount of the A5 Commitment borrowed under this
Agreement and designated as such in each relevant Request or the principal
amount outstanding of each such borrowing.

A6 Loan means the principal amount of the A6 Commitment borrowed under this
Agreement and designated as such in each relevant Request or the principal
amount outstanding of each such borrowing.

A Lender means a Lender under this Agreement which has an A1 Commitment, A2
Commitment, A3 Commitment, A4 Commitment, A5 Commitment or an A6 Commitment or
has a participation in any outstanding A Loan.

Account means a CSA Account, the General Account, the Rent Account, the Disposal
Account and the Insurance Account.

Accounting Principles means generally accepted accounting principles in the
United Kingdom or International Accounting Standards, or, if applicable, at any
time, such other accounting principles as have been most recently agreed in
accordance with Clause 16.3 (Change in accounting position).

Acquisition means the acquisition of the Original Properties by the Company from
the Vendors.

Additional Hedge Counterparty means a bank or financial institution which
becomes a Hedge Counterparty after the date of this Agreement.

Additional Property means any real property the security over which is created
by a Security Document entered into after the first Utilisation Date, as more
fully described in that Security Document and, where the context so requires,
includes the buildings on that Additional Property.

Affiliate means, in relation to a body corporate or other entity (other than any
of the Sponsors), any of its Holding Companies or Subsidiaries or any other
Subsidiary of any of its Holding Companies.

Agreement for Lease means an agreement to grant an Occupational Lease of all or
part of a Property.

Allocated Loan Amount means:

 

  (a) with respect to an Original Property, the amount set out opposite that
Property in Part 1 of Schedule 1 (Original Properties and Original Lenders); and

 

3



--------------------------------------------------------------------------------

  (b) with respect to an Additional Property or the Cardiff Property, the amount
agreed by the Company and the Facility Agent as the Allocated Loan Amount for
that Property (which shall be an amount equal to 83 per cent, of the market
value of that Additional Property contained in the relevant Original Valuation
Report) before it becomes a Property.

Applicable Release Pricing Amount has the meaning given to it in Clause 17.13
(Disposals).

Annual Financial Statement has the meaning given to it in Clause 16 (Information
Undertakings).

Approved Bank means any account bank, which has the Requisite Rating and which
is a bank (as defined by section 840A of the Taxes Act) for the purposes of
section 349 of the Taxes Act that may pay interest without withholding or
deduction for or on account of Taxes in the ordinary course of its business,
selected by the Company as the bank at which an Account may be held.

Assignation of Rent means an assignation of rent entered into or to be entered
into by the Company in favour of the Facility Agent.

Auditors means in relation to any entity the auditors appointed by the Company
for the purposes of and in accordance with the terms set out in Clause 16.2(b)
(Requirements as to financial statements).

Authorisation means an authorisation, consent, approval, resolution, licence,
exemption of or by a person by whom the same is required by law.

Availability Period means the period from and including the date of this
Agreement to:

 

  (a) in the case of any Loan other than the Cardiff Loan, the date falling six
months after the date of this Agreement;

 

  (b) in the case of the Cardiff Loan, the date falling twelve months after the
date of this Agreement.

B Commitment means:

 

  (a) in relation to an Original Lender, the amount set opposite its name under
the heading “B Commitment” in Part 2 of Schedule 1 (Original Properties and
Original Lenders) and the amount of any other B Commitment transferred to it in
accordance with this Agreement; and

 

  (b) in relation to any other Lender, the amount of any B Commitment which is
transferred to it in accordance with this Agreement,

to the extent not cancelled, reduced or transferred by it under or in accordance
with this Agreement.

B Lender means a Lender under this Agreement which has a B Commitment or has a
participation in a B Loan.

B Loan means the principal amount of the B Commitment borrowed under this
Agreement and designated as such in each relevant Request or the principal
amount outstanding of each such borrowing.

Break Costs means:

 

  (a)

in relation to an A Loan, the amount (if any) determined by each A Lender
concerned which would indemnify that A Lender against any loss or liability that
it incurs as a consequence of any part of an A Loan or Unpaid Sum due to that A
Lender being repaid or prepaid, and

 

4



--------------------------------------------------------------------------------

 

includes any costs incurred as a result of that A Lender terminating all or any
part of its fixed rate, swap or other hedging arrangements; or

 

  (b) in relation to a B Loan the amount (if any) by which:

 

  (i) the interest which a B Lender should have received for the period from the
date of receipt of all or any part of its participation in any B Loan or an
Unpaid Sum due to that B Lender to the last day of the current Interest Period
in respect of that B Loan or Unpaid Sum, had the principal amount or Unpaid Sum
received been paid on the last day of that Interest Period;

exceeds:

 

  (ii) the amount which that B Lender would be able to obtain by placing an
amount equal to the principal amount or Unpaid Sum received by it on deposit
with a leading bank in the Relevant Interbank Market for a period starting on
the Business Day following receipt or recovery and ending on the last day of the
current Interest Period.

Business Day means a day (other than a Saturday or Sunday) on which banks and
foreign exchange markets are open for general business (including dealing in
foreign exchange and foreign currency deposits) in London and Dublin.

Cardiff Property means a property located in Cardiff to be acquired by the
Company after the date of and in accordance with this Agreement, as to be more
particularly described in the relevant Supplemental Security Agreement.

Cardiff Loan means the principal amount of the Commitments borrowed under this
Agreement and designated as such in the relevant Request or the principal amount
outstanding of that borrowing.

Cash Management Agreement means the cash management agreement dated on or before
Closing between, amongst others, Vanwall Finance plc and HSBC Bank plc as cash
manager.

Centre of Main Interests means the “centre of main interests” of an Obligor for
the purposes of Council Regulation (EC) No. 1346/2000 of 29 May, 2000.

Charged Property means all of the assets of the Company which from time to time
are the subject of the Transaction Security.

Closing means the date on which the notes are issued pursuant to the
Securitisation.

Closing Account means an account at Deutsche Bank AG opened in the name of the
Company for the purposes of receiving and transferring funds on Closing.

Commitment means the A1 Commitment, A2 Commitment, A3 Commitment, A4 Commitment,
A5 Commitment, the A6 Commitment or the B Commitment.

 

5



--------------------------------------------------------------------------------

Confidential Information means any information relating to the Company, the
Facility and/or the Acquisition (including, without limitation, the Reports)
provided to any Finance Party in whatever form, and includes information given
orally and any document, electronic file or any other way of representing or
recording information which contains or is derived or copied from such
information but excludes information:

 

  (a) that is or becomes public knowledge other than as a direct or indirect
result of any breach of this Agreement; or

 

  (b) that is known by such Finance Party before the date the information is
disclosed to it or is lawfully obtained by it other than from a source which is
connected with the Company or the Sponsors,

and which, in either case, so far as the relevant Finance Party is aware, has
not been obtained in violation of, and is not otherwise subject to, any
obligation of confidentiality owed to the Company; or

 

  (c) in relation to the Reports, the disclosure of which is anticipated in the
addressee, reliance or disclosure language contained in that Report or in any
side letter to it; or

 

  (d) that is disclosed for the purpose of syndication of the Facility and the
recipient of which has signed a confidentiality agreement in the form agreed by
the Loan Market Association at that time.

Credit Support Annex means any credit support annex entered into by the Company
and a Hedge Counterparty in connection with the Hedging Agreement.

Credit Support Balance has the meaning given to it in the Hedging Agreement.

CSA Account means each Account designated as such under the terms of this
Agreement.

Default means an Event of Default or any event or circumstance which with the
giving of notice or the lapse of time (and assuming the Company will not be able
to remedy the relevant matter within any applicable grace period) or the making
of any determination or fulfilment of any condition provided for in Clause 19
(Events of Default) would constitute an Event of Default.

Default Interest Period has the meaning given to it in Clause 12.6(b) (Default
Interest).

Deposit Account has the meaning given to it in Clause 18.8 (Interest Cover).

Designated Website has the meaning given to it in Clause 25.7 (Use of Websites).

Discharged Rights and Obligations has the meaning given to it in Clause 20.6
(Procedure for transfer).

Disposal Account means the account designated as such under the terms of this
Agreement.

Disposal Tax Liability means an amount calculated by the Company (acting
reasonably and on the basis of professional advice) and notified to the Lenders
as payable in tax as a result of any disposal of a Property or part of a
Property permitted in accordance with the terms of this Agreement.

Disposed Property has the meaning given to it in Clause 17.12 (Acquisitions and
investments).

Dispute has the meaning given to it in Clause 32 (Enforcement).

 

6



--------------------------------------------------------------------------------

Environment means all gases, air, vapours, liquids, water, land, surface and
sub-surface soils, rock, flora, fauna, wetlands and all other natural resources
or part thereof including artificial or manmade buildings, structures or
enclosures.

Environmental Claim means any claim by any person in connection with:

 

  (a) a breach, or alleged breach, of an Environmental Law;

 

  (b) any accident, fire, explosion or other event of any type involving an
emission or substance which is capable of causing harm to any living organism or
the environment; or

 

  (c) any other environmental contamination.

Environmental Consent means consent required under or in relation to
Environmental Laws.

Environmental Law means any law or directive concerning the Environment or
health and safety which is at any time binding upon the Company in the
jurisdictions in which the Company carries on business or operates (including,
without limitation, by the export of its products or its waste thereto).

Equity means any cash contributions of equity by way of subscription for
ordinary shares, preference shares or other equity interests issued by the
Company and/or Subordinated Loans made to the Company.

Establishment means any place of operations where the Company carries on
non-transitory economic activity with human means and goods.

Event of Default means any event or circumstance specified as such in Clause 19
(Events of Default).

Existing Lender has the meaning given to it in Clause 20.2 (Assignments and
transfers by the Lenders).

Facility means each credit facility made available under this Agreement (and
Facilities means all of them).

Facility Fee means:

 

  (a) an amount equal to the amounts payable by the Issuer on each Interest
Payment Date under the notes issued pursuant to the Securitisation as set out:

 

  (i) in schedule 1 of the Cash Management Agreement under paragraphs (a), (b),
(c), (d), (e), (f), (m), (n) and (o);

 

  (ii) in schedule 2 of the Cash Management Agreement under paragraphs (a), (b),
(c), (d), (e), (m) and (n); and

 

  (iii) in schedule 3 of the Cash Management Agreement under paragraphs (a),
(b), (c), (d), (e) and (m); and

 

  (b) an amount equal to the Pre-Funding Commitment Fee,

payable by the Company pursuant to Clause 13.6 (Facility Fee).

 

7



--------------------------------------------------------------------------------

Facility Office means the office or offices notified by a Lender to the Facility
Agent in writing on or before the date it becomes a Lender (or, following that
date, by not less than five Business Days’ written notice) as the office or
offices through which it will perform its obligations under this Agreement.

Final Maturity Date means 7th April, 2013.

Finance Documents means this Agreement, any Security Document, a Subordination
Agreement, any Hedging Agreement (except where the term Finance Document is used
in Clauses 10.3 (Tax Gross-Up) and 10.4 (Tax Indemnity) in which case no Hedging
Agreement will be included) and any other document designated as a Finance
Document by the Facility Agent and the Company.

Finance Party means the Facility Agent, the Security Agent, a Lender or any
Hedge Counterparty.

Financial Indebtedness means any indebtedness in respect of or arising under:

 

  (a) moneys borrowed; or

 

  (b) moneys raised including moneys raised under or pursuant to any debenture,
bond, note or loan stock or other similar instrument; or

 

  (c) any acceptance credit; or

 

  (d) receivables sold or discounted (otherwise than on a non-recourse basis);
or

 

  (e) any amount due under any agreement for managing or hedging interest rate
risk provided that where such agreement provides for netting to occur this
paragraph (e) shall include the net amount of the payment obligation outstanding
from the Company thereunder after such netting-off has occurred; or

 

  (f) the amount payable by the Company to any person in respect of the
redemption of any share capital or other securities issued by it where the
redemption date for such share capital or other securities falls prior to the
Final Maturity Date; or

 

  (g) amounts raised under any other transaction required to be accounted for as
a borrowing under the Accounting Principles; or

 

  (h) any guarantee, indemnity or similar assurance against financial loss of
any person in respect of any indebtedness falling within paragraphs (a) to
(g) inclusive of this definition,

and so that, where the amount of Financial Indebtedness falls to be calculated
or where the existence (or otherwise) of any Financial Indebtedness is to be
established:

 

  (i) Financial Indebtedness in respect of a Subordinated Loan shall not be
taken into account; and

 

  (ii) in relation to any bank accounts subject to netting arrangements
permitted under this Agreement, the net balance shall be used.

Fitch means Fitch Ratings Ltd. and any successor to its rating business.

Fixed Rate means, in relation to an Interest Period for an A Loan or Unpaid Sum
due to an A Lender, the fixed rate of interest per annum specified in the
Notional Swap Confirmation.

 

8



--------------------------------------------------------------------------------

Funds Flow Document means the funds flow, in the agreed form and contained
within the tax structuring paper, delivered pursuant to Part 1 of Schedule 2
(Conditions Precedent to Initial Utilisation) showing the funds flow on the
first Utilisation Date and showing all material intra-group on-loans relating to
the proceeds of contributions of any Equity made or to be made on or before that
date.

General Account means the account designated as such under the terms of this
Agreement and opened and maintained by the Company pursuant to Clause 14 (Bank
Accounts).

Headlease means a lease under which the Company holds title to a Property.

Hedge Additional Termination Event means an Additional Termination Event as
defined in the relevant Hedging Agreement.

Hedge Counterparty means the Original Hedge Counterparty or an Additional Hedge
Counterparty.

Hedge Counterparty Accession Agreement means a letter, substantially in the form
of Schedule 5 (Form of Hedge Counterparty Accession Agreement), with such
amendments as the Facility Agent may approve or reasonably require.

Hedge Defaulting Party means the Defaulting Party (as defined in the relevant
Hedging Agreement).

Hedging Agreement means any interest hedging arrangement entered into by the
Company in connection with interest payable under this Agreement in relation to
the B Loan.

Holding Company means, in relation to a body corporate or other entity, any
other body corporate or other entity in respect of which it is a Subsidiary.

Individual Loan to Value means the Allocated Loan Amount for a Property as a
percentage of the value of that Property, determined in accordance with the most
recent Valuation at the relevant time.

Insurance Account means the account designated as such under the terms of this
Agreement and opened and maintained by the Company pursuant to Clause 14 (Bank
Accounts).

Intercreditor Deed means the intercreditor deed dated on or about the date of
this Agreement between, amongst others, the A Lender, the B Lender and the Hedge
Counterparty (in each case as at the date of this Agreement).

Interest Cover means, on any testing date (as defined below), projected annual
rental income as a percentage of projected annual finance costs at that time.
For the purposes of this definition:

 

  (a) projected annual finance costs means an estimate by the Company, acting
reasonably and based on prudent and appropriate grounds, of the aggregate amount
payable to the Finance Parties by way of interest on the Loans (having taken
into account any net amounts receivable or payable under any Hedging Agreements)
during any period of 12 consecutive months in respect of which the Company has
estimated projected annual rental income;

 

  (b) projected annual rental income means an estimate by the Company, acting
reasonably and based on prudent and appropriate grounds, as at any testing date,
of the passing net rental income that will be received during the period of 12
consecutive months commencing on that testing date; and

 

9



--------------------------------------------------------------------------------

  (c) testing date means each Utilisation Date, each Interest Payment Date and
any other date on which the terms of this Agreement refer to Interest Cover
being tested.

In determining the passing net rental income the Company will assume:

 

  (i) a break clause under any Lease Document will be deemed to be exercised at
the earliest date available to the relevant tenant;

 

  (ii) net rental income will be ignored unless payable under an unconditional
and binding Lease Document;

 

  (iii) potential net rental income increases as a result of rent reviews will
be ignored other than where there are fixed rental increase under the relevant
Lease Document;

 

  (iv) net rental income payable by a tenant that is more than one month in
arrears will be ignored;

 

  (v) net rental income will be increased by amounts payable as interest on
amounts standing to the credit of the Disposals Account; and

 

  (vi) net rental income will be reduced by the amounts (together with any
related value added or similar taxes) of approved rent, rates, service charges,
insurance premia, maintenance and other outgoings with respect to a Property to
the extent that any of these items are not fully funded by the tenants under the
Lease Documents,

and will provide details of each determination to the Facility Agent.

Interest Payment Date means 7th January, 7th April, 7th July and 7th October in
each year and the Final Maturity Date, with the first Interest Payment Date
being 7th April, 2006. If, however, any such day is not a Business Day, the
Interest Payment Date will instead be the next Business Day in that calendar
month (if there is one) or the preceding Business Day (if there is not).

Interest Period means, in relation to a Loan, each period determined in
accordance with Clause 12.1 (Interest Periods) and, in relation to an Unpaid
Sum, each period determined in accordance with Clause 12.6(a) (Default
Interest).

Investors means the Sponsors (and/or funds managed or advised by any of them or
by any Sponsors’ Affiliate) and any of their respective subsequent successors or
permitted assigns or transferees.

Lease Document means:

 

  (a) an Agreement for Lease;

 

  (b) an Occupational Lease; or

 

  (c) any other document designated as such by the Facility Agent and the
Company.

Lender means:

 

  (a) any Original Lender; and

 

  (b) any bank, financial institution, trust, fund or other entity which has
become a Party in accordance with Clause 20 (Changes to the Parties),

 

10



--------------------------------------------------------------------------------

provided that upon (i) termination in full of all of the Commitments of any
Lender and (ii) payment in full of all amounts which may be or become payable to
such Lender under the Finance Documents such Lender shall not be regarded as
being a Lender for the purposes of determining whether any provision of any of
the Finance Documents requiring consultation with or the consent or approval of
or instructions from the Lenders or the Majority Lenders has been complied with.

LIBOR means, in relation to an Interest Period of a B Loan or an Unpaid Sum due
to a B Lender:

 

  (a) the applicable Screen Rate; or

 

  (b) (if no Screen Rate is available for that Interest Period) the arithmetic
mean of the rates (rounded upwards to four decimal places) as supplied to the
Facility Agent at its request quoted by the Reference Banks to leading banks in
the London interbank market,

at 11.00 a.m. on the Quotation Day for the offering of deposits in Sterling and
for a period comparable to that Interest Period.

Loan means an A Loan or the B Loan.

Loan to Value means the aggregate Loans as a percentage of the aggregate value
of the Original Properties and the Cardiff Property after it has been acquired
(or where the percentage is used to calculate the Allocated Loan Amount in
accordance with paragraph (b) of the definition of “Allocated Loan Amount”, all
the Properties and the relevant Additional Property (or the Cardiff Property)),
determined:

 

  (a) (for the purposes of Clause 4.2 (Additional Conditions Precedent)) in
accordance with the Original Valuation Report; and

 

  (b) (for any other purposes) in accordance with the most recent Valuations at
that time.

Majority Lenders means at any time:

 

  (a) a Lender or Lenders whose Commitments aggregate more than 66 2/3 per cent.
of the Total Commitments; or

 

  (b) if the Total Commitments have been reduced to zero, Lenders whose
Commitments aggregated more than 66 2/3 per cent. of the Total Commitments
immediately prior to that reduction.

Mandatory Cost means, in relation to a Loan or Unpaid Sum, the rate per annum
notified by any Lender to the Facility Agent to be the cost to that Lender of
compliance with all reserve asset, liquidity or cash margin or other like
requirements of the Bank of England, the Financial Services Authority or the
European Central Bank.

Margin means:

 

  (a) in relation to the A1 Loan 0.28 per cent, per annum;

 

  (b) in relation to the A2 Loan 0.34 per cent, per annum;

 

  (c) in relation to the A3 Loan 0.60 per cent, per annum;

 

  (d) in relation to the A4 Loan 0.80 per cent, per annum;

 

11



--------------------------------------------------------------------------------

  (e) in relation to the A5 Loan 1.10 per cent. per annum;

 

  (f) in relation to the A6 Loan 1.50 per cent. per annum; and

 

  (g) in relation to the B Loan 2.25 per cent. per annum.

Market Disruption Event has the meaning given to it in Clause 11.4 (Change in
Market Conditions).

Material Adverse Effect means an event or circumstance which (after taking
account of any warranty, indemnity or other right of recourse against any third
party with respect to the relevant event or circumstance (including, without
limitation, coverage by insurances and any commitment by any person to provide
any additional contribution of Equity), where “taking account of” will include a
consideration of all relevant facts and circumstances including the timing and
likelihood of successful recovery and potential counterclaims and other claims
against the Company with respect to the relevant event or circumstance and the
creditworthiness of relevant third parties) has or would reasonably be expected
to have a material adverse effect on:

 

  (a) the ability of the Company to meet:

 

  (i) its payment obligations under the Finance Documents; or

 

  (ii) the financial covenant contained in Clause 18.8 (Interest Cover); or

 

  (b) the validity or enforceability of the rights and remedies (taken as a
whole) of the Lenders under the Finance Documents.

Minor Sale has the meaning given to it in Clause 17.13 (Disposals).

Month means a period starting on one day in a calendar month and ending on the
numerically corresponding day in the next calendar month, except that:

 

  (a) (subject to paragraph (c) below) if the numerically corresponding day is
not a Business Day, that period shall end on the next Business Day in that
calendar month in which that period is to end if there is one, or if there is
not, on the immediately preceding Business Day;

 

  (b) if there is no numerically corresponding day in the calendar month in
which that period is to end, that period shall end on the last Business Day in
that calendar month; and

 

  (c) if an Interest Period begins on the last Business Day of a calendar month,
that Interest Period shall end on the last Business Day in the calendar month in
which that Interest Period is to end.

The above rules will only apply to the last Month of any period. Monthly shall
be construed accordingly. The above rules will not, for the avoidance or doubt,
apply in relation to any periods applicable to financial statements.

Moody’s means Moody’s Investors Services Limited and any successor in its rating
business.

Mortgage of Shares means the mortgage of the shares in the Company granted by
Toys “R” Us Holdings Limited and delivered under Part 1 of Schedule 2
(Conditions Precedent).

 

12



--------------------------------------------------------------------------------

Net Proceeds means in relation to the disposal of a Property or any part of a
Property, the total consideration received in cash by the Company in respect of
the disposal to any person but after deduction of:

 

  (a) all reasonable third party costs and expenses properly incurred by the
Company in effecting that disposal (all such costs, expenses and payments to be
evidenced in reasonable detail by the Company to the Facility Agent promptly
upon request); and

 

  (b) an amount equal to any Disposal Tax Liability.

New Lender has the meaning given to it in Clause 20.2 (Assignments and transfers
by the Lenders).

Net Rental Income means Rental Income other than Tenant Contributions.

Notional Swap Confirmation means the notional swap confirmation entered into by
the relevant A Lender (which, on the date of this Agreement, is the A Lender
which is an Original Lender) in relation to the A Loans on or before Closing and
from time to time thereafter.

Occupational Lease means each OpCo Lease and any other lease or licence or other
right of occupation granted by the Company or right of the Company to receive
rent to which a Property may at any time be subject.

Offering Circular means the offering circular issued in relation to the
Securitisation.

OpCo Lease means any lease in the agreed form in relation to an Original
Property pursuant to which the Principal Tenant is the tenant and the Company is
the landlord and any other such lease in respect of an Additional Property or
the Cardiff Property where the rent payable thereunder has been approved by the
Facility Agent (acting reasonably based on the advice of the Valuer) as being an
appropriate market rent.

Original Property means each property listed in Part 1 of Schedule 1 (Original
Properties and Original Lenders) as more fully described in a Security Document
and, where the context so requires, includes the buildings on that Original
Property.

Original Valuation Report means:

 

  (a) in relation to the Original Properties, the property valuation report
dated 30th June, 2005 prepared by CB Richard Ellis, together with the side
letter dated on or about 8th February, 2006 confirming the valuation given in
the Original Valuation Report having reviewed the final form Reports on Title
and the OpCo Leases in respect of the Original Properties;

 

  (b) in relation to any Additional Property, the Valuation delivered pursuant
to Part 2 of Schedule 2 (Conditions Precedent for an Additional Property) in
relation to that Additional Property; and

 

  (c) in relation to the Cardiff Property, the Valuation delivered pursuant to
Part 3 of Schedule 2 (Conditions Precedent to the drawdown of the Cardiff Loan),

in each case, addressed to, and/or capable of being relied upon by, the Finance
Parties.

Over Collateralised Amount means an amount equal to the lower of:

 

  (a)

the net close-out amount due from the Company to the Hedge Counterparty under
the relevant Hedging Agreement following the termination of all transactions in
respect of the

 

13



--------------------------------------------------------------------------------

 

Hedging Agreement as a result of the occurrence of an event of default or a
termination event under the Hedging Agreement, if any, and otherwise zero;

 

  (b) the Credit Support Balance if any, and otherwise zero; and

 

  (c) the amount standing to the credit of the CSA Account.

Paper Form Lender has the meaning given to it in Clause 25.7 (Use of Websites).

Party means a party to this Agreement.

Permitted Amendment has the meaning given to it in Clause 18.1 (Occupational
Leases).

Permitted Contract means any contract relating to a Permitted Amendment or a
Permitted Subleasing Arrangement, each as defined in Clause 18.1 (Occupational
Leases).

Permitted Subleasing Arrangement has the meaning given to it in Clause 18.1
(Occupational Leases).

Post-Disposal Valuation has the meaning given to it in Clause 17.13 (Disposals).

Pre-Disposal Valuation has the meaning given to it in Clause 17.13 (Disposals).

Pre-funding Commitment Fee has the meaning given to it in the Cash Management
Agreement.

Principal Tenant means Toys “R” Us Limited, a company incorporated in England
and Wales (registration number 1809223) in its capacity as occupational tenant
of the Company pursuant to an OpCo Lease.

Property means an Original Property, the Cardiff Property or an Additional
Property.

Property Management Agreement means any document pursuant to which a Property
Manager is appointed by the Company in accordance with the terms of this
Agreement.

Property Manager means any entity appointed by the Company to manage, monitor,
and/or maintain the Properties.

Quotation Day means, in relation to any period for which an interest rate is to
be determined, the first date of that period unless market practice differs in
the Relevant Interbank Market, in which case the Quotation Day for that currency
will be determined by the Facility Agent in accordance with market practice in
the Relevant Interbank Market (and if quotations would normally be given by
leading banks in the Relevant Interbank Market on more than one day, the
Quotation Day will be the last of those days).

Rating Agency means Fitch, S&P or Moody’s or any further or replacement rating
agency which is appointed to provide a credit rating for the notes issued
pursuant to the Securitisation with the prior written approval of the Company.

Rating Event has, with respect to a Hedging Arrangement or a Hedge Counterparty
to a Hedging Arrangement, the meaning given to it in that Hedging Arrangement.

Rating Event Replacement Counterparty means a Hedge Counterparty which has
replaced another Hedge Counterparty following the occurrence of a Rating Event
with respect to that latter Hedge Counterparty in accordance with the relevant
Hedging Arrangement.

 

14



--------------------------------------------------------------------------------

Recovering Finance Party has the meaning given to it in Clause 23.1 (Payments to
Finance Parties).

Reference Banks means the principal London offices of the Facility Agent,
Barclays Bank plc and The Royal Bank of Scotland plc or such other banks as may
be appointed by the Facility Agent in consultation with the Company.

Relevant Interbank Market means the London interbank market.

Remedy Additional Property has the meaning given to in Clause 17.12
(Acquisitions and investments).

Rent Account means the account designated as such under the terms of this
Agreement and opened and maintained by the Company pursuant to Clause 14 (Bank
Accounts).

Rental Income means all amounts payable to or for the benefit or account of the
Company in connection with the occupation of all or part of a Property,
including:

 

  (a) rent, licence fees and equivalent amounts paid or payable;

 

  (b) any sum received or receivable from any deposit held as security for
performance of a tenant’s obligations;

 

  (c) a sum equal to any apportionment of rent allowed in favour of the Company;

 

  (d) any other moneys paid or payable in respect of occupation and/or usage of
a Property and any fixture and fitting on a property including any fixture or
fitting on a Property for display or advertisement, on licence or otherwise;

 

  (e) any sum paid or payable under any policy of insurance in respect of loss
of rent or interest on rent;

 

  (f) any sum paid or payable, or the value of any consideration given, for the
surrender or variation of any Lease Document;

 

  (g) any sum paid or payable by any guarantor of any occupational tenant under
any Lease Document;

 

  (h) any Tenant Contributions; and

 

  (i) any interest paid or payable on, and any damages, compensation or
settlement paid or payable in respect of, any sum referred to above (which have
not been reimbursed by another person) by the Company.

Repayment Date means each date on which a Repayment Instalment is due under
Clause 6 (Repayment).

Repayment Instalment means each instalment for repayment of the Loans referred
to in Clause 6 (Repayment).

Repeating Representations means those representations referred to in Clause
15.20 (Repetition) which are repeated on the dates set out in that Clause.

 

15



--------------------------------------------------------------------------------

Report on Title means, in respect of any Property, each certificate on title
supplied to the Facility Agent under this Agreement on or before the date of the
relevant Security Agreement which creates security over that Property.

Reports means each Valuation and each Report on Title.

Required Amount has the meaning given to it in Clause 17.13 (Disposals).

Requisite Rating means a person with long or short term (as appropriate)
unsecured debt instruments in issue which are neither subordinated nor
guaranteed and which meet the following requirements:

 

  (a) in relation to a bank at which an Account is held:

 

  (i) short term instruments with ratings of F1 (or better) by Fitch P-1 (or
better) by Moody’s and A-1+ (or better) by S&P; and

 

  (ii) long term instruments with ratings of A (or better) by Fitch A1 (or
better) by Moody’s and A+ (or better) by S&P;

 

  (b) in relation to a Hedge Counterparty or a person guaranteeing the
obligations of a Hedge Counterparty:

 

  (i) short term instruments with a rating of A-1 (or better) by S&P;

 

  (ii) short term instruments with a rating of F1 (or better) by Fitch and long
term instruments with a rating of A (or better) by Fitch; and

 

  (iii) short term instruments with a rating of Prime-1 (or better) and long
term investments with a rating of A1 (or better) by Moody’s; and

 

  (c) in relation to an insurance company, an underwriter, a group of insurance
companies or a group of underwriters:

 

  (i) in the case of an insurance company or underwriter, long term instruments
with a rating of, or a financial strength rating of; or

 

  (ii) in the case of a group of insurance companies or underwriters, weighted
average long term instruments with a rating of, or a financial strength rating
of,

A (or better) by Fitch and A (or better) by S&P.

S&P means Standard & Poor’s Rating Services, a division of the McGraw-Hill
Companies, Inc. or any successor to its rating business.

Secondary Tax Liabilities means any liability under sections 767A or 767AA of
the Income and Corporation Taxes Act 1988 which would not have arisen but for
the making of the Loans.

Screen Rate means the British Bankers’ Association Interest Settlement Rate for
the relevant currency and Interest Period displayed on the appropriate page of
the Reuters screen. If the agreed page is replaced or service ceases to be
available, the Facility Agent may specify another page or service displaying the
appropriate rate after consultation with the Company and the B Lenders.

Securitisation means the securitisation of the A Loans by the relevant Original
Lender.

 

16



--------------------------------------------------------------------------------

Security means any mortgage, charge (fixed or floating), standard security,
pledge, lien, hypothecation, security trust, assignment by way of security,
reservation of title, or any other security interest whatsoever, howsoever
created or arising or any other agreement or arrangement (including the
establishment of any rights of set-off) entered into for the purposes of
conferring security or placing the beneficiary of such agreement or arrangement
in a preferred position in an insolvency vis-à-vis other unsecured creditors
(including, without limitation, a sale and repurchase arrangement entered into
for such purposes).

Security Agreement means an English and Northern Irish law composite debenture
creating first fixed and floating security over the assets and undertaking of
the Company in favour of the Security Agent.

Security Document means:

 

  (a) the Security Agreement;

 

  (b) the Mortgage of Shares;

 

  (c) a Standard Security;

 

  (d) an Assignation of Rent;

 

  (e) a Supplemental Security Agreement;

 

  (f) any other document evidencing or creating security over any asset to
secure any obligation of the Company to a Finance Party under the Finance
Documents; or

 

  (g) any other document designated as such by the Facility Agent and the
Company.

Sponsors means, together, Bain Capital Ltd., Kohlberg Kravis Roberts & Co. Ltd.
and Vornado Realty Trust and any other private equity sponsors selected by them
as part of the equity syndication of the acquisition of Toys “R” Us Inc.

Sponsors’ Affiliate means, in relation to any Sponsor, any of its Holding
Companies or Subsidiaries or any other Subsidiary of any of its Holding
Companies and includes any fund or partnership represented, managed or
controlled by any Sponsor or any of their respective Sponsors’ Affiliates and
any Sponsors’ Affiliate of any such fund or partnership but does not include any
portfolio company of any Sponsor or of any Affiliate of any Sponsor and, in the
context of a person or persons achieving or having control over another person,
control for the purposes of this definition means the person or persons acting
in concert controlling, or being able to control, the composition of the board
or directors or equivalent management board of that other person or the person
or persons acting in concert in accordance with whose directions a majority of
the board of directors or equivalent management board of that other person are
or become accustomed to act.

Standard Security means a standard security entered into or to be entered into
by the Company, in favour of the Facility Agent, with respect to any Property
located in Scotland.

Structure Chart means the chart in the agreed form setting out the shareholding
structure of the Company as at the first Utilisation Date.

Subordinated Loan means a loan to the Company from any person which is
subordinated in right, time and priority of payment to amounts outstanding under
the Finance Documents pursuant to a Subordination Agreement or otherwise on
terms acceptable to the Facility Agent (acting reasonably).

 

17



--------------------------------------------------------------------------------

Subordination Agreement means a subordination agreement in a form agreed by the
Company and the Facility Agent (acting reasonably) (including, without
limitation, those delivered as conditions precedent to this Agreement).

Subsidiary means, in relation to any person, any corporation, any entity or any
partnership, which is controlled directly or indirectly by that person and any
entity (whether or not so controlled) treated as a subsidiary in the latest
financial statements of that person from time to time, and control for this
purpose means the direct or indirect ownership of the majority of the voting
share capital of such entity or the right or ability to direct management to
comply with the type of material restrictions and obligations contemplated in
this Agreement or to determine the composition of a majority of the board of
directors (or like board) of such entity, in each case whether by virtue of
ownership of share capital, contract or otherwise.

Substitute Additional Property has the meaning given to it in Clause 17.12
(Acquisitions and investments).

Substitution Notice has the meaning given to it in Clause 17.12 (Acquisitions
and investments).

Supplemental Security Agreement means a security agreement supplemental to a
Security Agreement creating a legal mortgage over an Additional Property or the
Cardiff Property substantially in the form approved by the Facility Agent for
the purposes of Part 2 of Schedule 2 (Conditions Precedent for an Additional
Property) or Part 3 of Schedule 2 (Conditions Precedent to drawdown of the
Cardiff Loan).

Taxes includes all present and future income and other Taxes, levies, imposts,
duties, or other charges or withholdings of a similar nature wheresoever imposed
and together with interest thereon and penalties and fines with respect thereto,
if any, and any payments made on or in respect thereof and Tax and Taxation
shall be construed accordingly.

Tenant Contributions means any amount paid or payable to the Company by any
tenant under a Lease Document or any other occupier of a Property, by way of:

 

  (a) contribution to:

 

  (i) insurance premia;

 

  (ii) the cost of an insurance valuation;

 

  (iii) a service charge in respect of the Company’s costs under any repairing
or similar obligation or in providing services to a tenant of, or with respect
to, a Property;

 

  (iv) a sinking fund; or

 

  (v) rent or other sums payable under any Headlease; or

 

  (b) value added tax or similar taxes.

Total Commitments means the aggregate of the Commitments.

Transaction Costs means all fees, costs and expenses and stamp, transfer,
registration, notarial and similar Taxes incurred by the Company in relation to
the Acquisition, the entry into this Agreement and the transactions contemplated
by this Agreement.

 

18



--------------------------------------------------------------------------------

Transaction Document means:

 

  (a) a Finance Document;

 

  (b) a Property Management Agreement; or

 

  (c) a Lease Document.

Transaction Security means the Security created or expressed to be created in
favour of the Security Agent and/or any other Finance Party pursuant to the
Security Documents.

Transfer Certificate means a certificate substantially in the form set out in
Part 1 of Schedule 4 (Form of Transfer Certificate) or any other form agreed
between the Facility Agent and the Company.

Transfer Date means, in relation to any Transfer Certificate, the date for
making the transfer as specified in the Transfer Certificate.

Treaty Lender has the meaning given to it in Clause 10.1 (Tax Definitions).

Unpaid Sum means any sum due and payable but unpaid by the Company under the
Finance Documents.

Utilisation Date means each date on which a Facility is utilised.

Utilisation Request means a notice substantially in the form set out in Schedule
3 (Requests).

Valuation means the Original Valuation Report and any other valuation of one or
more Properties by a surveyor or valuer acceptable to the Facility Agent (acting
reasonably), addressed to the Finance Parties and prepared on the basis of the
market value as that term is defined in the then current Statements of Asset
Valuation Practice and Guidance Notes issued by the Royal Institution of
Chartered Surveyors.

VAT is a reference to value added tax as provided for in the Value Added Tax Act
1994 and legislation supplemental thereto and any other tax levied in accordance
with the Sixth Council Directive of 17 May 1977 on the harmonization of the laws
of Member States relating to turnover taxes (77/388/EEC) as implemented in the
EU Member States under their respective value added tax legislation and
legislation supplemental thereto.

Vendor means each of Toys “R” Us Limited and Toys “R” Us Properties Limited.

Vendor’s Completion Loan means each loan made by a Vendor to the Company in
relation to (and for the purpose of completing) the Acquisition as referred to
in the Funds Flow Document.

Waterfall Trigger Event has the meaning given to it in the Intercreditor Deed.

Website Lenders has the meaning given to it in Clause 25.7 (Use of Websites).

 

1.2 Construction

 

(a) Unless a contrary indication appears a reference in this Agreement to:

 

  (i)

the Facility Agent, the Security Agent, any Finance Party, any Lender, any Hedge
Counterparty, the Company, any Party or any other person shall be construed so
as to include its successors in title, permitted assigns and permitted
transferees and, in the case of

 

19



--------------------------------------------------------------------------------

 

the Security Agent, any person for the time being appointed as a security agent
or trustee in accordance with this Agreement;

 

  (ii) an agency of a state includes any local or other authority, self
regulating or other recognised body or agency, central or federal bank,
department, government, legislature, minister, ministry, self regulating
organisation, official or public or statutory person (whether autonomous or not)
of, or of the government of, that state or any political sub-division in or of
that state;

 

  (iii) a document in agreed form is a document which is in a form agreed and/or
approved on or before the date of this Agreement by the Company and the Facility
Agent or, if not so agreed or approved, as approved or agreed by the Facility
Agent (acting reasonably);

 

  (iv) an agreement includes any legally binding agreement, arrangement,
concession, contract, deed or franchise (in each case whether oral or written);

 

  (v) assets includes property and rights of every kind, present, future and
contingent (including uncalled share capital);

 

  (vi) continuing in relation to an Event of Default or Default shall be
construed as a reference to such an event which is continuing unremedied and
unwaived;

 

  (vii) currency equivalent means the equivalent in Sterling of an amount in
another currency as determined by reference to the Facility Agent’s spot rate of
exchange for the purchase of Sterling with the relevant currency in the London
foreign exchange market as of 11.00 a.m. on the date of determination;

 

  (viii) a directive includes any regulation, rule, official directive, order,
request or guideline (whether or not having the force of law but if not having
the force of law being one with which it is the practice of the relevant person
to comply) of any agency of any state;

 

  (ix) a disposal in respect of a Property includes any disposal pursuant to a
compulsory purchase order;

 

  (x) a filing includes any relevant filing, registration, recording or notice
(and references to making or renewing “filings” shall be construed accordingly)
required by law or regulation;

 

  (xi) a guarantee includes:

 

  (A) an indemnity; and

 

  (B) any other obligation (whatever called) of any person:

 

  I. to pay, purchase, provide funds (whether by the advance of money, the
purchase of or subscription for shares or other investments, the purchase of
assets or services, the making of payments under an agreement or otherwise) for
the payment of, indemnify against the consequences of default in the payment of,
or otherwise be responsible for, any indebtedness of any other person; or

 

  II. to be responsible for the performance of any obligations by or the
solvency of any other person,

(and guaranteed and guarantor shall be construed accordingly);

 

20



--------------------------------------------------------------------------------

  (xii) indebtedness includes any obligation (whether incurred as principal or
as surety) for the payment or repayment of money, whether present or future,
actual or contingent;

 

  (xiii) a participation of a Lender in a Loan, means the amount of the relevant
Loan which such Lender has made or is to make available and thereafter that part
of that Loan which is owed to such Lender;

 

  (xiv)  reservations means the principle that equitable remedies are remedies
which may be granted or refused at the discretion of the court, the limitation
on enforcement as a result of laws relating to bankruptcy, insolvency,
liquidation, reorganisation, court schemes, moratoria, administration and other
laws affecting the rights of creditors generally, the time-barring of claims
under applicable statutes of limitation, rules against penalties and similar
principles and generally applicable limitations of law which are provided for as
qualifications in the legal opinions delivered to the Facility Agent pursuant to
Clause 4.1 (Initial Conditions Precedent), Schedule 2 (Conditions Precedent) or
delivered in relation to any Security Document;

 

  (xv) unwaived means not expressly waived in writing by the Facility Agent (and
in giving any written waiver confirming that it is acting on the instructions of
the Majority Lenders or all the Lenders, as the case may be);

 

  (xvi)  a provision of law is a reference to that provision as amended,
restated or re-enacted; and

 

  (xvii)  a time of day is a reference to London time.

 

(b) Section, Clause and Schedule headings are for ease of reference only.

 

(c) Unless a contrary indication appears, a term used in any other Finance
Document or in any notice given under or in connection with any Finance Document
has the same meaning in that Finance Document or notice as in this Agreement.

 

(d) Save where a contrary intention appears, in this Agreement:

 

  (i) a reference to any agreement (including, without limitation, any of the
Finance Documents) is to be construed as a reference to that agreement as it may
from time to time be amended, varied, supplemented, restated or novated but
excluding for this purpose any amendment, variation, supplement or modification
which is contrary to any provision of any of the Finance Documents including,
for the avoidance of doubt, any amendment of any agreement referred to as being
in the agreed form or dated on the date of this Agreement;

 

  (ii) a reference to a statute or statutory instrument or any provision thereof
is to be construed as a reference to that statute or statutory instrument or
such provision thereof as the same may have been, or may from time to time
hereafter be, amended or re-enacted;

 

  (iii) the index to and the headings in this Agreement are inserted for
convenience only and are to be ignored in construing this Agreement;

 

  (iv) words importing the plural shall include the singular and vice versa; and

 

  (v) in the event that compliance with any monetary limit specified in this
Agreement shall fall to be determined, any conversion from any currency to
Sterling necessary for that purpose shall be by reference to the Facility
Agent’s spot rate of exchange for the purchase of Sterling with the relevant
currency in the London foreign exchange market as of 11.00 a.m. on the date of
determination.

 

21



--------------------------------------------------------------------------------

1.3 Currency Symbols and Definitions

£ and Sterling means the lawful currency of the United Kingdom.

 

1.4 Third party rights

 

(a) Unless expressly provided to the contrary in a Finance Document a person who
is not a Party has no right under the Contracts (Rights of Third Parties) Act
1999 (the Third Parties Act) to enforce or enjoy the benefit of any term of any
Finance Document.

 

(b) Notwithstanding any term of any Finance Document, the consent of any person
who is not a Party is not required to rescind or vary any Finance Document at
any time.

 

22



--------------------------------------------------------------------------------

SECTION 2

THE FACILITIES

 

2. THE FACILITY

 

2.1 The Facility

Subject to the terms of this Agreement, the Lenders make available to the
Company:

 

  (a) the A1 Loan in an amount equal to the A1 Commitment;

 

  (b) the A2 Loan in an amount equal to the A2 Commitment;

 

  (c) the A3 Loan in an amount equal to the A3 Commitment;

 

  (d) the A4 Loan in an amount equal to the A4 Commitment;

 

  (e) the A5 Loan in an amount equal to the A5 Commitment;

 

  (f) the A6 Loan in an amount equal to the A6 Commitment; and

 

  (g) the B Loan in an amount equal to the B Commitment,

each a term loan facility and in an aggregate amount equal to the Total
Commitments.

 

2.2 The Cardiff Loan

 

(a) The Company may, at any time during the relevant Availability Period,
request the Cardiff Loan in a maximum amount which complies with paragraph
(b) below.

 

(b) The Cardiff Loan requested pursuant to paragraph (a) above must not exceed
an amount equal to the lower of:

 

  (i) £10,800,000;

 

  (ii) 83.00 per cent. of the market value of the Cardiff Property as set out in
the relevant Original Valuation Report;

 

  (iii) 89.88 per cent. of the vacant possession value of the Cardiff Property
as set out in the relevant Original Valuation Report; and

 

  (iv) the aggregate of the maximum available amounts under the Commitments.

 

(c) The Lenders shall only be obliged to comply with Clause 5.3 (Lenders’
participation) in relation to the Cardiff Loan if the conditions set out in
Clauses 4.1(c) (Initial Conditions Precedent) and 4.2 (Additional Conditions
Precedent) have been, or will on the relevant Utilisation Date be, satisfied.

 

(d) Any Utilisation Request relating to the Cardiff Loan issued pursuant to
paragraph (a) above must comply with the provisions of Clause 5 (Utilisation).

 

(e) The Cardiff Loan, once advanced, will form part of each of the A1 Loan, A2
Loan, A3 Loan, A4 Loan, A5 Loan, the A6 Loan and B Loan in each case in the
maximum amount set out in Schedule 1 under the heading “Maximum share of Cardiff
Loan”.

 

23



--------------------------------------------------------------------------------

(f) The amount of the Cardiff Loan to be drawn under each Commitment will be:

 

  (i) the relevant pro rata amount for that Loan up to a maximum amount set out
in Schedule 1 under the heading “Maximum share of Cardiff Loan”; and

 

  (ii) in the case of the B Loan, a further amount up to a maximum aggregate
amount equal to that set out in Schedule 1 under the heading “Maximum share of
Cardiff Loan”.

 

2.3 Finance Parties’ rights and obligations

 

(a) The obligations of each Finance Party under the Finance Documents are
several. Failure by a Finance Party to perform its obligations under the Finance
Documents does not affect the obligations of any other Party under the Finance
Documents. No Finance Party is responsible for the obligations of any other
Finance Party under the Finance Documents.

 

(b) The rights of each Finance Party under or in connection with the Finance
Documents are separate and independent rights and any debt arising under the
Finance Documents to a Finance Party from the Company shall be a separate and
independent debt.

 

(c) A Finance Party may, except as otherwise stated in the Finance Documents,
separately enforce its rights under the Finance Documents.

 

2.4 Basis of Participation

Subject to the other provisions of this Agreement, each Lender will participate
in each Loan in the proportion which its relevant Commitment bears to the
aggregate relevant Commitments as at the relevant Utilisation Date.

 

2.5 Facility Offices

 

(a) Subject as provided in Clause 2.6 (Lending Affiliates) below, each Lender
will participate in each Loan through its Facility Office.

 

(b) Subject as provided in Clause 2.6(d) (Lending Affiliates) below, any Lender
may only use its nominated Facility Office for the purposes of making a Loan.

 

2.6 Lending Affiliates

 

(a) A Lender may nominate a branch or Affiliate to discharge its obligations to
participate in a Loan:

 

  (i) in this Agreement; or

 

  (ii) in the Transfer Certificate pursuant to which such Lender becomes a
Party.

 

(b) Any branch or Affiliate nominated by a Lender to participate in a Loan
shall:

 

  (i) participate in compliance with the terms of this Agreement; and

 

  (ii) be entitled, to the extent of its participation, to all the rights and
benefits of a Lender under the Finance Documents provided that such rights and
benefits shall be exercised on its behalf by its nominating Lender save where
law or regulation requires the branch or Affiliate to do so.

 

24



--------------------------------------------------------------------------------

(c) Each Lender shall remain liable and responsible for the performance of all
obligations assumed by a branch or Affiliate on its behalf and non-performance
of a Lender’s obligations by its branch or Affiliate shall not relieve such
Lender from its obligations under this Agreement.

 

(d) The Company shall not be liable to pay any amount being required to be paid
by the Company under Clause 10 (Taxes) or Clause 11.2 (Increased Costs) (arising
as a result of laws or regulations in force or known to be coming into force on
the date the relevant branch or Affiliate was nominated) in excess of the amount
it would have been obliged to pay if that Lender had not nominated its branch or
Affiliate to participate in the Facility. Each Lender shall promptly notify the
Facility Agent and the Company of the Tax jurisdiction from which its branch or
Affiliate will participate in the Loan and such other information regarding that
branch or Affiliate as the Company may reasonably request.

 

(e) Any notice or communication to be made to a branch or an affiliate of a
Lender pursuant to Clause 25 (Notices and Confidentiality):

 

  (i) may be served directly upon the branch or Affiliate, at the address
supplied to the Facility Agent by the nominating Lender pursuant to its
nomination of such branch or Affiliate, where the Lender or the relevant branch
or Affiliate requests this in order to mitigate any legal obligation to deduct
withholding Tax from any payment to such branch or Affiliate or any payment
obligation which might otherwise arise pursuant to Clause 11 (Change in
Circumstances); or

 

  (ii) in any other circumstance, may be delivered to the Facility Office of the
Lender.

 

(f) If a Lender nominates an Affiliate, that Lender and that Affiliate:

 

  (i) will be treated as having single Commitments (being the relevant
Commitment of that Lender) but for all other purposes other than those referred
to in paragraphs (c) and (e)(ii) above will be treated as separate Lenders; and

 

  (ii) will be regarded as a single Lender for the purpose of (A) voting in
relation to any matter in connection with a Finance Party or (B) compliance with
Clause 20.2 (Assignments and transfers by the Lenders).

 

2.7 Enforcement of Rights

Subject to any provision of the Finance Documents to the contrary, each Finance
Party has the right to protect and enforce its rights arising out of the Finance
Documents and it will not be necessary for any other Finance Party to be joined
as an additional party in any proceedings brought for the purpose of protecting
or enforcing such rights.

 

3. PURPOSE

 

3.1 Purpose

The Company shall apply each Loan towards the consideration payable by it to the
Vendors pursuant to the Acquisition and the funding or reimbursement of
Transaction Costs.

 

3.2 Monitoring

No Finance Party is bound to monitor or verify the application of any amount
borrowed pursuant to this Agreement.

 

25



--------------------------------------------------------------------------------

 

4. CONDITIONS OF UTILISATION

 

4.1 Initial Conditions Precedent

The Lenders shall only be obliged to comply with Clause 5.3 (Lenders’
participation) in relation to a Loan if:

 

  (a) the Facility Agent has notified the Company that it has received all of
the documents and other evidence listed in Part 1 of Schedule 2 (Conditions
Precedent) in the agreed form (to the extent agreed at or prior to signing of
this Agreement) or otherwise in form and substance satisfactory to the Facility
Agent, in each case acting reasonably;

 

  (b) Closing has occurred; and

 

  (c) in the case of the Cardiff Loan, the Facility Agent has notified the
Company that it has received all of the documents and other evidence listed in
Part 3 of Schedule 2 (Conditions Precedent to the drawdown of the Cardiff Loan)
in form and substance satisfactory to the Facility Agent, acting reasonably.

The Facility Agent and the relevant Original Lender shall notify the Company and
the Lenders as set out in paragraphs (a), (b) and (c) above promptly upon being
so satisfied (in the case of paragraph (a) and (c)) or promptly upon Closing
having occurred (in the case of paragraph (b)).

 

4.2 Additional Conditions Precedent

In addition, the Lenders shall be under no obligation to make a Loan available
to the Company unless, on both the date of the relevant Utilisation Request and
the relevant Utilisation Date:

 

  (a) no Default has occurred and is continuing and no Default will occur as a
result of making the relevant Loan;

 

  (b) the Repeating Representations that are required under this Agreement to be
repeated on those dates are true and accurate (in all material respects in the
case of any representation or warranty which is not subject to a materiality
test in accordance with its terms as provided for in Clause 15
(Representations)) in each case by reference to the facts and circumstances then
subsisting and will remain true and accurate immediately after the relevant Loan
is made;

 

  (c) immediately following the making of the relevant Loan, the Loan to Value
does not exceed 83 per cent; and

 

  (d) immediately following the making of the relevant Loan, Interest Cover will
not be less than 110 per cent.

 

26



--------------------------------------------------------------------------------

SECTION 3

UTILISATION

 

5. UTILISATION

 

5.1 Delivery of a Utilisation Request

The Company may utilise a Facility by delivery to the Facility Agent of a duly
completed Utilisation Request not later than 9.30 a.m. on the proposed
Utilisation Date.

 

5.2 Completion of a Utilisation Request

 

(a) Each Utilisation Request is irrevocable and will not be regarded as having
been duly completed unless:

 

  (i) the proposed Utilisation Date is a Business Day and within the relevant
Availability Period;

 

  (ii) the amount of the Loan requested does not exceed the maximum undrawn
amount available under the relevant Commitment on the proposed Utilisation Date
or, in the case of the Cardiff Loans, the maximum amount available pursuant to
Clauses 2.2 (The Cardiff Loan) and 4.2(c) and (d) (Additional Conditions
Precedent); and

 

  (iii) it specifies details of the bank and account to which the proceeds of
the Loan are to be paid.

 

5.3 Lenders’ participation

 

(a) If the conditions set out in this Agreement have been met, each Lender shall
make its participation in each Loan available by the relevant Utilisation Date
through its Facility Office.

 

(b) The amount of each Lender’s participation in each Loan will be equal to the
proportion borne by its relevant Commitment to the relevant aggregate
Commitments immediately prior to making the relevant Loan.

 

27



--------------------------------------------------------------------------------

SECTION 4

REPAYMENT, PREPAYMENT AND CANCELLATION

 

6. REPAYMENT

 

6.1 Repayment

 

(a) In this Clause Anniversary Date means an anniversary of the first
Utilisation Date.

 

(b) Subject to paragraph (d) below, the Company must, from the first Anniversary
Date, repay the A Loans by quarterly instalments in accordance with the table
set out below, such that on each Interest Payment Date falling in a period
referred to in Column A of the table below, the Company shall repay an amount
equal to one quarter of the amount equal to the percentage of the outstanding
principal amount of the A Loans (as at the first day after the Availability
Period for the Cardiff Loan has ended) identified next to that period in Column
B in the table below.

 

Column A    Column B  

Interest Payment

Dates

   Percentage of A Loans to be repaid in the
relevant year   From (but excluding) the first Anniversary Date to (and
including) the second Anniversary Date    0.30 % From (but excluding) the second
Anniversary Date to (and including) the third Anniversary Date    0.35 % From
(but excluding) the third Anniversary Date to (and including) the fourth
Anniversary Date    0.50 % From (but excluding) the fourth Anniversary Date to
(and including) the fifth Anniversary Date    0.50 % From (but excluding) the
fifth Anniversary Date to (and including) the sixth Anniversary Date    0.55 %
From (but excluding) the sixth Anniversary Date to (and including) the seventh
Anniversary Date    0.55 %

 

28



--------------------------------------------------------------------------------

(c) Subject to paragraph (d) below, the Company must, from the first Anniversary
Date, repay the B Loan by quarterly instalments in accordance with the table set
out below, such that on each Interest Payment Date falling in a period referred
to in Column A of the table below, the Company shall repay an amount equal to
one quarter of the amount equal to the percentage of the outstanding principal
amount of the B Loan (as at the first day after

  the Availability Period for the Cardiff Loan has ended) identified next to
that period on Column B in the table below:

 

Column A    Column B

Interest Payment
Dates

  

Percentage of B Loans to be repaid in the
relevant year

From (but excluding) the first Utilisation Date to (and including) the first
Anniversary Date

   1.00%

From (but excluding) the first Anniversary Date to (and including) the second
Anniversary Date

   1.00%

From (but excluding) the second Anniversary Date to (and including) the third
Anniversary Date

   1.00%

From (but excluding) the third Anniversary Date to (and including) the fourth
Anniversary Date

   1.00%

From (but excluding) the fourth Anniversary Date to (and including) the fifth
Anniversary Date

   1.00%

From (but excluding) the fifth Anniversary Date to (and including) the sixth
Anniversary Date

   1.00%

From (but excluding) the sixth Anniversary Date to (and including) the seventh
Anniversary Date

   1.00%

 

(d) The Company must repay the then outstanding amount of the Loans in full on
the Final Maturity Date.

 

(e) Amounts repaid pursuant to paragraph (b) above will be applied against the A
Loans in the following order:

 

  (i) first, in prepayment of the A1 Loan;

 

  (ii) secondly, in prepayment of the A2 Loan;

 

  (iii) thirdly, in prepayment of the A3 Loan;

 

  (iv) fourthly, in prepayment of the A4 Loan;

 

  (v) fifthly, in prepayment of the A5 Loan; and

 

  (vi) sixthly, in prepayment of the A6 Loan.

 

6.2 Miscellaneous

 

(a) The provisions of Clause 7.5 (Miscellaneous) shall apply to any repayment
under this Clause 6.

 

(b) All repayments in respect of each Loan are to be made pro rata to all the
Lenders in relation to that Loan.

 

29



--------------------------------------------------------------------------------

 

7. PREPAYMENT

 

7.1 Voluntary Prepayments

 

(a) The Company may prepay or procure the prepayment of any Loan or any part
thereof at any time provided that the Facility Agent has received not less than
twelve (12) Business Days’ prior written notice from the Company of the proposed
date and amount of the prepayment and further provided that any partial
prepayment of the relevant Loan will be in a minimum amount of £1,000,000 (and
an integral multiple of £100,000) or if less, the outstanding amount of the
relevant Loan and, in each case, if paid other than on the last day of an
Interest Period, is made together with any amount payable under Clause 13.5
(General Indemnity).

 

(b) Any prepayment under paragraph (a) above shall be applied against the Loans
in accordance with Clause 7.4(a) (Prepayments: Order of Application).

 

7.2 Mandatory prepayment – compulsory purchase

 

(a) If all or any part of a Property is subject to a compulsory purchase order
and the compensation received in respect of that compulsory purchase order is in
excess of £100,000 then the Company must immediately give notice of the
compulsory purchase order to the Facility Agent.

 

(b) Unless the Facility Agent agrees otherwise, if all or any part of a Property
is subject to a compulsory purchase order of the type described in paragraph
(a) above, the total amount the compensation received (up to a maximum amount
equal to what the Applicable Release Pricing Amount (as defined in Clause 17.13
(Disposals)) would be for the relevant Property or part of a Property if the
compulsory purchase had been a disposal made in accordance with this Agreement)
must be paid into the Disposal Account for application in accordance with Clause
14.5 (Disposal Account) (giving the Facility Agent not less than twelve
(12) Business Days’ prior written notice of that prepayment).

 

(c) Any prepayment under paragraph (b) above shall be applied against the Loans
in accordance with Clause 7.4(b) (Prepayments: Order of Application).

 

7.3 Mandatory prepayments – disposals and insurance proceeds

 

(a) If all or part of a Property is disposed of in accordance with this
Agreement, the Company must apply the proceeds of that disposal in prepayment of
the Loans to the extent required in Clause 17.13 (Disposals) and in accordance
with the other terms of this Agreement.

 

(b) The Company must apply the proceeds of any insurance policy in prepayment of
the Loan to the extent required by Clause 18.4(n) (Insurances) (giving the
Facility Agent not less than twelve (12) Business Days’ prior written notice of
that prepayment).

 

(c) Any prepayment under paragraph 7.4(b) above shall be applied against the
Loans in accordance with Clause 7.4(b) (Prepayments: Order of Application)

 

7.4 Prepayments: Order of Application

 

(a) Prepayments made pursuant to Clause 7.1 (Voluntary Prepayments) shall,
unless the Facility Agent notifies the Company otherwise after the occurrence of
an Event of Default:

 

  (i) be made

 

  (A) prior to a Waterfall Trigger Event:

 

  I. firstly, to the B Lenders; and

 

30



--------------------------------------------------------------------------------

  II. secondly, to the A Lenders,

and;

 

  (B) if a Waterfall Trigger Event exists:

 

  I. firstly, to the A Lenders; and

 

  II. secondly, to the B Lenders; and

 

  (ii) shall be applied by the A Lenders towards the A Loans in the following
order:

 

  (A) first, in prepayment of the A6 Loan;

 

  (B) secondly, in prepayment of the A5 Loan;

 

  (C) thirdly, in prepayment of the A4 Loan;

 

  (D) fourthly, in prepayment of the A3 Loan;

 

  (E) fifthly, in prepayment of the A2 Loan;

 

  (F) sixthly, in prepayment of the A1 Loan; and

 

  (iii) shall be applied against the amount of principal payable in relation to
each Loan on the Final Maturity Date detailed in Clause 6 (Repayment).

 

(b) Prepayments made pursuant to Clauses 7.2 (Mandatory prepayment – compulsory
purchase) and 7.3 (Mandatory prepayments – disposals and insurance proceeds)
shall, unless the Facility Agent notifies the Company otherwise after the
occurrence of an Event of Default:

 

  (i) be made:

 

  (A) prior to a Waterfall Trigger Event to the A Lenders and the B Lenders pro
rata; and

 

  (B) if a Waterfall Trigger Event exists:

 

  I. firstly, to the A Lenders; and

 

  II. secondly, to the B Lenders; and

 

  (ii) shall be applied by the A Lenders towards prepayment of the A Loans in
the following order:

 

  (A) first, in prepayment of the A1 Loan;

 

  (B) secondly, in prepayment of the A2 Loan;

 

  (C) thirdly, in prepayment of the A3 Loan;

 

  (D) fourthly, in prepayment of the A4 Loan;

 

  (E) fifthly, in prepayment of the A5 Loan;

 

31



--------------------------------------------------------------------------------

  (F) sixthly, in prepayment of the A6 Loan; and

 

  (iii) shall be applied against the amount of principal payable in relation to
each Loan on the Final Maturity Date detailed in Clause 6 (Repayment).

The Commitments of the Lenders prepaid shall be cancelled in an amount equal to
each amount prepaid pursuant to this Clause 7.4.

 

7.5 Miscellaneous

 

(a) No prepayment of any Loan may be made except at the times and in the manner
expressly provided by this Agreement.

 

(b) Any repayment or prepayment must be accompanied by accrued interest on the
amount repaid or prepaid, any applicable Break Costs and any other sum then due
and payable under the Finance Documents including, without limitation, any
payment due to the Hedge Counterparty pursuant to the Company’s compliance with
Clause 12.5(c) (Hedging).

 

(c) Any repayment or prepayment of a Loan (or part thereof) shall be made in
Sterling.

 

(d) No amount of a Loan repaid or prepaid may be redrawn.

 

8. CANCELLATION

 

(a) At the close of business on the last Business Day of the Availability Period
for the Loans other than the Cardiff Loan any portion of any Commitment in
excess of an amount equal to the relevant pro rata share of £10,800,000 (being
the maximum amount of the Cardiff Loan) remaining undrawn will be cancelled.

 

(b) At the close of business on the last Business Day of the Availability Period
for the Cardiff Loan, any portion of any Commitment remaining undrawn will be
cancelled.

 

(c) No amounts cancelled may subsequently be reinstated.

 

9. PAYMENTS

 

9.1 By Lenders

 

(a) On each Utilisation Date, each Lender shall make its share of the relevant
Loan (net, to the extent applicable in respect of any A5 Loan, of any discount
arising as a result of the arrangements entered into by the A Lender in
connection with the funding of that A5 Loan) available to the Facility Agent for
payment to the Company by payment in Sterling and in immediately available
cleared funds to such account as the Facility Agent shall specify and at the
time specified by the Facility Agent as being customary for settlement of
transactions in Sterling in the place for payment.

 

(b) The Facility Agent shall make the amounts so made available to it available
to the Company before close of business in the place of payment on that date by
payment in Sterling to such account of the Company as shall have been specified
in the Utilisation Request. If any Lender makes its share of a Loan available to
the Facility Agent later than required by paragraph (a) above, the Facility
Agent shall make that share available to the Company as soon as practicable
after receipt of such funds.

 

32



--------------------------------------------------------------------------------

9.2 By the Company

 

(a) On each date on which any sum is due from the Company (other than where the
sum is to be paid on its behalf by the Facility Agent from the balance standing
to the credit of an Account in accordance with this Agreement), it shall make
that sum available to the Facility Agent by payment in Sterling and in
immediately available cleared funds to such account as the Facility Agent shall
specify at the time specified by the Facility Agent as being customary for
settlement of transactions in Sterling in the place for payment by not less than
five Business Days’ notice in advance of the due date.

 

(b) The Facility Agent shall make available to each Finance Party before close
of business in that place on that date its pro rata share (if any) of any sum so
made available to the Facility Agent in Sterling as received by the Facility
Agent to such account of that Finance Party with such bank in that place as it
shall have specified to the Facility Agent. If any sum is made available to the
Facility Agent later than required by paragraph (a) above, the Facility Agent
shall make each Finance Party’s share (if any) available to it as soon as
practicable after receipt of such funds.

 

9.3 Refunding of Payments

The Facility Agent shall not be obliged to make available to any person any sum
that it is expecting to receive for the account of that person until it has been
able to establish that it has received that sum. However, it may do so if it
wishes. If and to the extent that the Facility Agent does so but it transpires
that the Facility Agent has not then received the sum which it paid out:

 

  (a) the person to whom the Facility Agent made that sum available shall on
request refund such corresponding amount to the Facility Agent; and

 

  (b) the person by whom that sum should have been made available or, if that
person fails to do so the person to whom that sum should have been made
available, shall on request pay to the Facility Agent the amount (as certified
by the Facility Agent) which will indemnify the Facility Agent against any
funding cost incurred by it as a result of paying out that sum before receiving
it,

provided that the Company will have no obligation to refund any such amount
received by it on the relevant Utilisation Date and paid by it (or on its
behalf) to any third party in accordance with the Funds Flow Document.

 

9.4 Distributions to the Company

The Facility Agent may (with the consent of the Company or in accordance with
Clause 24 (Set-Off)) apply any amount received by it for the Company in or
towards payment (on the date and in the currency and funds of receipt) of any
amount due from the Company under the Finance Documents or in or towards
purchase of any amount of any currency to be so applied.

 

9.5 Partial payments

 

(a) If, prior to a Waterfall Trigger Event, the Facility Agent receives a
payment that is insufficient to discharge all the amounts then due and payable
by the Company under the Finance Documents, the Facility Agent shall apply that
payment towards the obligations of the Company under the Finance Documents in
the following order:

 

  (i) first, in or towards payment pro rata and pari passu of any unpaid costs,
fees and expenses of the Facility Agent, the Security Agent and any Property
Manager and of any other due but unpaid Facility Fee; and

 

33



--------------------------------------------------------------------------------

  (ii) secondly, payment pro rata:

 

  (A) to the Hedge Counterparties of any net amount (not being an amount due as
a result of termination or closing out) due but unpaid under the Hedging
Agreements; and

 

  (B) to the Facility Agent for the relevant Finance Parties of any accrued
interest, due but unpaid under the Finance Documents;

 

  (iii) thirdly, payment pro rata:

 

  (A) to the Hedge Counterparties of any net amount (not being payments referred
to in paragraph (iv) below) as a result of termination or closing out due but
unpaid under the Hedging Agreements; and

 

  (B) to the Facility Agent for the relevant Finance Parties of any amount of
principal due but unpaid under the Finance Documents and any other amounts due
but unpaid to the Finance Parties under the Finance Documents (other than those
referred to in paragraph (iv) below);

 

  (iv) fourthly, payment pro rata to each Hedge Counterparty of any payments due
but unpaid as a result of termination or closing out under the Hedging Agreement
to which that Hedge Counterparty is a party as a result of:

 

  (A) the occurrence of an Event of Default (as defined in the Hedging
Agreement) where that Hedge Counterparty is the Defaulting Party; and

 

  (B) the occurrence of a Hedge Additional Termination Event following a failure
of the Hedge Counterparty to comply with the requirements of the ratings
downgrade provisions set out in the Hedging Agreement; and

 

  (v) fifthly, in or towards payment pro rata of any other sum due but unpaid
under the Finance Documents,

or, if a Waterfall Trigger Event exists, in accordance with Clause 3.3 of the
Intercreditor Deed.

 

(b) The Facility Agent shall, if so directed by the Majority Lenders, vary the
order set out in paragraphs (ii) to (iv) above.

 

(c) Paragraphs (a) and (b) above will override any appropriation made by the
Company.

 

(d) The provisions of paragraph (a) above shall not apply to any Over
Collateralised Amount and, in respect of any such Over Collateralised Amount,
the Facility Agent shall make the payments referred to in Clause 14.6(c)(ii)
(CSA Account).

 

9.6 No set-off by the Company

All payments to be made by the Company under the Finance Documents shall be
calculated and be made without (and subject to Clause 10 (Taxes), free and clear
of any deduction for) set-off or counterclaim.

 

9.7 Currency of account

 

(a) Subject to paragraph (b) below, Sterling is the currency of account and
payment for any sum due from the Company under any Finance Document.

 

34



--------------------------------------------------------------------------------

(b) Each payment in respect of costs, expenses or Taxes shall be made in the
currency in which the costs, expenses or Taxes are incurred.

 

(c) Each other amount payable under the Finance Documents is payable in
Sterling.

 

9.8 Non-Business Days

 

(a) The duration of an Interest Period shall not be changed after 11.00 a.m. on
the Quotation Day for that Interest Period unless it later becomes apparent to
the Facility Agent that the day on which that Interest Period would otherwise
end is not a Business Day. In that event, that Interest Period shall instead end
on the Business Day succeeding that day unless such Business Day shall fall in
the next succeeding calendar month, in which case such interest period shall
instead end on the Business Day preceding that day (such determination to be
notified by the Facility Agent to the Company and the Lenders).

 

(b) Any Repayment Date which would otherwise fall on a day which is not a
Business Day shall be adjusted on the same basis so as to fall on a Business Day
which is the last day of an Interest Period.

 

(c) Any payment to be made by the Company on a day which is not the last day of
an Interest Period or a Repayment Date and which would otherwise be due on a day
which is not a Business Day shall instead be due on the next Business Day.

 

(d) During any extension of the due date for payment of any principal or an
Unpaid Sum under this Clause, interest is payable on the principal at the rate
payable on the original due date.

 

9.9 Change in Currency

If a change in any currency of any relevant country occurs (including in
consequence of European Monetary Union) after the date of this Agreement, this
Agreement will be amended to the extent to which the Facility Agent, in good
faith, determines to be necessary to reflect the change in currency or any
financial market practices relating to dealing in the new currency and to put
the Lenders and the Company in the same position, so far as is possible, that
they would have been in if no change in currency had occurred.

 

10. TAXES

10.1 Tax Definitions

In this Agreement:

Qualifying Person means a Lender that is:

 

  (a) a U.K. Lender; or

 

  (b) a Treaty Lender; or

 

  (c) a building society which is entitled to receive interest under this
Agreement without deduction or withholding for or on account of U.K. income tax
pursuant to section 477A(7) of the Taxes Act;

Tax Credit means a credit against, relief or remission for, or repayment of any
Tax;

Tax Deduction means a deduction or withholding for or on account of Tax from a
payment under a Finance Document;

 

35



--------------------------------------------------------------------------------

Taxes Act means the Income and Corporation Taxes Act 1988;

Tax Payment means an increased payment made by the Company to a Finance Party
under Clause 10.3(d) (Tax Gross-Up) or a payment made under Clause 10.4(a) (Tax
Indemnity);

Treaty Lender means a Lender in respect of a Loan:

 

  (a) which is treated as resident (for the purposes of the appropriate double
Taxation agreement) in a jurisdiction having a double Taxation agreement with
the jurisdiction of incorporation of the Company which makes provision for full
exemption from, or a full refund of, Tax imposed by the jurisdiction of
incorporation of the Company on interest (subject only to completion of
procedural formalities); and

 

  (b) which is fully entitled to the benefits of that double taxation agreement
in respect of all payments made under a Finance Document;

 

  (c) in respect of which, the Borrower has received a direction from Her
Majesty’s Revenue & Customs that it may pay all amounts on a Loan free of United
Kingdom withholding tax.

U.K. Lender means a Lender:

 

  (a) a Lender:

 

  (i) which is a bank (as defined for the purpose of section 349 of the Taxes
Act) making an advance under a Finance Document; or

 

  (ii) by a person that was a bank for the purposes of section 349 of the Taxes
Act (as currently defined in section 840A of the Taxes Act) at the time the
advance was made.

and which, in the case of (i) and (ii) above, is beneficially entitled to and
within the charge of UK corporation tax as respects any payments of interest
made in respect of that advance; or

 

  (b) a U.K. Non-Bank Lender; and

 

  U.K. Non-Bank Lender means:

 

  (a) a company resident in the U.K. for U.K. tax purposes;

 

  (b) a partnership, each member of which is a company resident in the U.K. for
U.K. tax purposes or a company not resident in the U.K. for U.K. tax purposes
but which carries on a trade in the U.K. through a permanent establishment and
brings into account in computing its chargeable profits (for the purpose of
section 11(2) of the Taxes Act) the whole of any share of interest payable to it
under this Agreement which falls to it by reason of sections 114 and 115 of the
Taxes Act; or

 

  (c)

a company not resident in the U.K. for U.K. tax purposes which carries on a
trade in the U.K. through a permanent establishment and brings into account
interest payable to it under this Agreement in computing its chargeable profits
for the purpose of section 11(2) of the Taxes Act,

 

36



--------------------------------------------------------------------------------

 

which, in the case of paragraphs (a), (b) and (c), is beneficially entitled to
interest payable to it under this Agreement and which has provided to the
Company and not retracted confirmation of one of the above in accordance with
this Agreement.

 

10.2 Payments to be free and clear

All payments to be made by the Company under each Finance Document shall be paid
free and clear of and without any Tax Deduction (in each case except to the
extent required by law).

 

10.3 Tax Gross-Up

 

(a) The Company shall promptly upon it becoming aware that it is required by law
to make a Tax Deduction (or that there is a change in the rate or the basis of
any Tax Deduction) notify the Facility Agent of such requirement or change.

 

(b) A Lender, upon becoming aware that it has ceased to be a Qualifying Person,
shall promptly notify the Facility Agent of this. If the Facility Agent receives
such notification from a Lender it shall promptly notify the Company.

 

(c) If the Company is required by law to make a Tax Deduction it shall make the
Tax Deduction in the minimum amount required by law and shall make any payment
required in connection with any Tax Deduction within the time period and in the
amount required by law.

 

(d) Except as provided by paragraphs (f) and (g) below, if a Tax Deduction is
required by law to be made by the Company or the Facility Agent the amount of
the payment due from the Company shall be increased to an amount which ensures
that, after the making of that Tax Deduction, each relevant Party receives on
the due date and retains (free from any liability in respect of such Tax
Deduction) a net sum equal to the amount of the payment which it would have
received and so retained had no such Tax Deduction been required.

 

(e) Within 30 days after making any Tax Deduction or a payment which it is
required to make in connection with any Tax Deduction, the Company shall deliver
to the Facility Agent for the relevant Party, an original receipt or certified
copy thereof, or, if unavailable evidence satisfactory to that Party (acting
reasonably) that the Tax Deduction has been made and that any payment which is
required in connection with any Tax Deduction has been made to the relevant Tax
authority or other person.

 

(f) The Company is not required to make any increased payment under paragraph
(d) above as a result of a Tax Deduction in respect of Tax imposed by the
jurisdiction of incorporation of the Company from a payment on a Loan if at the
time that Tax Deduction is made the Lender is not a Qualifying Person and that
Tax Deduction would not have been required or would have been fully refunded had
that Lender been a Qualifying Person, unless the reason that such Lender is not
a Qualifying Person is a change after the date on which it became a Lender under
this Agreement in (or in the interpretation, administration or application of)
any law or double taxation agreement or any published practice or published
concession of any relevant Tax authority.

 

(g) The Company is not required to make an increased payment under paragraph
(d) above for a Tax Deduction in respect of tax imposed by the U.K. to a Lender
which is a U.K. Non-Bank Lender if:

 

  (i) the Board of the Inland Revenue has given (and not revoked) a direction
under section 349C of the Taxes Act (as that provision has effect on the date on
which the relevant Lender became a party to this Agreement) which relates to the
relevant payment;

 

  (ii) the Lender has received from the Company a certified copy of that
direction; and

 

37



--------------------------------------------------------------------------------

  (iii) the payment could have been made to the Lender without any Tax Deduction
in the absence of that direction.

 

(h) If a Lender is expressed to be a U.K. Non-Bank Lender when it becomes a
party to this Agreement as a Lender, it will be deemed to have confirmed its
status for the purpose of the definition of U.K. Non-Bank Lender. A U.K.
Non-Bank Lender must promptly notify the Company and the Facility Agent of any
change to its status that may affect any confirmation made by it.

 

10.4 Tax Indemnity

 

(a) Except as provided by paragraph (b) below, the Company shall, on demand by
the Facility Agent indemnify a Finance Party against any loss, liability or cost
which that Finance Party (in its absolute discretion) determines will be or has
been (directly or indirectly) suffered for or on account of Tax by that Finance
Party in relation to a payment received or receivable (or any payment deemed to
be received or receivable) under a Finance Document.

 

(b) Paragraph (a) above shall not apply:

 

  (i) with respect to any Tax assessed on a Finance Party under the laws of the
jurisdiction in which:

 

  (A) that Finance Party is incorporated or, if different, the jurisdiction (or
jurisdictions) in which that Finance Party is treated as resident or having a
permanent establishment for Tax purposes; or

 

  (B) that Finance Party’s Facility Office is located or otherwise treated as
having a taxable presence in respect of amounts received or receivable in that
jurisdiction,

if that Tax is imposed on or calculated by reference to the net income (or
similar insurance) received or receivable by that Finance Party. Any sum deemed
to be received or receivable, including, for the avoidance of doubt, any amount
treated as income but not actually received by the Finance Party (such as a Tax
Deduction), is not income received or receivable for this purpose; or

 

  (ii) if and to the extent that any such loss, liability or cost:

 

  (A) is compensated for by an increased payment pursuant to Clause 10.3(d) (Tax
Gross-Up) or would have been so compensated but for the operation of Clause
10.3(f) (or 10.3(g) (Tax Gross-Up); or

 

  (B) is suffered or incurred by a Lender and would not have been suffered or
incurred if such Lender had been a Qualifying Person in relation to the relevant
Borrower at the relevant time unless the reason such Lender was not such a
Qualifying Person at the relevant time is a change after the date on which it
became a Lender under this Agreement in (or in the interpretation,
administration or application of) any law or double Taxation agreement or any
published practice or published concession of any relevant Tax authority of a
jurisdiction with which such Lender has a connection.

 

(c) A Finance Party making, or intending to make, a claim under paragraph
(a) above shall promptly notify the Facility Agent of the event which will give,
or has given, rise to the claim, following which the Facility Agent will notify
the Company.

 

(d) A Finance Party shall, on receiving a payment from the Company under
paragraph (a) above notify the Facility Agent.

 

38



--------------------------------------------------------------------------------

10.5 Tax Credits

 

(a) If the Company makes a Tax Payment and the relevant Finance Party
determines, in good faith, that it has obtained, utilised and retained on an
affiliated group basis a Tax Credit which is attributable to that Tax Payment,
that Finance Party shall pay to the Company such amount as that Finance Party
determines, in good faith, to be attributable to the relevant Tax Payment and as
will leave that Finance Party (after that payment) in the same after-Tax
position as it would have been in if the Tax Payment had not been required to be
made by the Company.

 

(b) Without prejudice to paragraph (a) above and subject to Clause 10.6
(Filings) and 11.3 (Mitigation), no provision of this Agreement will:

 

  (i) interfere with the right of any Finance Party to arrange its tax affairs
in whatever manner it thinks fit;

 

  (ii) oblige any Finance Party to investigate or claim any credit, relief,
remission or repayment available to it or the extent, order and manner of any
claim; or

 

  (iii) oblige any Finance Party to disclose any information relating to its tax
affairs or any computations in respect of Tax.

 

10.6 Filings

A Qualifying Person and the Company shall cooperate in a timely manner in
submitting such forms and documents (and renewal document, if required) and
completing such procedural formalities and doing all such other things as may be
required by the appropriate Tax authority for (a) the Company to obtain
authorisation to make that payment without having to make a Tax Deduction or
(b) such Lender to receive a refund of such Tax Deduction.

 

10.7 Stamp Taxes

The Company shall pay and, on demand by the Facility Agent, immediately
indemnify each Finance Party against any cost, loss or liability that Finance
Party incurs in relation to any stamp duty, stamp duty reserve tax, registration
and any other similar Tax or notarial fees payable in connection with any
Finance Document, except for any such stamp duty, stamp duty reserve tax,
registration or other Tax or notarial fees payable directly or indirectly in
connection with the entry into a Transfer Certificate.

 

10.8 VAT

 

(a) All amounts expressed to be payable under a Finance Document by any party
hereto to a Finance Party shall be deemed to be exclusive of any VAT. If VAT is
chargeable on any supply made by any Finance Party to any party hereto in
connection with a Finance Document that party shall pay to the Finance Party (in
addition to and at the same time as paying the consideration for that supply) an
amount equal to the amount of the VAT.

 

(b) Where a Finance Document requires any party hereto to reimburse a Finance
Party for any costs or expenses, that party shall also at the same time pay and
indemnify the Finance Party against any VAT incurred by the Finance Party in
respect of the costs or expenses to the extent that the Finance Party determines
in its sole discretion that it is not entitled to credit for or repayment of the
VAT.

 

39



--------------------------------------------------------------------------------

 

11. CHANGE IN CIRCUMSTANCES

 

11.1 Illegality

If at any time it becomes, after the date of this Agreement, unlawful in any
applicable jurisdiction for any Lender to allow all or part of its Commitments
to remain outstanding and/or to make, fund or allow to remain outstanding all or
part of its share of any Loan and/or to carry out all or any of its other
obligations under this Agreement:

 

  (a) upon that Lender notifying the Company, its Commitments shall be cancelled
to the extent of the illegality; and

 

  (b) the Company shall prepay that Lender’s portion of each relevant Loan on
the last day of the relevant Interest Period or, if earlier, the date specified
by the Lender in its notice as may be necessary to comply with the relevant law
or directive (being no earlier than the last day of any applicable grace period
permitted by law) with accrued interest thereon and any other sum then due to
that Lender under this Agreement.

 

11.2 Increased Costs

 

(a) If, as a result of the introduction of or any change in, or in the
interpretation or application or administration of (in each case, after the date
of this Agreement), any law or (whether or not having the force of law but, if
not having the force of law, being one with which it is the practice of banks in
the relevant jurisdiction to comply) any directive of any agency of any state
including, without limitation, any law or directive relating to Taxation,
reserve asset, special deposit, cash ratio, liquidity or capital adequacy
requirements or other forms of banking, fiscal, monetary, or regulatory
controls:

 

  (i) the cost to any Lender of maintaining all or any part of its Commitment
and/or of making, maintaining or funding all or any part of its share of the
Loan or overdue sum under the Finance Documents is increased; and/or

 

  (ii) any sum received or receivable by the Facility Agent or any Lender under
the Finance Documents or the effective return to it under the Finance Documents
is reduced; and/or

 

  (iii) the Facility Agent or any Lender makes any payment or foregoes any
interest or other return on or calculated by reference to the amount of any sum
received or receivable by it under the Finance Documents,

the Company shall, within five Business Days of a demand by the Facility Agent,
indemnify the Facility Agent or that Lender against that increased cost,
reduction, payment or foregone interest or other return and, accordingly, shall
from time to time, within five Business Days of a demand by the Facility Agent
(whenever made), pay to the Facility Agent for its own account or for the
account of that Lender the amount certified by it to be necessary so to
indemnify it (such demand to include reasonable details of the calculation of
the amounts demanded).

 

(b) The Company will not be obliged to compensate the Facility Agent or any
Lender pursuant to paragraph (a) above in respect of any increased cost,
reduction, payment, foregone interest or other return:

 

  (i) compensated for by payment of the Mandatory Cost;

 

  (ii)

attributable to a change (whether of basis, timing or otherwise) in the Tax on
the net income of the Facility Agent or that Lender or compensated for under
Clause 10 (Taxes) or which

 

40



--------------------------------------------------------------------------------

 

would have been compensated for under Clause 10 (Taxes) but for the exceptions
contained therein;

 

  (iii) which is a Tax cost arising as a result of a Lender ceasing to be a
Qualifying Person in relation to the Company unless the reason such Lender was
not such a Qualifying Person at the relevant time is a change after the date on
which it became a Lender under this Agreement in (or in the interpretation,
administration or application of) any law or double Taxation agreement or any
published practice or published concession of any relevant Tax authority of a
jurisdiction with which such Lender has a connection; or

 

  (iv) attributable to any wilful breach by the relevant Finance Party or any of
its Affiliates of any law or directive.

 

(c) To the extent that any holding company of the Facility Agent or any Lender
suffers a cost which would have been recoverable by the Facility Agent or that
Lender under this Clause 11.2 had that cost been imposed on the Facility Agent
or that Lender the Facility Agent or that Lender shall be entitled to recover
that amount under this Clause 11.2 on behalf of the relevant holding company.

 

11.3 Mitigation

If in respect of any Lender, circumstances arise which would, or would upon the
giving of notice, result in:

 

  (a) an obligation to make any payment under Clause 10 (Taxes); or

 

  (b) an obligation to make payment under Clause 11.1 (Illegality); or

 

  (c) an obligation to make a payment under Clause 11.2 (Increased Costs); or

 

  (d) the rate of interest being determined under Clause 11.4 (Change in Market
Conditions),

then, without in any way limiting, reducing or otherwise qualifying the
obligations of the Company under those Clauses, upon the request of the Company,
such Lender, in consultation with the Facility Agent and the Company, shall take
such reasonable steps as may be open to it to mitigate the effects of such
circumstances (including changing its Facility Office or transferring its rights
and obligations under the Finance Documents to an Affiliate) provided that the
Lender concerned will not be obliged to take any action if to do so would or
might in the opinion of the Lender have an adverse effect upon its business,
operations or financial condition or cause it to incur liabilities or
obligations (including, without limitation, Tax liabilities) which, in its
opinion, are material or cause it to incur any costs or expenses for which it
has not been indemnified to its satisfaction by the Company.

 

11.4 Change in Market Conditions

 

(a) If in relation to any Interest Period for a Loan:

 

  (i) where LIBOR is to be determined by reference to the Reference Banks, none
or only one Reference Bank supplies a quotation in accordance with the
definition of LIBOR; or

 

  (ii)

Lenders whose participations in the relevant Loan exceed 50 per cent. of that
Loan notify the Facility Agent that by reason of circumstances affecting the
Relevant Interbank Market the cost to them of obtaining matching deposits in the
Relevant Interbank Market in sufficient amounts to fund their respective shares
of the amount to which that Interest Period relates is in excess of LIBOR,

 

41



--------------------------------------------------------------------------------

 

the Facility Agent shall promptly notify the Company and the Lenders and any
such event shall be a “Market Disruption Event”.

 

(b) If a Market Disruption Event occurs in relation to a Loan for any Interest
Period, then the rate of interest on each Lender’s share of the relevant Loan
for the Interest Period shall be the rate per annum which is the sum of:

 

  (i) the Margin;

 

  (ii) the rate notified to the Facility Agent by that Lender as soon as
practicable and in any event before interest is due to be paid in respect of
that Interest Period, to be that which expresses as a percentage rate per annum
the cost to that Lender of funding its participation in the relevant Loan from
whatever source it may reasonably select; and

 

  (iii) the Mandatory Cost, if any, applicable to that Lender’s participation in
the relevant Loan.

 

(c) If a Market Disruption Event occurs and the Facility Agent or the Company so
requires, the Facility Agent and the Company shall enter into negotiations (for
a period of not more than thirty days) with a view to agreeing a substitute
basis for determining the rate of interest.

 

(d) Any alternative basis agreed pursuant to paragraph (c) above shall, with the
prior consent of all the Lenders and the Company, be binding on all parties to
this Agreement.

 

11.5 Replacement of Lender

 

(a) If at any time the Company becomes obliged to pay additional amounts
described in Clause 10 (Taxes), 11.1 (Illegality), Clause 11.2 (Increased Costs)
or Clause 11.4 (Change in Market Conditions) to any Lender, then the Company may
on 10 Business Days’ prior written notice to the Facility Agent and such Lender
replace such Lender by requiring such Lender to (and such Lender shall) transfer
pursuant to Clause 20.2 (Assignments and transfers by the Lenders) all of its
rights and obligations under this Agreement to a Lender or another bank,
financial institution, trust fund or other entity selected by the Company
(following consultation with the Facility Agent) which confirms its willingness
to assume and does assume all the obligations of the transferring Lender
(including the assumption of the transferring Lender’s participation on the same
basis as the transferring Lender) for a purchase price equal to the outstanding
principal amount of such Lender’s participation in the outstanding Loan and all
accrued interest and fees and other amounts payable to that Lender hereunder.

 

(b) The replacement of a Lender pursuant to this Clause 11.5 shall be subject to
the following conditions:

 

  (i) neither the Facility Agent nor the Security Agent (in their capacities as
such) may be replaced without the consent of the Majority Lenders;

 

  (ii) neither the Facility Agent nor any Lender shall have any obligation to
the Company to find a replacement Lender or other such entity;

 

  (iii) such replacement must take place no later than 180 days after the date
the relevant Lender has demanded payment of additional or increased amounts
under Clause 10 (Taxes), Clause 11.1 (Illegality) or Clause 11.2 (Increased
Costs) as the case may be;

 

  (iv) the Lender hereby replaced shall not be required to pay or surrender to
such replacement Lender or other entity any of the fees received by or accrued
due to such Lender replaced pursuant to this Agreement; and

 

42



--------------------------------------------------------------------------------

  (v) to the extent that the replacement of a Lender results from the Company
becoming obliged to pay additional amounts pursuant to Clause 10 (Taxes) or
Clause 11.2 (Increased Costs) this provision will not release the Company from
its obligations to pay any such additional amounts to such Lender prior to such
Lender being replaced and the payment of such additional amounts (which have
been notified to the Company) shall be a condition to the replacement of such
Lender.

 

43



--------------------------------------------------------------------------------

SECTION 5

COSTS OF UTILISATION

 

12. INTEREST

 

12.1 Interest Periods

 

(a) Interest shall be calculated and payable on each Loan by reference to
successive Interest Periods.

 

(b) Each Interest Period for each Loan will start on its Utilisation Date or on
the expiry of its preceding Interest Period and end on the next Interest Payment
Date.

 

(c) No Interest Period may extend beyond the Final Maturity Date.

 

12.2 Interest Rate

The rate of interest applicable to a Loan for a particular Interest Period shall
be the rate per annum determined by the Facility Agent to be the sum of:

 

  (a) the applicable Mandatory Cost (to the extent incurred by the relevant
Lender);

 

  (b) the applicable Margin; and

 

  (c) (i)       in respect of an A Loan, the Fixed Rate; or

 

  (ii) in respect of a B Loan, LIBOR for that Interest Period.

Interest will accrue daily and shall be calculated on the basis of a 365 day
year or on the basis of such other calculation period as market convention
dictates.

 

12.3 Notification of Interest Periods and Rates

The Facility Agent shall promptly notify the Company and the Lenders of the
duration of each Interest Period and the rate of interest applicable to such
Interest Period.

 

12.4 Payment of Interest

Except where it is provided to the contrary in this Agreement, the Company must
pay accrued interest on each Loan on each Interest Payment Date.

 

12.5 Hedging

 

(a) From and including the first Utilisation Date the Company must maintain
Hedging Agreements in relation to the B Loan in accordance with this Clause at
all times.

 

(b) All Hedging Agreements must be:

 

  (i) with a Hedge Counterparty and that Hedge Counterparty, or a person
acceptable to the Facility Agent that has unconditionally guaranteed the
obligations of that Hedge Counterparty under the Hedging Arrangements in form
and substance satisfactory to the Facility Agent (acting reasonably), must have
a Requisite Rating (or, in the case of a Rating Event Replacement Counterparty
or where a guarantee has been provided as a result of the occurrence of a Rating
Event, such other rating as is approved by the Facility Agent);

 

44



--------------------------------------------------------------------------------

  (ii) in form and substance satisfactory to the Facility Agent;

 

  (iii) in a notional principal amount at least equal to 100 per cent, of the
amount of the B Loan; and

 

  (iv) charged or assigned by way of security under a Security Agreement.

 

(c) If, at any time, the notional principal amount of the Hedging Agreements
exceeds 100 per cent. of the amount of the B Loan at that time, the Company
must, at the request of the Facility Agent, promptly reduce the notional
principal amount of the Hedging Agreements by an amount and in a manner
satisfactory to the Facility Agent so that it no longer exceeds the amount of
the B Loan then outstanding.

 

(d) The Company shall, subject to agreement with the relevant Hedge
Counterparty, be entitled to terminate Hedging Arrangements provided that the
Company has (if required) entered into substitute Hedging Arrangements which
comply with this Clause.

 

(e) (i)     The parties to each Hedging Agreement must comply with the terms of
that Hedging Agreement.

 

  (ii) Neither a Hedge Counterparty nor the Company may amend or waive the terms
of any Hedging Agreement without the consent of the Facility Agent.

 

(f) Neither a Hedge Counterparty nor the Company may terminate or close out any
Hedging Agreement (in whole or in part) except:

 

  (i) in accordance with paragraph (c) or (d) above;

 

  (ii) if it becomes illegal for that party to continue to comply with its
obligations under that Hedging Agreement;

 

  (iii) if the B Loan and all other amounts outstanding under the Finance
Documents in relation to the B Loan (other than the Hedging Agreements) have
been unconditionally and irrevocably paid and discharged in full;

 

  (iv) in the case of termination or closing out by a Hedge Counterparty:

 

  (A) if the Facility Agent serves notice under Clause 19.18 (Acceleration) or,
having served notice under Clause 19.18 (Acceleration), makes a demand; or

 

  (B) on the occurrence of a Failure to Pay Event of Default (as defined in the
1992 ISDA Master Agreement (Multicurrency-Cross Border)) in respect of the
Company; or

 

  (C) on the occurrence of a Bankruptcy Event of Default (as defined in Clause
5(a)(vii)(1)(3), (4) or (8) (except to the extent analogous to
Section 5(a)(vii)(2), (5), (6) or (7)) of the 1992 ISDA Master Agreement
(Multicurrency-Cross Border)) in respect of the Company; or

 

  (D) on the occurrence of a Termination Event (as defined in the 1992 ISDA
Master Agreement (Multicurrency-Cross Border)); or

 

45



--------------------------------------------------------------------------------

  (v) in the case of termination or closing out by the Company:

 

  (A) with the consent of the Facility Agent (and where the new Hedge
Counterparty accedes to the Intercreditor Deed); or

 

  (B) as a result of a Rating Event occurring with respect to a Hedge
Counterparty failing to comply with the provisions of the relevant Hedging
Arrangement regarding Rating Events.

 

(g) In the case of termination or closing out by the Company pursuant to
paragraph (f)(v)(B) above, the Company must enter into substitute Hedging
Agreements which comply with this Clause within 30 days of the relevant
termination unless a Rating Agency has confirmed that not to do so will not
result in a downgrade to the then current ratings of the notes issued pursuant
to the Securitisation. The Company must use all reasonable endeavours to ensure
that the new Hedge Counterparty accedes to the Intercreditor Deed.

 

(h) A Hedge Counterparty may not suspend making payments under a Hedging
Agreement on the occurrence of a Potential Event of Default (as defined in the
1992 ISDA Master Agreement (Multicurrency Cross Border)).

 

(i) A Hedge Counterparty may only suspend making payments under a Hedging
Agreement if the Company is in breach of its payment obligations under that
Hedging Agreement.

 

(j) Each Hedge Counterparty acknowledges that the rights of the Company under
the Hedging Agreements to which it is party have been charged or assigned by way
of security under a Security Agreement and that payments due to the Hedge
Counterparty are governed by the terms of both this Agreement and the
Intercreditor Deed (as applicable).

 

(k)    (i)   Each Hedge Counterparty must promptly notify the Facility Agent
upon becoming aware in the context of this Clause that a Rating Event has
occurred in relation to it, or any person that has unconditionally guaranteed
its obligations under the relevant Hedging Arrangement.

 

  (ii) If a Rating Event has occurred in relation to a Hedge Counterparty, or
any person that has unconditionally guaranteed the obligations of a Hedge
Counterparty under the relevant Hedging Arrangement, the Hedge Counterparty must
comply with its obligations in that regard under that Hedging Arrangement.

 

  (iii) A Hedge Counterparty shall immediately on demand pay all reasonable
costs and expenses (including legal fees) incurred by the Company and the
Facility Agent as a result of the occurrence of a Rating Event with respect to
such Hedge Counterparty and the operation of this subparagraph (i).

 

(l) The Company and a Hedge Counterparty may, after prior consultation with the
Facility Agent, agree to the transfer by the Hedge Counterparty of all or a
portion of its rights and obligations under a Hedging Arrangement to another
Hedge Counterparty provided that the Company will at all times be in compliance
with this Clause and provided that the new Hedge Counterparty accedes to the
Intercreditor Deed.

 

(m) A failure on the part of a Hedge Counterparty to comply with its obligations
under this Clause will not affect the obligations of the Company under the
Finance Documents (other than under the Hedge Agreement with that Hedge
Counterparty to the extent applicable as a result of the non-compliance).

 

(n) No Hedge Counterparty may be appointed unless it has first become a party to
the Intercreditor Deed.

 

46



--------------------------------------------------------------------------------

12.6 Default Interest

In relation to any Unpaid Sum (including, without limitation, any sum payable by
the Company pursuant to this Clause 12.6), the Company will pay default interest
from the due date of such Unpaid Sum to the date of actual payment (as well
after as before judgment) at a rate determined by the Facility Agent to be one
per cent, per annum above:

 

  (a) where the Unpaid Sum is principal which has fallen due prior to the expiry
of the relevant Interest Period, the rate applicable to such principal
immediately prior to the date it so fell due (but only for the period from such
due date to the end of the relevant Interest Period); or

 

  (b) in any other case (including principal falling within paragraph (a) above
once the relevant Interest Period has expired), the rate which would be payable
if the Unpaid Sum was a Loan made for a period equal to the period of
non-payment divided into successive Interest Periods of such duration as shall
be selected by the Facility Agent (each a Default Interest Period).

Default interest will be payable on demand by the Facility Agent and will be
compounded at the end of each Default Interest Period.

 

13. OTHER INDEMNITIES

 

13.1 Currency indemnity

Without prejudice to Clause 13.5 (General Indemnity), if:

 

  (a) any amount payable by the Company under or in connection with any Finance
Document is received by any Finance Party (or by the Facility Agent on behalf of
any Finance Party) in a currency (the Payment Currency) other than that agreed
in the relevant Finance Document (the Agreed Currency), whether as a result of
any judgment or order or the enforcement thereof, the liquidation of the Company
or otherwise and the amount produced by converting the Payment Currency so
received into the Agreed Currency is less than or greater than the relevant
amount of the Agreed Currency; or

 

  (b) any amount payable by the Company under or in connection with any Finance
Document has to be converted from the Agreed Currency into another currency for
the purpose of (i) making or filing a claim or proof against the Company,
(ii) obtaining an order or judgment in any court or other tribunal or
(iii) enforcing any order or judgment given or made in relation to any Finance
Document,

then:

 

  (i) if the amount produced or payable by the operation of paragraphs (a) and
(b) above is less than the relevant amount of the Agreed Currency, the Company
will, as an independent obligation, indemnify the relevant Finance Party for the
deficiency and any loss sustained as a result; and

 

  (ii) if the amount produced or payable by the operation of paragraphs (a) and
(b) above is greater than the relevant amount of the Agreed Currency, the
relevant Finance Party will refund any such amount to the Company.

Any conversion required will be made at such prevailing rate of exchange on such
date and in such market as is determined by the relevant Finance Party as being
most appropriate for the conversion. The Company will, in addition, pay any
costs incurred as a result of any conversion.

 

47



--------------------------------------------------------------------------------

The Company waives any right it may have in any jurisdiction to pay any amount
under the Finance Documents in a currency or currency unit other than that in
which it is expressed to be payable.

 

13.2 Indemnity to the Facility Agent

The Company will promptly indemnify the Facility Agent against any cost, loss or
liability incurred by the Facility Agent (acting reasonably) as a result of:

 

  (a) the investigation of any Default provided that if the investigation shows
that no Default had occurred, then such costs and expenses shall be for the
account of the Lenders;

 

  (b) entering into or performing any foreign exchange contract for the purposes
of Clause 9.9 (Change in Currency); or

 

  (c) acting or relying on any notice, request or instruction which it
reasonably believes to be genuine, correct and appropriately authorised.

 

13.3 Enforcement Expenses

Except as provided otherwise, the Company will on demand pay to and reimburse
each Finance Party, on the basis of a full indemnity:

 

  (a) all reasonable costs and expenses (including reasonable legal fees and
other out of pocket expenses and any value added Tax or other similar Tax
thereon) properly incurred by such Finance Party in connection with the
preservation of any of such Finance Party’s rights under any of the Finance
Documents; and

 

  (b) all costs and expenses (including legal fees and other out of pocket
expenses and any value added Tax or other similar Tax thereon) properly incurred
by such Finance Party in connection with the enforcement of any such Finance
Party’s rights under any Finance Documents.

 

13.4 Valuations

 

(a) The Facility Agent may request a Valuation at any time when the Lenders
reasonably believe that an Event of Default has occurred and is outstanding.

 

(b) Any Valuation referred to in paragraph (a) above will be at the cost of the
Company.

 

13.5 General Indemnity

The Company will promptly following demand indemnify each of the Finance Parties
against any cost, loss, expense or liability including, without limitation, any
costs incurred as a result of a termination of all or any part of any fixed
rate, swap or other hedging arrangements incurred by a Lender in relation to the
Loans (in each case not then due and payable by reason of the operation of any
other provision of this Agreement) sustained or incurred by it as a result of:

 

  (a) a Loan not being made by reason of non-fulfilment of any of the conditions
in Clause 4.1 (Initial Conditions Precedent) or 4.2 (Additional Conditions
Precedent);

 

  (b) any sum payable by the Company under the Finance Documents not being paid
when due;

 

  (c) the occurrence of any Event of Default or any breach of the Finance
Documents;

 

48



--------------------------------------------------------------------------------

  (d) the accelerated repayment of the advances under Clause 19.18
(Acceleration);

 

  (e) the receipt or recovery by any Finance Party (or the Facility Agent on its
behalf) of all or part of a Loan or Unpaid Sum including, for the avoidance of
doubt, any prepayment made under Clause 7 (Prepayment) otherwise than on the
last day of an Interest Period relating to that Loan or Unpaid Sum; or

 

  (f) any prepayment payable by the Company under the Finance Documents not
being paid after notice of such prepayment has been given to the Facility Agent.

 

13.6 Facility Fee

 

(a) The Company will on each Interest Payment Date following receipt of an
itemised demand in relation to the relevant Interest Period pay to the Lender of
the A Loans the Facility Fee in an amount set out in that itemised demand.

 

(b) The Facility Agent will deliver the itemised demand referred to in paragraph
(a) above on the first day of each month in which any payment of Facility Fee
falls due on an Interest Payment Date, and may, up to and including the relevant
Interest Payment Date, update that itemised demand.

 

13.7 Initial Expenses

 

(a) The Company will, on Closing, pay and reimburse to:

 

  (i) the Arrangers, the Facility Agent and the Security Agent all reasonable
costs and expenses (and in relation to paragraph (A) below and upon presentation
of invoices, all reasonable disbursements and VAT (if applicable) relating
thereto) in each case, properly incurred by the Facility Agent, Security Agent
or the Arrangers; and

 

  (ii) the B Lender an amount not exceeding £30,000 (plus VAT and any reasonably
incurred disbursements) in relation to its legal fees;

in connection with:

 

  (A) the negotiation, preparation, execution and perfection of each of the
Finance Documents (subject to caps agreed in certain separate letters); and

 

  (B) any variation, amendment, restatement, waiver, consent or suspension of
rights (or any proposal for any of the same) relating to any of the Finance
Documents which is requested by or on behalf of the Company or which becomes
necessary as a result of circumstances affecting the Company.

The Facility Agent and the Security Agent must notify the Company of the amount
of the initial expenses set out above prior to Closing.

 

(b) The Company will, promptly following demand, reimburse the A Lender for any
pre-agreed up-front costs incurred by the A Lender on Closing in respect of any
basis swap arrangements entered into in connection with the funding of the
Loans.

 

49



--------------------------------------------------------------------------------

SECTION 6

BANK ACCOUNTS

 

14. BANK ACCOUNTS

 

14.1 Designation of Accounts

 

(a) The Company must maintain (in the case of a CSA Account, on and from the
date on which any amount is due from a Hedge Counterparty to the Company under
the Credit Support Annex) the following bank accounts in the name of the Company
with an Approved Bank:

 

  (i) a rent account designated the Rent Account;

 

  (ii) a current account designated the General Account;

 

  (iii) a deposit account designated the Disposal Account;

 

  (iv) a deposit account designated the Insurance Account; and

 

  (v) a collateral support account designated a CSA Account.

 

(b) The Company must not, without the prior consent of the Facility Agent,
maintain any other bank account other than:

 

  (i) a Deposit Account opened with an Approved Bank for the purposes of curing
a failure to comply with Clause 18.8 (Interest Cover); and

 

  (ii) the Closing Account, provided that there is no balance in the Closing
Account at the end of the Business Day on which Closing occurs, and that the
Closing Account is closed on or before the date falling 15 Business Days after
the date on which Closing occurs.

 

14.2 Rent Account

 

(a) The Facility Agent has sole signing rights in relation to the Rent Account
and is only entitled to exercise this right in accordance with the terms of this
Agreement (or as otherwise directed by the Majority Lenders).

 

(b) The Company must ensure that:

 

  (i) all Rental Income (other than amounts in respect of VAT which are payable
by a tenant in connection with a Lease Document, which will be paid into the
General Account); and

 

  (ii) any amounts payable to it under any Hedging Agreements other than those
which are required to be paid into the CSA Account,

are paid into the Rent Account.

 

(c) If any payment of any amount referred to in paragraph (b) above is paid into
an Account other than the Rent Account, that payment must be paid promptly into
the Rent Account.

 

(d) On any day on which an amount is due to be paid by the Company (and has not
otherwise been paid by or on behalf of the Company) under a Headlease, the
Facility Agent may, and is irrevocably authorised by the Company to:

 

  (i) withdraw from the Rent Account an amount necessary to meet that due
amount; and

 

50



--------------------------------------------------------------------------------

  (ii) apply that amount in payment of that due amount.

 

(e) Except as provided in Clause 9.5 (Partial payments), on each Interest
Payment Date, the Facility Agent must (and at any time after the security
created by the Security Agreement is enforced in accordance with its terms the
Security Agent may), and is irrevocably authorised by the Company to, withdraw
from, and apply amounts standing to the credit of, the Rent Account, in the
following order:

 

  (i) first, in or towards payment pro rata and pari passu of any unpaid costs,
fees and expenses of the Facility Agent, the Security Agent, any Property
Manager and of any other due put unpaid Facility Fee;

 

  (ii) secondly, payment pro rata:

 

  (A) to the Hedge Counterparty of any net amount (not being an amount due as a
result of termination or closing out and not being amounts referred to in
subparagraph (iv) below) due but unpaid under the Hedging Agreements; and

 

  (B) to the Facility Agent for the relevant Finance Parties of any accrued
interest, due but unpaid under the Finance Documents;

 

  (iii) thirdly, payment pro rata:

 

  (A) to the Hedge Counterparty of any net amount (not being payments referred
to in subparagraph (iv) below) as a result of termination or closing out due but
unpaid under the Hedging Agreements; and

 

  (B) to the Facility Agent for the relevant Finance Parties of any amount of
principal due but unpaid under the Finance Documents and any other amounts due
but unpaid to the Finance Parties under the Finance Documents (other than those
referred to in sub-paragraph (iv) below);

 

  (iv) fourthly, payment pro rata to the Hedge Counterparty of any payments due
but unpaid as a result of termination or closing out under the Hedging Agreement
to which that Hedge Counterparty is a party as a result of:

 

  (A) the occurrence of an Event of Default (as defined in the relevant Hedge
Agreement) where the Hedge Counterparty is the Defaulting Party; and

 

  (B) the occurrence of a Hedge Additional Termination Event following a failure
by the Hedge Counterparty to comply with the requirements of the ratings
downgrade provisions set out in the relevant Hedging Agreement; and

 

  (v) fifthly, payment of any surplus into the General Account.

 

(f) The Facility Agent must allow withdrawals at any time from the Rent Account
to pay any amount due but unpaid under the Finance Documents.

 

14.3 General Account

 

(a) Except as provided in paragraph (c) below, the Company has signing rights in
relation to the General Account.

 

51



--------------------------------------------------------------------------------

(b) Subject to paragraph (d) below, if no Event of Default is outstanding, the
Company may withdraw any amount from the General Account and apply it at its
discretion including, without limitation, making payments in relation to any
Subordinated Loan.

 

(c) At any time when an Event of Default is outstanding, the Facility Agent may,
and is irrevocably authorised by the Company to:

 

  (i) operate the General Account; and

 

  (ii) withdraw from, and apply amounts standing to the credit of, the General
Account in or towards any purpose for which moneys in any Account may be
applied.

 

(d) If an Event of Default under Clause 19.1 (Payment Default) can be remedied
by the application of an amount standing to the credit of the General Account,
the Company may withdraw amounts from the General Account and apply them so as
to remedy that Event of Default.

 

(e) Amounts standing to the credit of the General Account shall bear interest at
the rate normally offered by the Facility Agent to corporate depositors of
amounts similar to the relevant amount for periods of deposit similar to the
anticipated period of deposit of the relevant amount. The interest earned on
such account will be for the account of the Company and, if no Event of Default
is outstanding, shall be paid into the General Account.

 

14.4 Insurance Account

 

(a) The Facility Agent has sole signing rights in relation to the Insurance
Account.

 

(b) Payments into the Insurance Account shall be made in the circumstances
referred to in Clause 18.4(n) (Insurances).

 

(c) The Facility Agent must allow withdrawals from the Insurance Account to meet
the costs of replacing, restoring or reinstating the Property in respect of
which the relevant insurance proceeds were received against receiving
appropriate evidence from the Company that such costs have been incurred or
fallen due for payment.

 

(d) Amounts standing to the credit of the Insurance Account shall bear interest
at the rate normally offered by the Facility Agent to corporate depositors of
amounts similar to the relevant amount for periods of deposit similar to the
anticipated period of deposit of the relevant amount. The interest earned on
such account will be for the account of the Company and, if no Event of Default
is outstanding, shall be paid into the General Account.

 

14.5 Disposal Account

 

(a) The Facility Agent has sole signing rights in relation to the Disposal
Account.

 

(b) Where, following a disposal of the whole of a Property permitted under this
Agreement or a compulsory purchase as contemplated by Clause 7.2 (Mandatory
prepayment – compulsory purchase), any amount (a Disposal Amount) required to be
paid into the Disposal Account under Clause 17.13 (Disposals) or Clause 7.2
(Mandatory prepayment – compulsory purchase) is received into the Disposal
Account during an Interest Period, subject to paragraph (c) below, the Facility
Agent must, on the next Interest Payment Date:

 

  (i) apply an amount of that Disposal Amount equal to the Required Amount in
respect of the relevant disposal towards:

 

  (A) prepayment of the Loans, in an amount equal to the Applicable Release
Pricing Amount in respect of the relevant disposal; and

 

52



--------------------------------------------------------------------------------

  (B) payment of all other amounts then due to the Finance Parties under the
Finance Documents as a result of such prepayment; and

 

  (ii) thereafter, apply any remaining portion of that Disposal Amount still
standing to the credit of the Disposal Account, if no Event of Default is
outstanding, to the General Account.

 

(c) If a Disposal Amount is received into the Disposal Account from the proceeds
of the disposal of a Disposed Property (i.e. a disposal in respect of which a
Substitution Notice has been delivered in accordance with this Agreement) or the
whole or part of a Property in relation to which compensation has been received
pursuant to a compulsory purchase order, paragraph (b) above shall not apply and
that Disposal Amount may be utilised in or towards the acquisition by the
Company of a Substitute Additional Property within six months of the receipt
into the Disposal Account. The Company may utilise the Disposal Amount for that
purpose by requesting that the amount of that Disposal Amount required to enable
it to complete the acquisition of the relevant Substitute Additional Property,
subject to any restriction in paragraph (d) or (e) below, is withdrawn from the
Disposal Account on the relevant completion date. If no Event of Default is then
outstanding, the Facility Agent shall comply with that request. If no such
request has been made within six months of the receipt into the Disposal Account
of the Disposal Amount, that amount shall cease to be available for that purpose
and paragraph (b) shall then apply to that Disposal Amount, except that the
application of funds shall occur on the Interest Payment Date after the expiry
of that six month period.

 

(d) If a Disposal Amount is to be utilised in accordance with paragraph
(c) above towards the purchase of a Substitute Additional Property in
circumstances where the relevant Disposed Property MV is lower than the relevant
Substitute Additional Property MV, the amount of the Disposal Amount which is
available for utilisation towards the purchase of the Substitute Additional
Property will be the amount equal to the Allocated Loan Amount in respect of
that Substitute Additional Property (or, if the Disposal Amount is less than the
Allocated Loan Amount in respect of the Substitute Additional Property, the
whole Disposal Amount will be available for that purpose). Any balance of the
Disposal Amount not so utilised (or, if the whole Disposal Amount has not been
utilised within the time period provided in paragraph (c) above, the whole
Disposal Amount) will, on the next Interest Payment Date, be applied in
prepayment of the Loans and all other amounts then due to the Finance Parties
under the Finance Documents in respect of such prepayment.

 

(e) If a Disposal Amount is to be utilised in accordance with paragraph
(c) above towards the purchase of a Substitute Additional Property in
circumstances where the relevant Disposed Property MV is higher than the
relevant Substitute Additional Property MV, the Facility Agent will not be
required to allow the withdrawal of the relevant portion of that Disposal Amount
for that purpose in accordance with paragraph (c) above unless either:

 

  (i) an amount at least equal to the aggregate of (A) the relevant MV
Adjustment Amount and (B) the amount of all other payments which will be due to
the Finance Parties under the Finance Documents as a result of the prepayment
referred to below, remains from the balance of the relevant Disposal Amount
still standing to the credit of the Disposal Account in respect of the relevant
Disposed Property; or

 

  (ii) if (i) above is not satisfied, the amount required to increase the
remaining balance of the relevant Disposal Amount to an amount at least equal to
the aggregate of (A) the MV Adjustment Amount and (B) the amount of all other
payments which will be due to the Finance Parties under the Finance Documents as
a result of the prepayment referred to below, is placed on deposit in the
Disposal Account no later than the completion date for the acquisition of the
relevant Substitute Additional Property.

 

53



--------------------------------------------------------------------------------

Following the application of funds in the Disposal Account for the purpose of
acquiring a Substitute Additional Property in the circumstances envisaged in
this paragraph (e), an amount equal to the relevant MV Adjustment Amount will,
on the next Interest Payment Date, be applied in prepayment of the Loans and all
other amounts due to the Finance Parties under the Finance Documents in respect
of such prepayment.

 

(f) Amounts standing to the credit of the Disposal Account shall bear interest
at the rate normally offered by the Facility Agent to corporate depositors of
amounts similar to the relevant amount for periods of deposit similar to the
anticipated period of deposit of the relevant amount. The interest earned on
such account will be for the account of the Company and, if no Event of Default
is outstanding, shall be paid into the General Account.

 

(g) In this Agreement:

Disposed Property MV means the market value of a Disposed Property, as
determined from the aggregate consideration received (or, where the Disposed
Property was disposed of pursuant to a compulsory purchase order, the aggregate
compensation received) on its sale.

MV Adjustment Amount means, in respect of the acquisition of a Substitute
Additional Property in accordance with this Agreement, the amount equal to the
relevant MV Proportion multiplied by the Allocated Loan Amount in respect of the
relevant Disposed Property multiplied by 110 per cent.

MV Proportion means, in respect of the acquisition of a Substitute Additional
Property in accordance with this Agreement, the proportion (expressed as a
fraction) which:

 

  (a) the amount by which the Disposed Property MV exceeds the Substitute
Additional Property MV;

bears to:

 

  (b) the Disposed Property MV.

Substitute Additional Property MV means the market value of a Substitute
Additional Property, as determined from the Valuation delivered under this
Agreement as a condition precedent document in respect of that Substitute
Additional Property.

 

14.6 CSA Account

 

(a) The Facility Agent has sole signing rights on the CSA Account.

 

(b) The Company shall ensure that any amount paid to it by the Hedge
Counterparty under the Credit Support Annex is paid into the CSA Account.

 

(c) The Facility Agent must, and is irrevocably authorised by the Company to,
withdraw from, and apply amounts standing to the credit of the CSA Account:

 

  (i) on any date on which an amount is due from the Company to the Hedge
Counterparty under the Credit Support Annex:

 

  (A) to the Hedge Counterparty to the extent that such amount is not net
against any amount payable by the Hedge Counterparty to the Company under the
Hedging Agreement; and

 

54



--------------------------------------------------------------------------------

  (B) to the Rent Account to the extent that such amount is net against any
amount payable by the Hedge Counterparty to the Company under the Hedging
Agreement; and

 

  (ii) following the termination of all transactions in respect of the Hedging
Agreement with the Hedge Counterparty, the relevant Over Collateralised Amount
to the Hedge Counterparty.

 

14.7 Miscellaneous Accounts provisions

 

(a) The Company must ensure that no Account goes in to overdraft.

 

(b) The monies standing to the credit of each Account may be applied by the
Facility Agent on the date any repayment of the Loans is due to be made (and has
not been made from other means) in or towards repayment of the Loans and all
other amounts due to a Finance Party under the Finance Documents, but no such
amounts may be withdrawn from the Insurance Account or the VAT Account for that
purpose unless all amounts standing to the credit of each other Account have
been utilised for that purpose.

 

(c) No Finance Party is responsible or liable to the Company for:

 

  (i) any non-payment of any liability of the Company which could be paid out of
moneys standing to the credit of an Account; or

 

  (ii) any withdrawal wrongly made,

in the absence of negligence or wilful misconduct.

 

14.8 Change of Bank Accounts

 

(a) The Company must promptly notify the Facility Agent upon becoming aware that
a bank at which an Account is held does not have a Requisite Rating.

 

(b) If a bank at which an Account is held does not have a Requisite Rating, the
Facility Agent will require that that Account be moved, within 30 Business Days,
to another bank of its choice which does have a Requisite Rating and which
company interest without withholding or deduction for or on account of Taxes.

 

(c) The Company may, with the prior written consent of the Facility Agent, move
any Account to another bank of its choice provided that the Facility Agent’s
consent may not be unreasonably withheld or delayed if:

 

  (i) the proposed new bank is an Approved Bank; and

 

  (ii) the accounts are charged to the Facility Agent pursuant to the terms of
the Security Documents.

 

(d) A change of Account only becomes effective when the proposed new bank agrees
with the Facility Agent and the Company in a manner reasonably satisfactory to
the Facility Agent, to fulfil the role of the bank holding that Account.

 

55



--------------------------------------------------------------------------------

SECTION 7

REPRESENTATIONS, UNDERTAKINGS AND EVENTS OF DEFAULT

 

15. REPRESENTATIONS

The Company represents and warrants to each of the Finance Parties as follows.

 

15.1 Incorporation

It is duly incorporated with limited liability and validly existing under the
laws of England and Wales and has the power to own its assets and carry on its
business as it is now being conducted.

 

15.2 Power

It has power to enter into, exercise its rights under, and perform and comply
with its obligations under, each of the Transaction Documents to which it is
party and to carry out the transactions contemplated by such Transaction
Documents.

 

15.3 Authority

All actions, conditions and things required to be taken, fulfilled and done by
it in order:

 

  (a) to enable it to enter into, exercise its rights under, and perform and
comply with its obligations under, the Transaction Documents to which it is
party and to carry out the transactions contemplated by such Transaction
Documents;

 

  (b) to ensure that those obligations are, subject to the reservations, valid,
legally binding and enforceable in accordance with their terms;

 

  (c) to make each of the Transaction Documents to which it is party admissible
in evidence in the courts of the jurisdiction to which it has submitted in such
Transaction Document; and

 

  (d) to create the security constituted by the Security Documents to which it
is party and, subject to the reservations, to ensure that such security has the
ranking specified therein,

have (subject as provided in Clause 15.7 (Consents and Filings) in relation to
the security constituted by the Security Documents) been taken, fulfilled and
done or will be taken, fulfilled and done on a timely basis.

 

15.4 Obligations Binding

Its obligations under the Finance Documents to which it is a party are, subject
to the reservations, valid, legally binding and enforceable in accordance with
their terms and each of the Security Documents to which it is party constitutes
valid security ranking, subject to the reservations and subject as provided in
Clause 15.7 (Consents and Filings) in relation to the security constituted by
such Security Document, in accordance with the terms of such document.

 

15.5 No misleading information

 

(a) All written, factual information supplied by it or on its behalf to any
Finance Party in connection with the Transaction Documents (or for the purposes
of the Offering Circular or any investor presentations in relation to the
Securitisation) was true and accurate in all material respects as at its date or
(if appropriate) as at the date (if any) at which it is stated to be given and
is not misleading in any material respect;

 

56



--------------------------------------------------------------------------------

(b) any financial projections contained in the information referred to in
paragraph (a) above have been prepared as at their date, on the basis of recent
historical information and assumptions reasonably believed by it to be fair and
reasonable;

 

(c) no information has been omitted to be supplied which, if disclosed, would
reasonably be expected to make any other information referred to in paragraph
(a) above untrue or misleading in any material respect; and

 

(d) at the first Utilisation Date (and, except for any matter disclosed to the
Lenders, as at the date of the Offering Circular), nothing has occurred since
the date the information referred to in paragraph (a) above was supplied which,
if disclosed, would make that information untrue or misleading in any material
respect.

 

15.6 Non-Conflict

Its entry into, exercise of its rights under and performance and compliance with
its obligations under each of the Transaction Documents to which it is party and
the carrying out of the transactions contemplated by the Transaction Documents
do not:

 

  (a) contravene any law, directive, judgment or order to which it is subject to
an extent which would have a Material Adverse Effect;

 

  (b) contravene its memorandum or articles of association or other
constitutional documents; or

 

  (c) breach any agreement or the terms of any consent to which it is a party or
which is binding upon it or any of its assets, in each case, to an extent which
would have a Material Adverse Effect.

 

15.7 Consents and Filings

All consents and filings required:

 

  (a) for its entry into, exercise of its rights under, and performance and
compliance with its obligations under, each of the Transaction Documents to
which it is party; and

 

  (b) for it to carry out the transactions contemplated by the Transaction
Documents,

have been obtained or made and are in full force and effect save for any filings
required in relation to the security constituted by the Security Documents which
filings will be made promptly after execution of the relevant documents and in
any event within applicable time limits.

 

15.8 Litigation

No litigation (including any Environmental Claim), arbitration, administrative,
regulatory or similar proceeding is current, pending or, to its knowledge,
threatened in respect of itself:

 

  (a) to restrict its entry into, the exercise of its rights under and
performance and compliance with its obligations under, or the enforcement by it
of, any of the Transaction Documents or the carrying out of the transactions
contemplated by the Transaction Documents; or

 

57



--------------------------------------------------------------------------------

  (b) which has, or if determined adversely to it could reasonably be expected
to have a Material Adverse Effect or to materially adversely affect the market
value of the Properties as a whole.

 

15.9 No Defaults

 

(a) No Event of Default has occurred and is continuing.

 

(b) No event has occurred and is continuing which constitutes a default under
any agreement to which it is party and which has a Material Adverse Effect.

 

15.10 Accounts

 

(a) The Annual Financial Statements (together with the notes thereto) most
recently delivered pursuant to Clause 16,1(a) (Financial Statements) in the case
of audited financial statements, present a true and fair view of the financial
position of the Company and, in the case of the annual unaudited financial
statements of the Company, fairly represent the financial position of the
Company, in each case as at the date to which they were prepared and for the
financial year then ended.

 

(b) Any financial statements (together with the notes thereto) most recently
delivered pursuant to paragraph Clause 16.1(b) (Financial Statements), were
prepared in accordance with the applicable Accounting Principles.

15.11 Environmental warranties

As far as it is aware and subject to the matters disclosed in the environmental
report delivered pursuant to Clause 4.1 (Initial Conditions Precedent) it is in
compliance with all Environmental Laws, and all Environmental Consents necessary
in connection with the ownership and operation of its business are in full force
and effect, in each case where failure to do so could reasonably be expected to
have a Material Adverse Effect.

 

15.12 No other business

 

(a) It has not traded or carried on any business since the date of its
incorporation except for the ownership and management of, and where relevant the
development by the Principal Tenant of, its interests in the Properties.

 

(b) As at the date of this Agreement, it is not party to any agreement other
than the Transaction Documents.

 

(c) As at the date of this Agreement, it does not have any Subsidiaries.

 

(d) It does not have, nor has it had, any employees (excluding its directors).

 

15.13 Title to Property

 

(a) It will from the first Utilisation Date, subject to due registration (in the
case of each Original Property), or from the date of the relevant Security
Document (in the case of each Additional Property and the Cardiff Property):

 

  (i) be the legal and beneficial owner of that Property; and

 

  (ii) have good and marketable title to that Property,

 

58



--------------------------------------------------------------------------------

in each case free from Security Interests (other than those set out in the
Security Documents) and restrictions and onerous covenants (other than those set
out in the Report on Title in relation to that Property).

 

(b) From the first Utilisation Date (in the case of an Original Property) or
from the date of the relevant Security Document (in the case of each Additional
Property and the Cardiff Property) and except as disclosed in the Report on
Title relating to a Property, so far as the Company is aware after due and
careful enquiry:

 

  (i) no material breach of any law or regulation is outstanding which adversely
affects or might adversely affect the value of that Property;

 

  (ii) there is no covenant, agreement, stipulation, reservation, condition,
interest, right or other matter materially adversely affecting that Property;

 

  (iii) nothing has arisen or has been created or is outstanding which would be
a material overriding interest, or a material unregistered interest which
overrides first registration or registered dispositions, over that Property;

 

  (iv) no facility necessary for the enjoyment and use of any Property is
enjoyed by that Property on terms entitling any person to terminate or curtail
its use;

 

  (v) no adverse claim has been made by any person in respect of the ownership
of that Property or any interest in it; and

 

  (vi) each Property is held by the Company free from any lease or licence other
than those permitted to exist under this Agreement.

 

(c) Other than as set out in the relevant Report on Title, all deeds and
documents necessary to show good and marketable title to its interests in a
Property will from the first Utilisation Date (in the case of each Original
Property) or from the date of the relevant Security Document (in the case of
each Additional Property and the Cardiff Property) be:

 

  (i) in possession of the Facility Agent; or

 

  (ii) held to the order of the Facility Agent or at the appropriate land
registry.

 

15.14 Taxation

 

(a) No claims are being asserted against it with respect to Taxes which are
reasonably likely to be determined adversely to it and which, if so adversely
determined and after taking into account any indemnity or claim against any
third party with respect to such claim, would have a Material Adverse Effect and
all reports and returns on which such Taxes are required to be shown have been
filed within any applicable time limits and all Taxes required to be paid have
been paid within any applicable time limits save, in each case, to the extent
that failure to do so would not have a Material Adverse Effect.

 

(b) The Company is not a member of any VAT group.

 

15.15 Reports

 

(a) All factual information furnished by or on behalf of the Company to any of
the firms which prepared any of the Reports and contained or referred to therein
was, so far as the Company is aware, accurate in all material respects at the
time supplied.

 

59



--------------------------------------------------------------------------------

(b) So far as the Company is aware after due and careful enquiry, the Reports do
not omit to take account of any factual information where failure to take
account of such factual information would result in the Reports, or the
forecasts or projections in the Reports, taken as a whole being misleading in
any material respect (provided that nothing in this paragraph (b) shall require
the Company to review or make any enquiry in relation to matters within the
technical or professional expertise of the adviser preparing the relevant
Report).

 

15.16 Ownership

 

(a) As at the date of this Agreement, the Company’s entire issued share capital
is ultimately beneficially owned and controlled by Toys “R” Us Holdings Limited
(registered number 01826057).

 

(b) As at the date of this Agreement, all of Toys “R” Us Holdings Limited’s
issued share capital is ultimately beneficially owned and controlled by Toys “R”
Us (UK) Limited (registered number 05410173).

 

(c) The shares in the capital of the Company are fully paid,

 

15.17 Pari passu ranking

The payment obligations of the Company under each of the Finance Documents rank
and will at all times rank at least pari passu in right and priority of payment
with all its other present and future unsecured and unsubordinated indebtedness
(actual or contingent) except indebtedness preferred by laws of general
application.

 

15.18 Centre of Main Interests

Its Centre of Main Interests is situated in England and Wales and it has no
Establishment in any other jurisdiction.

 

15.19 No undisclosed liabilities

It did not have, at the date as of which its accounts were last prepared (to the
extent such accounts have been prepared), any material liabilities (contingent
or otherwise) which were not disclosed by those accounts (or by the notes
thereto) or reserved against in those accounts nor were there at that date any
material unrealised anticipated losses arising from commitments entered into by
it which were not so reserved or disclosed against which non-disclosure, failure
to reserve or unrealised anticipated losses would be reasonably likely to have a
Material Adverse Effect.

 

15.20 Repetition

Unless expressed to be given as at a specific date and subject as provided
below, each of the representations and warranties in this Clause 15 shall be
deemed repeated on the date of each Utilisation Request, on each Utilisation
Date and on the last day of each Interest Period by reference to the facts and
circumstances existing on such date provided that:

 

  (a) the representations and warranties set out in Clause 15.1 (Incorporation)
to Clause 15.7 (Consents and Filings) (inclusive) shall in addition be repeated
on each date on which an additional Security Document is entered into with
reference to such document and the Company;

 

  (b) the representations and warranties set out in Clause 15.8 (Litigation),
Clause 15.11 (Environmental warranties), Clause 15.12(a) (No other business),
Clause 15.13 (Title to Property) and Clause 15.15 (Reports) shall only be made
on the date of this Agreement and

 

60



--------------------------------------------------------------------------------

the first Utilisation Date provided that the representation and warranties set
out in Clause 15.15 (Reports) in relation to a Report on Title or a Valuation
delivered in relation to an Additional Property or the Cardiff Property shall be
made on the date of the additional Security Document in relation to that
Additional Property or the Cardiff Property, as appropriate; and

 

  (c) insofar as it relates to the Offering Circular only, the representation
and warranty set out in Clause 15.5(a) to (c) (inclusive) (No misleading
information) shall only be made on the date of the Offering Circular.

 

16. INFORMATION UNDERTAKINGS

The undertakings in this Clause 16 remain in force from the date of this
Agreement for so long as any amount is outstanding under the Finance Documents
or any Commitment is in force.

 

16.1 Financial Statements

The Company shall supply to the Facility Agent in sufficient copies for all the
Lenders:

 

  (a) as soon as they are available, but in any event within 180 days after the
end of each of its financial years, the audited financial statements of the
Company for that financial year; and

 

  (b) as soon as they are available, but in any event within 45 days after the
end of each of the Company’s financial quarters, the quarterly management
accounts of the Company for that financial quarter.

 

16.2 Requirements as to financial statements

 

(a) Each set of financial statements and management accounts delivered by the
Company shall be certified by an authorised signatory of the Company as
presenting a true and fair view (in the case of audited annual financial
statements) or (in the case of quarterly management accounts) fairly
representing its financial condition and operations as at the date as at which
those financial statements were drawn up.

 

(b) The Company shall procure that each set of annual financial statements
provided under paragraph (a) of Clause 16.1 (Financial Statements) shall be
audited by an internationally recognised firm of independent auditors licensed
to practice in the jurisdiction of incorporation of the Company.

 

16.3 Change in accounting position

 

(a) The Company must notify the Facility Agent of any change to the manner in
which its audited financial statements are prepared.

 

(b) If requested by the Facility Agent, the Company must supply to the Facility
Agent:

 

  (i) a full description of any change notified under paragraph (a) above; and

 

  (ii) sufficient information to enable the Finance Parties to make a proper
comparison between the financial position shown by the set of financial
statements prepared on the changed basis and its most recent audited financial
statements supplied to the Facility Agent under this Agreement.

 

61



--------------------------------------------------------------------------------

16.4 Compliance Certificate

The Company must supply to the Facility Agent, with each set of its quarterly
management accounts delivered under Clause 16.1(b) (Financial Statements), a
certificate signed by two authorised signatories evidencing that it is in
compliance with its obligations under Clause 18.8 (Interest Cover) (and
including details of the relevant determination) and confirming that no Default
has occurred and is continuing (or, if that is not the case, any steps being
taken to remedy the Default).

 

16.5 Information: miscellaneous

The Company will promptly upon becoming aware of them or receiving them, as the
case may be, deliver to the Facility Agent for distribution to the Lenders:

 

  (a) details of any litigation, arbitration, administrative or regulatory
proceedings or warranty claims which, if resolved against it, would have or be
reasonably likely to have a Material Adverse Effect;

 

  (b) promptly (and in any event within 30 days) following receipt by the
Company from the Principal Tenant, a copy of the annual and quarterly financial
statements in respect of the Principal Tenant delivered by or on behalf of the
Principal Tenant;

 

  (c) at the same time as sent to its shareholders, any other document or
information of a general nature required by law to be sent to its shareholders
in their capacity as shareholders; and

 

  (d) such other financial information relating to the Company as the Facility
Agent may from time to time reasonably request.

 

16.6 Notification of Default

 

(a) The Company shall notify the Facility Agent of any Default (and the steps,
if any, being taken to remedy it) promptly upon becoming aware of its
occurrence.

 

(b) Promptly upon a request by the Facility Agent, if the Facility Agent has
reasonable grounds for believing a Default has occurred, the Company shall
supply to the Facility Agent a certificate signed by two of its directors or
senior officers on its behalf certifying that no Default is continuing (or if a
Default is continuing, specifying the Default and the steps, if any, being taken
to remedy it),

 

16.7 Know your customer requirements

 

(a) The Company must:

 

  (i) notify the Facility Agent promptly upon becoming aware of any person
(directly or indirectly) acquiring an ownership interest in the Company of more
than 10 per cent, of the issued share capital of the Company; and

 

  (ii) promptly on the request of any Finance Party supply to that Finance Party
any documentation or other evidence which is reasonably requested by that
Finance Party (whether for itself, on behalf of any Finance Party or any
prospective new Lender) to enable a Finance Party or prospective new Lender to
carry out and be satisfied with the results of all applicable know your customer
requirements.

 

(b) Each Lender must promptly on the request of the Facility Agent or the
Security Agent supply to that party any documentation or other evidence which is
reasonably required by that party to carry out and be satisfied with the results
of all applicable know your customer requirements.

 

62



--------------------------------------------------------------------------------

17. GENERAL UNDERTAKINGS

The undertakings in this Clause 17 remain in force from the date of this
Agreement for so long as any amount is outstanding under the Finance Documents
or any Commitment is in force.

 

17.1 Authorisations and Consents

The Company will apply for, obtain and promptly renew from time to time and
maintain in full force and effect all consents and comply with the terms of all
such consents, and promptly make and renew from time to time all such filings,
as may be required under any applicable law or directive (a) to enable it to
enter into, exercise its rights, and perform and comply with its obligations,
under the Transaction Documents to which it is party and to carry out the
transactions contemplated by the Transaction Documents to which it is a party,
and (b) to ensure that its obligations under the Transaction Documents to which
it is party are, subject to the reservations, valid, legally binding and
enforceable and that each of the Security Documents to which it is party
constitutes valid Security ranking, subject to the reservations (and save to the
extent of any permitted prior ranking security), in accordance with its terms,
in each case save (other than with respect to the Finance Documents) to the
extent that failure to do so would not have a Material Adverse Effect.

17.2 Taxes

The Company will pay within any applicable time limit all Taxes imposed by any
agency of any state upon it or any of its assets, income or profits or any
transactions undertaken or entered into by it save in the event of a bona fide
dispute with regard to any Tax in respect of which proper provision has, if
appropriate, been made in the accounts of the Company, in each case where
failure to do so would have a Material Adverse Effect.

 

17.3 Maintenance of status and authorisation

The Company will:

 

  (a) do all such things as are necessary to maintain its corporate existence;

 

  (b) ensure that it has the right to conduct its business, obtain and maintain
all material consents and make all filings necessary for the carrying on of its
business, and take all reasonable steps necessary to ensure that the same are in
full force and effect in each case where failure to do so would have a Material
Adverse Effect; and

 

  (c) comply in all material respects with all laws and directives binding upon
it and applicable to its business, in each case where failure to do so would
have a Material Adverse Effect.

 

17.4 Pari passu ranking

The Company will ensure that its payment obligations under each of the Finance
Documents rank and will at all times rank at least pari passu in right and
priority of payment with all its other present and future unsecured and
unsubordinated indebtedness (actual or contingent) except indebtedness preferred
solely by laws of general application.

 

17.5 Environmental Compliance

The Company will comply with the terms and conditions of all Environmental
Consents and all Environmental Laws applicable to it, in each case where failure
so to do would have a Material Adverse Effect.

 

63



--------------------------------------------------------------------------------

17.6 Investigations

If an Event of Default shall have occurred and be continuing or if the Majority
Lenders believe in good faith and on reasonable grounds that any financial
statements provided by the Company are inaccurate or incomplete in any material
respect then at reasonable times and upon reasonable notice being given by the
Facility Agent to the Company (after consultation with the Company and
reasonable attempts to remedy such Event of Default (if remediable)), the
Company will procure that any one or more representatives of the Facility Agent
and/or accountants or other professional advisers reasonably appointed by the
Facility Agent be allowed access, in the presence of a representative of the
Company if the Company so requires, during normal business hours to:

 

  (a) the executive officers; and

 

  (b) the books and records of the Company to inspect and copy the same,

in each case to the extent that the Facility Agent (acting reasonably) considers
them to be relevant to that Event of Default or the accuracy or incorrectness
concerned (provided that, for the avoidance of doubt, all information obtained
as a result of such access shall be subject to the confidentiality restrictions
set out in Clause 25.9 (Confidentiality)).

 

17.7 Further assurance

 

(a) The Company will promptly do all such acts or execute all such documents
(including assignments, transfers, mortgages, charges, notices and instructions)
as the Security Agent may reasonably specify (and in such form as the Security
Agent may reasonably require) in favour of the Security Agent or its nominee(s):

 

  (i) to perfect the Security created or intended to be created under or
evidenced by the Security Documents (which may include the execution of a
mortgage, charge, assignment or other Security over all or any of the assets
which are, or are intended to be, the subject of the Transaction Security) or
for the exercise of any rights powers and remedies of the Security Agent or the
Finance Parties provided by or pursuant to the Finance Documents or by law;

 

  (ii) to confer on the Security Agent or confer on the Finance Parties Security
over any property and assets of the Company located in any jurisdiction
equivalent or similar to the Security intended to be conferred by or pursuant to
the Security Documents; and/or

 

  (iii) to facilitate the realisation of the assets which are, or are provided
they have been perfected, intended to be, the subject of the Transaction
Security.

 

(b) The Company will take all such action as is available to it (including
making all filings and registrations) as the Security Agent may reasonably
request for the purpose of the creation, perfection, protection or maintenance
of any Security conferred or intended to be conferred on the Security Agent or
the Finance Parties by or pursuant to the Finance Documents.

 

17.8 Merger

The Company will not enter into any amalgamation, demerger, merger or corporate
reconstruction.

 

17.9 Financial Indebtedness

 

(a) Except as permitted under Clause 17.10(b) below, the Company must not incur
any Financial Indebtedness.

 

64



--------------------------------------------------------------------------------

(b) Paragraph (a) does not apply to:

 

  (i) any Financial Indebtedness incurred under the Finance Documents;

 

  (ii) liability for the payment for goods or services acquired in the ordinary
course of business in connection with the day to day management and operation of
the Properties;

 

  (iii) a Vendor’s Completion Loan;

 

  (iv) any Subordinated Loan; or

 

  (v) any Financial Indebtedness incurred with the prior consent of the Majority
Lenders.

17.10 Loans or credit

 

(a) Except as permitted under paragraph (b) below, the Company will not make any
loan or permit to be outstanding any loans made by it, or grant or agree to
grant any credit.

 

(b) Paragraph (a) above does not apply to any loan made by the Company:

 

  (i) to any person out of amounts standing to the credit of the General
Account; or

 

  (ii) with the prior consent of the Majority Lenders.

17.11 Negative pledge

The Company will not create or permit to subsist any Security on or over the
whole or any part of its undertaking or assets (present or future) except for:

 

  (a) any Security arising under the Finance Documents;

 

  (b) any Security Interest constituted by title retention arrangements in
relation to goods acquired by the Company in connection with the Properties and
which do not form part of the Properties or any buildings on the Properties; or

 

  (c) any Security Interest created with the prior consent of the Majority
Lenders.

17.12 Acquisitions and investments

 

(a) Except as provided below, the Company must not make any acquisition or
investment.

 

(b) Paragraph (a) does not apply to:

 

  (i) the Company’s acquisition of the Original Properties or Additional
Properties acquired in accordance with paragraph (c) below;

 

  (ii) the Company’s acquisition of the Cardiff Property in accordance with the
provisions of Clause 2.2 (The Cardiff Loan); or

 

  (iii) acquisitions of goods or services in the ordinary course of the
Company’s business as a property investment or owning company or in connection
with the day to day management and operation of the Properties.

 

65



--------------------------------------------------------------------------------

(c) Subject to the terms of this Agreement, the Company may acquire an
Additional Property:

 

  (i) for the purposes of remedying a breach (or potential breach) of Clause
18.8(a) (Interest Cover) (the acquired Additional Property being a Remedy
Additional Property); or

 

  (ii) in substitution of another Property (the acquired Additional Property
being a Substitute Additional Property),

provided that:

 

  (A) the following provisions of this Clause 17.12 are complied with; and

 

  (B) the Facility Agent has received all of the documents and evidence set out
in Part 2 of Schedule 2 (Conditions Precedent for an Additional Property) in the
agreed form (to the extent agreed at or prior to signing of this Agreement) or,
in the case of a Security Document, in substantially the same form as an
equivalent Security Document delivered under Part 1 of Schedule 2 (The Original
Properties and Allocated Loan Amounts) or otherwise in form and substance
satisfactory to the Facility Agent, in each case acting reasonably. The Facility
Agent shall notify the Company and the Lenders promptly upon the Facility Agent
being so satisfied (upon which the relevant property shall become an Additional
Property).

 

(d) A Substitute Additional Property may only be acquired by the Company in
substitution for another Property (a Disposed Property) if:

 

  (i) the Substitute Additional Property is either freehold or long leasehold
with a remaining term in excess of 75 years;

 

  (ii) the Substitute Additional Property will on completion of the acquisition
be subject to an OpCo Lease for which the unexpired lease term will be no
shorter than the unexpired lease term of the Disposed Property as at the date
the lease of the Substitute Additional Property comes into effect;

 

  (iii) the annual rent payable under the OpCo Lease on that Property is at
least sufficient to ensure that, from the date of that acquisition, Interest
Cover would be no lower than that in effect prior to the disposal of the
relevant Disposed Property, taking into account any amount of the Loan to be
prepaid from the Net Proceeds of the Disposed Property in accordance with this
Agreement;

 

  (iv) the market value of that Substitute Additional Property (as determined
from the Valuation delivered under Clause 17.12(c)(ii)(B) (Acquisitions and
investments) above), when aggregated with the value of each other Substitute
Additional Property, does not exceed the amount equal to 15 per cent, of the
aggregate valuation of the Original Properties contained in the Original
Valuation Report; and

 

  (v) the requirements of Clause 14.5 (Disposal Account) are or will have been
complied with on the date of completion of the acquisition.

 

(e) A Remedy Additional Property may only be acquired by the Company if the
Remedy Additional Property is either freehold or long leasehold with a remaining
term in excess of 75 years and on unconditional and binding OpCo Lease is in
place under which annual rent is contractually payable.

 

(f) If the Company wishes to substitute a Substitute Additional Property for a
Disposed Property, it must give a notice (a Substitution Notice) to the Facility
Agent to that effect at least 10 Business Days prior to the disposal of the
Disposed Property.

 

66



--------------------------------------------------------------------------------

17.13 Disposals

 

(a) In this Clause:

Applicable Release Pricing Amount means:

 

  (i) in respect of a disposal of the whole of a Property, the amount equal to
110 per cent, of the Allocated Loan Amount for that Property; and

 

  (ii) in respect of a disposal of part of a Property (other than a Minor Sale),
the amount equal to 110 per cent, of the Allocated Loan Amount for that
Property, multiplied by the Disposed Proportion.

Disposed Proportion means the proportion (expressed as a fraction) which:

 

  (i) the amount (if any) by which the Pre-Disposal Valuation of that Property
exceeds the Post-Disposal Valuation of that Property;

bears to:

 

  (ii) the Pre-Disposal Valuation of that Property.

Minor Sale means the sale by the Company of part of a Property where:

 

  (i) the proceeds of sale do not, when aggregated with proceeds of sale from
any other Minor Sale made in the same financial year of the Company, exceed
£100,000;

 

  (ii) the sale is made for cash at arm’s length and not to a related entity of
the Company;

 

  (iii) the rent payable under each Occupational Lease on that Property is
unaffected by the sale;

 

  (iv) the land the subject of the sale does not form part of a building on the
relevant Property or part of a key access route, and will not alter the then
applicable access route(s) to that Property;

 

  (v) the sale would not result in visibility to a Property being reduced to any
material extent or impair the operation, usage or enjoyment of the Property in
any way which would result in an adverse impact on trading of the business being
carried on at the Property by the existing tenant(s); and

 

  (vi) the sale would not breach a planning condition affecting the Property or
be made in breach of any planning regulations or requirements.

Post-Disposal Valuation means, in respect of a disposal of part of a Property,
the market value of that Property (assuming the disposal has then occurred)
contained in the Valuation of that Property delivered to the Facility Agent in
accordance with this Clause prior to the making of that disposal.

Pre-Disposal Valuation means, in respect of a disposal of part of a Property,
the market value of that Property (assuming the disposal has not then occurred)
contained in the Original Valuation Report in relation to that Property.

 

67



--------------------------------------------------------------------------------

Required Amount means, in relation to a disposal of the whole or part of a
Property, the aggregate of:

 

  (i) the Applicable Release Pricing Amount; and

 

  (ii) the Facility Agent’s determination (based on information to be provided
by each relevant Lender and supported by reasonable evidence of the calculations
used) of the Break Costs and any other amounts payable under any Finance
Document in respect of the prepayment of the Loans on the next Interest Payment
Date in an amount equal to the Applicable Release Pricing Amount.

 

(b) Except as permitted in this Agreement, the Company may not, either in a
single transaction or in a series of transactions and whether related or not,
dispose of all or any part of its assets.

 

(c) Paragraph (b) above does not apply to:

 

  (i) a disposal made with the consent of the Majority Lenders;

 

  (ii) a disposal of cash by way of a payment out of an Account in accordance
with this Agreement;

 

  (iii) the disposal or replacement of moveable plant and machinery and fixtures
and fittings which are obsolete or redundant or otherwise in accordance with the
principles of good estate management;

 

  (iv) the entry into an Occupational Lease in accordance with the Finance
Documents;

 

  (v) a disposal which is being made pursuant to a compulsory purchase order in
relation to which the other relevant provisions of this Agreement are complied
with;

 

  (vi) a disposal (other than a disposal of a Property) of assets in the
ordinary course of the Company’s business as a property investment or owning
company; or

 

  (vii) a disposal of a Property, in whole or in part, which is a Minor Sale or
otherwise is made in accordance with paragraph (d) below.

 

(d) A Property may be disposed of, in whole or in part, if:

 

  (i) no Event of Default is outstanding or would arise as a result of the
disposal;

 

  (ii) the Company has confirmed in writing to the Facility Agent that:

 

  (A) Interest Cover would not be reduced; and

 

  (B) the Loan to Value will not be increased as a result of the proposed
disposal (taking into account the amount by which the Loans will be prepaid
following that disposal);

 

  (iii) in the case of a disposal of part of a Property (other than a Minor Sale
or a disposal made pursuant to a compulsory purchase order) a Valuation of that
Property is delivered to the Facility Agent at least 10 Business Days prior to
that disposal, indicating the Post-Disposal Valuation of that Property;

 

  (iv) where the market value of relevant Property as set out in the
Post-Disposal Valuation is less than that set out in the Pre-Disposal Valuation,
the Net Proceeds together with:

  (A) the proceeds of any loan permitted by Clause 17.9(b)(iv) (Financial
Indebtedness) or equity contribution to the Company for such purposes; and/or

 

68



--------------------------------------------------------------------------------

  (B) the amount standing to the credit of the General Account,

(together, Additional Amounts), in each case which, on completion of the
disposal, have been or are to be made available to the Facility Agent, at least
equal the Required Amount; and

 

  (v) on completion of the disposal, an amount of the Net Proceeds (plus any
such Additional Amounts) in aggregate at least equal to the Required Amount are
paid directly into the Disposal Account for application towards prepayment of
the Loans or otherwise in accordance with Clause 14.5 (Disposal Account) and any
Net Proceeds not required to be so applied will be paid into the General
Account.

 

(e) A Property (or part-of a Property) disposed of in accordance with this
Clause shall cease to be a Property.

17.14 Change of business

 

(a) The Company must not carry on any business other than the ownership and
management of (and, where relevant, the development by the Principal Tenant of)
its interests in the Properties.

 

(b) The Company must not have any Subsidiary.

17.15 Share Capital

The Company must not:

 

  (a) declare or pay any dividend or make any other distribution in respect of
any of its shares (other than out of amounts standing to the credit of the
General Account which it is, pursuant to the terms of this Agreement, permitted
to withdraw);

 

  (b) issue any further shares or alter any rights attaching to its issued
shares as at the date of this Agreement (unless, in the case of an issue of
shares, the shares issued are subject to the Mortgage of Shares); or

 

  (c) repay or redeem any of its share capital (other than out of amounts
standing to the credit of the General Account which it is, pursuant to the terms
of this Agreement, permitted to withdraw).

17.16 Other Contracts

The Company must not enter into any contract other than:

 

  (a) the Transaction Documents;

 

  (b) any Permitted Contract;

 

  (c) a contract entered into in connection with the day to day management and
operation of the Properties;

 

  (d) a contract entered into in connection with, or as a result of, the Company
performing its obligations under this Agreement; or

 

  (e) any other contract expressly allowed under any other term of this
Agreement.

 

69



--------------------------------------------------------------------------------

17.17 Arm’s length transactions

 

(a) The Company will not enter into any transaction with any person except on
arm’s length terms and for full market value.

 

(b) The following transactions shall not be a breach of this Clause:

 

  (i) any loan permitted to be made under Clause 17.10 (Loans or credit); or

 

  (ii) any transaction or arrangement entered into on terms more favourable to
the Company than would have been the case had such transaction or arrangement
been entered into on arm’s length terms.

17.18 VAT Group

The Company must not be a member of a value added tax group.

 

18. PROPERTY UNDERTAKINGS

18.1 Occupational Leases

 

(a) In this Clause:

Permitted Amendment means an amendment or waiver in respect of a Lease Document
which does not:

 

  (i) provide for any reduction in rent or term or have the effect of reducing
the amount of any payment due from the tenant under the relevant Lease Document;

 

  (ii) have the effect of the tenant’s obligations under the relevant Lease
Document with respect to repair and maintenance, insurance, decoration,
alienation or sub-letting becoming less onerous;

 

  (iii) have the effect of the terms relating to rent reviews under the relevant
Lease Document becoming less favourable to the Company;

 

  (iv) have the effect of increasing the relevant tenant’s right to terminate or
determine the relevant Lease Document; or

 

  (v) result in any stamp duty land tax liability on the part of the Company.

Permitted Subleasing Arrangement means:

 

  (i) any letting, licence or other right of occupation in respect of a Property
subject to and with benefit of which an OpCo Lease is granted; and

 

  (ii) any other subletting, licence or other right of occupation in respect of
a Property in respect of a Property which is authorised under, and in accordance
with, the terms of an OpCo Lease and where the amount of rental income payable
under that OpCo Lease by the Principal Tenant is not reduced as a result of that
subletting, licence or other arrangement.

 

70



--------------------------------------------------------------------------------

(b) The Company must not without the consent of the Facility Agent (such consent
not to be unreasonably withheld or delayed and, if such consent is not refused
within 10 Business Days, such consent shall deemed to have been given):

 

  (i) enter into or permit any Agreement for Lease other than an Agreement for
Lease in respect of an OpCo Lease;

 

  (ii) other than pursuant to an Agreement for Lease, grant, permit or agree to
grant any new Occupational Lease in respect of a Property (for which purposes an
extension of an Occupational Lease on unamended terms pursuant to automatic
renewal provisions shall not constitute the grant of a new Occupational Lease)
other than an OpCo Lease or another Occupational Lease granted in respect of an
Additional Property or the Cardiff Property in accordance with the other
provisions of this Agreement;

 

  (iii) agree to any amendment, waiver or surrender in respect of any Lease
Document other than a Permitted Amendment or an amendment, waiver or surrender
which relates to a disposal of part of a Property permitted pursuant to this
Agreement;

 

  (iv) commence any forfeiture proceedings in respect of any Lease Document;

 

  (v) grant or agree to the granting of any sublease, contractual licence or
right to occupy any part of a Property other than a Permitted Subleasing
Arrangement;

 

  (vi) consent to any assignment of any tenant’s interest under any Lease
Document;

 

  (vii) agree to any downward rent review in respect of any Lease Document; or

 

  (viii) (in relation to any Property in England or Wales) serve any notice on
any former tenant under any Lease Document under section 17(2) of the Landlord
and Tenant (Covenants) Act 1995 or on any guarantor of any such former tenant
under section 17(3) of that Act.

 

(c) The prior consent of the Facility Agent shall not be required under
paragraph (b) above if:

 

  (i) the Company is contractually obliged, or obliged by the terms of the
relevant Lease Document; or

 

  (ii) is legally obliged pursuant to the Landlord and Tenant Act 1927, the
Landlord and Tenant Act 1954 Part II or the Landlord and Tenant Act 1988 or the
grant of an overriding lease pursuant to the Landlord and Tenant (Covenants) Act
1995 or, in Northern Ireland, the Business Tenancies (Northern Ireland) Order
1996,

to enter into the relevant transaction or arrangement.

 

(d) The Company must supply to the Facility Agent each Lease Document, each
amendment to a Lease Document and each document recording any rent review in
respect of a Lease Document promptly upon entering into the same.

 

(e) The Company may agree to a rent review in relation to a Property if the same
is an upward rent review or if the Company is otherwise obliged to agree to that
rent review.

18.2 Monitoring of Property

On or before the date five Business Days before each Interest Payment Date, the
Company must supply to the Facility Agent the following information (in the form
of the pro forma schedule set out in Schedule 6 (Form of Quarterly Property
Information)), in respect of the quarterly period ending 10 Business Days before
that Interest Payment Date:

 

  (a) details of any arrears of rent or service charges under any Lease Document
and any step being taken to recover them;

 

71



--------------------------------------------------------------------------------

  (b) details of any rent reviews with respect to any Lease Document in progress
or agreed;

 

  (c) details of any Lease Document which has expired or been determined or
surrendered and any new letting proposed;

 

  (d) details of any proposed material capital expenditure incurred or to be
incurred by the Company with respect to each Property and any permitted
development works;

 

  (e) copies of any valuation of any Property prepared by an external adviser;

 

  (f) details of any material repairs required to each Property to be carried
out by the Company;

 

  (g) details of any proposed sub-letting;

 

  (h) details of any Permitted Amendments;

 

  (i) details of the budget for any Permitted Development (as defined in Clause
18.3 (Development)), and progress against that budget;

 

  (j) such further information relating to the Properties as the Facility Agent
may reasonably request (upon reasonable notice); and

 

  (k) any financial information provided to it by the Principal Tenant pursuant
to the tax deed dated on or about the date of this Agreement, between, amongst
others, the Company and the Principal Tenant.

18.3 Development

 

(a) In this Clause:

Permitted Development means any building or development works (excluding
non-structural alterations and other matters permitted under the relevant OpCo
Lease) carried out on a Property provided that:

 

  (i) all necessary consents, including but not limited to any consents required
under the Planning Acts, have been obtained;

 

  (ii) no fees, costs and expenses incurred in relation to the building or
development are for the account of the Company and all contractual arrangements
and liabilities in relation to the building or development works are carried out
or undertaken by the Principal Tenant;

 

  (iii) any building or development works to be carried out for the purpose of
being let to a person other than the Principal Tenant are carried out on a
pre-let (rather than a speculative) basis;

 

  (iv) the Rental Income receivable under each Occupational Lease on that
Property is not, as a result of the building or development, reduced; and

 

72



--------------------------------------------------------------------------------

  (v) no Security on the relevant Property will need to be released as a result
of the building or development works.

Planning Acts means the Town and Country Planning Act 1990, the Planning (Listed
Buildings and Conservation Areas) Act 1990, the Planning (Hazardous Substances)
Act 1990, the Planning (Consequential Provisions) Act 1990 and the Planning and
Compensation Act 1991, or, in Northern Ireland, the Planning (Northern Ireland)
Order 1991, or, in Scotland, the Town and Country Planning (Scotland) Act 1997,
the Planning (Listed Buildings and Conservation Areas) (Scotland) Act 1997, the
Planning (Hazardous Substances) (Scotland) Act 1997 and the Planning
(Consequential Provisions) (Scotland) Act 1997 and any subordinate legislation
made (before or after this Deed) under those statutes and any other statute
governing or controlling the use or development of land and property.

 

(b) The Company must not carry out or allow to be carried out on any part of any
Property any development (within the meaning of the Planning Acts and being
development for which the permission of the local planning authority is required
excluding non-structural alterations and other matters permitted under the
relevant OpCo Lease), in each case, other than in connection with any Permitted
Development where the total budgeted (and unspent) costs of that Permitted
Development do not and would not, when aggregated with the total budgeted (and
unspent) costs of each other Permitted Development ongoing at the same time,
exceed £10,000,000.

18.4 Insurances

 

(a) In this Clause, insurance policy means an insurance policy or contract
required under this Clause.

 

(b) Subject to the following provisions of this Clause, the Company must ensure
that at all times from the first Utilisation Date:

 

  (i) each Property and the plant and machinery on each Property (including
fixtures and improvements) are insured on a full replacement cost basis, such
insurance to include:

 

  (A) cover for site clearance, professional fees and value added tax together
with adequate allowance for inflation;

 

  (B) loss of rent insurance which, if limited in duration must be for a
duration of at least three years, and including provision for increases in rent
during the period of insurance; and

 

  (C) cover against acts of terrorism (if the same is available in the relevant
insurance market); and

 

  (ii) such other insurances (including third party insurance) are in force as a
prudent company in the same business as the Company would effect.

 

(c) The Borrower may comply with paragraph (b) above by enforcing the
requirements relating to insurance in any relevant Headlease.

 

(d) The Borrower shall not be obliged to obtain or maintain any of the
insurances required by Clause 18.4(b) above if and to the extent that:

 

  (i) such insurance is not commercially available in the U.K. or European
insurance markets; or

 

73



--------------------------------------------------------------------------------

  (ii) the cost of such insurance is so great that, in the reasonable opinion of
the Company, other property investment companies are not at the relevant time
obtaining or maintaining such insurances;

 

  (iii) such insurance is not available as a result of such exceptions,
conditions and limitations as at the relevant time are commonly imposed by
insurers agreeing to give such insurance; or

 

  (iv) the Facility Agent (acting reasonably) agrees that such insurance need
not be obtained or maintained.

 

(e)    

(i)     All insurance policies required under this Clause must be:

 

  (A) in an amount and form acceptable to the Facility Agent (acting
reasonably);

 

  (B) with an insurance company or underwriter which has a Requisite Rating or
(in respect of any replacement insurance) with an insurance company or
underwriter, or group of insurance companies or underwriters, that:

 

  I. has a Requisite Rating; or

 

  II. to the extent no insurance company or underwriter has a Requisite Rating,
is otherwise acceptable to the Facility Agent (acting reasonably).

 

  (ii)    (A)   The Company must promptly notify the Facility Agent upon
becoming aware that any insurance company or underwriter (as appropriate), with
whom any insurance required by Clause 18.4(b) (Insurances) is maintained, ceases
to have a Requisite Rating.

 

  (B) If an insurance company or underwriter, or group of insurance companies or
underwriters, as the case may be, with whom any insurance required by Clause
18.4(b) (Insurances) is maintained does not have a Requisite Rating, the Company
on request by the Facility Agent must put in place replacement insurances in
accordance with this Clause with an insurance company or underwriter or group of
insurance companies or underwriters, as the case may be, which:

 

  I. does have a Requisite Rating; or

 

  II. to the extent no insurance company or underwriter has a Requisite Rating,
is otherwise acceptable to the Facility Agent (acting reasonably),

by no later than:

 

  III. if the Company is unable to recover the cost of the replacement insurance
from tenants under the Occupational Leases, the expiry date of the relevant
policy; and

 

  IV. in all other cases, the date falling 90 days after the notification under
subparagraph (e)(ii)(A) above.

 

(f) The Company must procure that the Security Agent (as agent and trustee for
the Finance Parties) is named as mortgagee and loss payee on each insurance
policy.

 

74



--------------------------------------------------------------------------------

(g) The Company must procure that each insurance policy contains:

 

  (i) a standard mortgagee clause under which the insurance will not be vitiated
or avoided as against the Security Agent as a result of any misrepresentation,
act or neglect or failure to disclose, or breach of any policy term or
condition, on the part of any insured party or any circumstances beyond the
control of an insured party; and

 

  (ii) terms providing that it will not, so far as any Finance Party is
concerned, be invalidated for failure to pay any premium due without the insurer
first giving to the Facility Agent not less than 10 days’ notice in writing; and

 

  (iii) a waiver of the rights of subrogation of the insurer as against the
Company, the Finance Parties and the tenants in respect of each Property.

 

(h) The Company must use its best endeavours to ensure that the Security Agent
receives copies of the insurance certificates and any information in connection
with the insurances and claims under them which the Facility Agent may
reasonably require.

 

(i) The Company must promptly notify the Security Agent of any renewal,
variation (other than a variation of an immaterial or administrative nature) or
cancellation of any insurance policy made or, to its knowledge, threatened or
pending.

 

(j) The Company must not do or permit anything to be done (other than acts or
omissions of a Finance Party) which may make void or voidable any insurance
policy.

 

(k) The Company must ensure that:

 

  (i) each premium for insurance is paid promptly upon falling due; and

 

  (ii) all other things necessary to keep each insurance policy in force are
done.

 

(l) If the Company fails to comply with any term of this Clause, the Facility
Agent may, at the expense of the Company, effect any insurance and generally do
such things and take such other action as the Facility Agent may reasonably
consider necessary or desirable to prevent or remedy any breach of this Clause.

 

(m) Provided that no Default is continuing, any claim under any insurance policy
shall be managed by the Company following consultation with the Facility Agent.

 

(n)    

(i)     Except as provided below, the Relevant Amount of proceeds of any
insurance policy must, if the Facility Agent so requires, be used to prepay the
Loans in the order set out in Clause 7.4(b) (Prepayments: Order of Application)
(and pending such prepayment, the Company must pay those proceeds to the
Insurance Account). For these purposes the Relevant Amount in relation to any
one claim is the amount of the proceeds of the claim (if such proceeds exceed
£250,000) up to a maximum of the Allocated Loan Amount for the Property in
respect of which the proceeds are received.

 

  (ii) To the extent required by the basis of settlement under any insurance
policy or Lease Document, the Company must apply moneys received under any
insurance policy in respect of a Property towards replacing, restoring or
reinstating that Property (and pending such application, if they are in excess
of £250,000 for any individual claim, the Company must pay those proceeds to the
Insurance Account).

 

  (iii) The proceeds of any loss of rent insurance will be treated as Rental
Income and applied in such manner as the Facility Agent (acting reasonably)
requires to have effect as if it were Rental Income received over the period of
the loss of rent.

 

75



--------------------------------------------------------------------------------

  (iv) Moneys received under liability policies which are required by the
Company to satisfy established liabilities of the Company to third parties, must
be used to satisfy these liabilities.

18.5 Occupational Leases

 

(a) The Company must duly and diligently implement the material terms and
provisions of each Occupational Lease including, if instructed to do so by the
Facility Agent, to petition the Court for leave to forfeit the relevant
Occupation Lease in the event of the Principal Tenant going into administration,

 

(b) The Facility Agent will not give an instruction pursuant to subparagraph
(a) above unless the Principal Tenant has failed to pay any rent due under an
Occupational Lease (including as a consequence of the exercise of any right of
set off).

18.6 Headleases

In relation to any Headlease, the Company must:

 

  (a) observe and perform all covenants, stipulations and obligations on the
lessee and enforce all covenants on the part of the lessor;

 

  (b) not, without the prior written consent of the Facility Agent:

 

  (i) waive, release or vary any obligation under, or the terms of; or

 

  (ii) exercise any option or power to break, determine or extend,

any such Headlease;

 

  (c) not do or permit anything which may allow that Headlease to be forfeited;

 

  (d) not agree any change in the rent payable without the prior written consent
of the Facility Agent (such consent not to be unreasonably withheld or delayed);
and

 

  (e) promptly notify the Facility Agent of any matter or event under or by
reason of which any such Headlease has or may become subject to determination or
to the exercise of any right of re-entry or forfeiture and, if so requested by
the Facility Agent apply for relief against forfeiture.

18.7 Entry and power to remedy breaches

 

(a) If the Company has failed to perform any obligation under this Clause 18
(Property Undertakings), and that failure will affect a Property or the rights
of the Finance Parties in respect of that Property, the Facility Agent and/or
the Security Agent may (without any obligation to do so) enter upon a Property,
with or without agents appointed by it as it may determine, and take such steps
as may, in the reasonable opinion of the Facility Agent and/or the Security
Agent, be required to remedy or rectify such failure.

 

(b) The exercise by the Facility Agent or the Security Agent of its powers under
this Clause 18.7 (Entry and power to remedy breaches) shall not render the
Facility Agent, the Security Agent or any Lender liable to account as mortgagee
in possession.

 

76



--------------------------------------------------------------------------------

18.8 Interest Cover

 

(a) The Company must ensure that Interest Cover is, as at each testing date (as
defined in the definition of Interest Cover), at least 110 per cent.

 

(b) Breach of paragraph (a) above shall not constitute an Event of Default if,
within ten Business Days, the Company remedies such breach by:

 

  (i) prepaying the Loans in an amount such that, taking into account the
resulting reduction in the projected annual finance costs (as defined in the
definition of Interest Cover), Interest Cover is at least 110 per cent.;

 

  (ii) depositing into a blocked account with the Facility Agent (the Deposit
Account) the amount which, if the interest payable on that amount were treated
as projected annual rental income (as defined in the definition of Interest
Cover), would result in Interest Cover being at least 110 per cent.;

 

  (iii) (where Interest Cover as at that testing date is not less than 105 per
cent.) depositing into the Deposit Account the amount which, if such amount were
treated as projected annual rental income (as defined in the definition of
Projected Interest Cover), would result in Interest Cover being at least 110 per
cent.; or

 

  (iv) acquiring a Remedy Additional Property in accordance with Clause 17.12
(Acquisitions and investments) where Interest Cover, if recalculated taking into
account the rental income projected to be received in respect of that Remedy
Additional Property, would be at least 110 per cent.

 

(c) The Company may not remedy a breach of paragraph (a) by way of making a
deposit into the Deposit Account under subparagraph (b)(iii) above:

 

  (i) on more than two occasions in any two consecutive Interest Periods; or

 

  (ii) on more than six occasions in total prior to the Final Maturity Date.

 

(d) Amounts standing to the credit of the Deposit Account shall bear interest at
the rate normally offered by the Facility Agent to corporate depositors of
amounts similar to the relevant amount for periods of deposit similar to the
anticipated period of deposit of the relevant amount. The interest earned on
such account will be for the account of the Company and shall be transferred to
the Rent Account and will be treated as Rental Income and applied in such manner
as the Facility Agent (acting reasonably) requires to have effect as if it were
Rental Income received during the period of deposit.

 

(e) Where the Company remedies a breach of paragraph (a) above by making a
deposit into the Deposit Account, the Facility Agent shall, provided no Event of
Default is then outstanding, transfer all or part of that amount to the General
Account to the extent that the amount, or part of the amount is no longer
required to ensure that the Interest Cover is at least 110 per cent.

 

(f) The Junior Lender (as defined in the Intercreditor Deed) may cure a breach
of this Clause in accordance with the terms of the Intercreditor Deed by payment
into the Rent Account and shall be entitled to repayment of an amount equal to
any monies paid into the Rent Account upon such breach ceasing to exist in
accordance with either Clause 14.2 (Rent Account) or clause 3.3 of the
Intercreditor Deed (as applicable).

 

77



--------------------------------------------------------------------------------

18.9 Property manager

 

(a) If the Property Manager is in default of its obligations under the relevant
Property Management Agreement or an Insolvency Event (as defined in the relevant
Property Management Agreement) is outstanding and, as a result, the Company is
entitled to terminate that Property Management Agreement, then, if the Facility
Agent so requires, the Company must promptly use all reasonable endeavours to:

 

  (i) terminate the relevant Property Management Agreement; and

 

  (ii) appoint a new Property Manager whose identity and terms of appointment
are acceptable to the Facility Agent (acting reasonably).

 

(b) If the Company terminates a Property Management Agreement in accordance with
its terms, it must use all reasonable endeavours to promptly appoint a new
Property Manager whose identity and terms of appointment are acceptable to the
Facility Agent (acting reasonably).

 

(c) Any Property Management Agreement entered into by the Company must first be
approved by the Facility Agent (acting reasonably).

 

19. EVENTS OF DEFAULT

Each of the events or circumstances set out in this Clause is an Event of
Default.

19.1 Payment Default

The Company fails to pay on the due date any amount payable by it under any of
the Finance Documents at the place and in the currency at or in which it is
expressed to be payable unless:

 

  (a) in relation to a payment of principal or interest, such amount is paid
within three Business Days of its due date; or

 

  (b) in relation to any other payment, the payment is made within seven
Business Days of its due date.

19.2 Breach of other Obligations

 

(a) The Company fails to comply with any of its obligations in Clause 17.11
(Negative pledge); or

 

(b) the Company fails to observe or perform any of its obligations or
undertakings under any of the Finance Documents (other than those referred to in
Clause 19.1 (Payment Default) and, if such failure is capable of remedy, is not
remedied within 20 Business Days of the Company becoming aware of the relevant
matter and that it constitutes a default.

19.3 Misrepresentation

Any representation, warranty or written statement which is made by the Company
in any of the Finance Documents or is contained in any certificate, statement or
notice provided under or pursuant to any of the Finance Documents proves to be
incorrect (in the case of any representation, warranty or statement which is not
subject to a materiality threshold in accordance with its terms, in any material
respect) when made (or when repeated or deemed to be repeated) by reference to
the facts and circumstances then existing unless the circumstances giving rise
to that default are capable of remedy and are remedied within 20 Business Days
of the Company becoming aware of the relevant matter and that it constitutes a
default.

 

78



--------------------------------------------------------------------------------

19.4 Invalidity and unlawfulness

 

(a) Any provision of any Finance Document is or becomes invalid or unenforceable
(subject, in each case, to the reservations) for any reason or shall be
repudiated or the validity or enforceability of any provision of any Finance
Document shall at any time be contested by any party thereto (other than a
Finance Party) in circumstances or to an extent which the Majority Lenders
reasonably consider to be materially prejudicial to the interests of any Finance
Party under the Finance Documents.

 

(b) At any time it is or becomes unlawful for the Company to perform any of its
obligations under any of the Finance Documents in circumstances or to an extent
which the Majority Lenders reasonably consider to be materially prejudicial to
the interests of any Finance Party under the Finance Documents.

 

(c) At any time any act, condition or thing required to be done, fulfilled or
performed in order (i) to enable the Company lawfully to enter into, exercise
its rights under or perform the obligations expressed to be assumed by it under
any of the Finance Documents to which it is party, (ii) to ensure that the
obligations expressed to be assumed by the Company under any Finance Document to
which it is party are legal, valid and binding (subject, in each case, to the
reservations) (iii) to make each Finance Document admissible in evidence in the
English or other relevant courts and (iv) to create the security constituted by
the Security Documents to which the Company is party, is not done, fulfilled or
performed within any applicable prescribed time periods and the Majority Lenders
reasonably consider such failure is materially prejudicial to the interests of
any Finance Party under the Finance Documents.

19.5 Cross Default

Any Financial Indebtedness of the Company:

 

  (a) is not paid when due or within any applicable grace period in any
agreement relating to that Financial Indebtedness; or

 

  (b) becomes due and payable (or capable of being declared due and payable)
before its normal maturity or is placed upon demand (or any commitment for any
such indebtedness is cancelled or suspended) by reason of a default or event of
default however described.

19.6 Insolvency

The Company stops or suspends or threatens or announces in writing an intention
to stop or suspend payment of its debts or shall admit its inability to pay its
debts as they fall due or shall for the purpose of any applicable law be or be
deemed to be unable to pay its debts or shall otherwise be or be deemed to be
insolvent or a moratorium is declared in respect of indebtedness of the Company.

19.7 Bankruptcy, Suspension of Payments, Receivership and Administration

 

(a) An insolvency administrator or receiver or other administrator or similar
officer is appointed over or in respect of all or any part of the business or
assets of the Company.

 

(b) A petition is presented or meeting convened or application made for the
purpose of appointing an insolvency administrator, interim insolvency
administrator or receiver or other administrator or other similar officer of, or
for the making of an administration order in respect of, the Company and (other
than in the case of a petition to appoint an administrator) such petition or
application (unless frivolous or vexatious) is not contested on bona fide
grounds with due diligence and, in the case of any such petition or application
(whether or not frivolous or vexatious) is not stayed or discharged within 21
days.

 

79



--------------------------------------------------------------------------------

19.8 Compositions and Arrangements

 

(a) The Company proposes or makes any arrangement or composition with, or any
assignment for the benefit of, its creditors generally or convenes a meeting for
such purpose.

 

(b) The Company enters into any negotiations for or in connection with the
re-scheduling, restructuring or readjustment of any Financial Indebtedness by
reason of, or with a view to avoiding, financial difficulties.

19.9 Winding-up

Any meeting of the Company is convened for the purpose of considering any
resolution for (or to petition for) its winding up or the Company passes such a
resolution or a petition is presented for the winding-up of the Company (other
than a frivolous or vexatious petition or any other petition which is contested
in good faith on bona fide grounds with due diligence and, in either case, is
discharged or stayed within 21 days) or an order is made for the winding-up of
the Company.

19.10 Similar Events Elsewhere

There occurs in relation to the Company or any of its assets in any country or
territory in which it is incorporated or carries on business or to the
jurisdiction of whose courts it or any of its assets is subject any event which
the Facility Agent reasonably considers to correspond in that country or
territory with any of those mentioned in Clause 19.6 (Insolvency) to 19.9
(Winding-up) (inclusive).

19.11 Attachment or Process

A creditor attaches or takes possession of, or a distress, execution,
sequestration or other process is levied or enforced upon or sued out against,
any material part of the assets of the Company and is not discharged within 21
days.

19.12 Cessation of Business

The Company ceases, or proposes to cease, to carry on all of its business.

19.13 Major damage

Any part of any Property is destroyed or damaged and, taking into account the
amount and timing of receipt of the proceeds of insurance effected in accordance
with the terms of this Agreement, the destruction or damage could reasonably be
expected to have a Material Adverse Effect or to materially adversely affect the
market value of the Properties as a whole.

19.14 Headlease

Any proceedings are commenced relating to the forfeiture of any Headlease (other
than in circumstances where the Facility Agent and the Company agree that relief
from forfeiture will be obtained) or any Headlease is forfeited.

19.15 Litigation

Any litigation (including an Environmental Claim), arbitration, or
administrative or regulatory proceeding is commenced by or against the Company
which is reasonably likely to be adversely determined against the Company and,
if so determined, (whether by itself or together with any related claims) could
reasonably be expected to have a Material Adverse Effect or to materially
adversely affect the market value of the Properties as a whole.

 

80



--------------------------------------------------------------------------------

19.16 Material Adverse Change

At any time there occurs an event or circumstance not otherwise referred to in
this Clause 19 (Events of Default) which has a Material Adverse Effect.

19.17 Judgment

 

(a) Monetary judgments of a final non-appealable court of competent jurisdiction
or which are not being contested in excess of £50,000 (or its currency
equivalent) in an aggregate amount are made against the Company; or

 

(b) any non-monetary judgment of a final non-appealable court of competent
jurisdiction which is not being contested is entered against the Company and
which would have a Material Adverse Effect,

and, in each case, shall remain unsatisfied or unstayed for 10 Business Days
after the date of such judgment or, if later, the relevant date for satisfaction
of the relevant judgment.

19.18 Acceleration

At any time after the occurrence of an Event of Default (whilst the same is
continuing) the Facility Agent may, and will if so directed by the Majority
Lenders, by written notice to the Company do all or any of the following in
addition and without prejudice to any other rights or remedies which it or any
other Finance Party may have under this Agreement or any of the other Finance
Documents:

 

  (a) terminate all or part of the availability of the Facilities whereupon the
Facilities shall cease to be available for drawing, the undrawn portion of each
of the Commitments of each of the Lenders shall be cancelled and no Lender shall
be under any further obligation to make any Loan under this Agreement; and/or

 

  (b) declare all or part of any or all of the Loans, accrued interest thereon
and any other sum then payable under this Agreement and any of the other Finance
Documents to be immediately due and payable, whereupon such amounts shall become
so due and payable; and/or

 

  (c) declare all or part of any or all of the Loans to be payable on demand
whereupon the same shall become payable on demand.

 

81



--------------------------------------------------------------------------------

SECTION 8

CHANGES TO PARTIES

 

20. CHANGES TO THE PARTIES

20.1 Assignment and Transfers by the Company

The Company may not assign any of its rights or transfer any of its rights or
obligations under the Finance Documents.

20.2 Assignments and transfers by the Lenders

Subject to this Clause 20 and the terms of the Intercreditor Deed, a Lender (the
Existing Lender) may:

 

  (a) assign any of its rights and benefits; or

 

  (b) transfer by novation any of its rights, benefits and obligations,

(each a Transfer) under any Finance Documents to another bank or financial
institution (the New Lender) other than Toys “R” Us Holdings Inc. and any of its
Subsidiaries provided that a Lender may not enter into any Transfer without the
prior written consent of the Company (other than in relation to the B Loan).

20.3 Conditions of assignment or transfer

 

(a) Save as otherwise agreed by the Company and the Facility Agent the
participation (net of any retransfer) of each Lender participating in the
Facility shall be a minimum of £5,000,000 (or its currency equivalent).

 

(b) An assignment will only be effective on performance by the Facility Agent of
all “know your customer” or other checks relating to any person that it is
required to carry out in relation to such assignment to a New Lender, the
completion of which the Facility Agent shall promptly notify to the Existing
Lender and the New Lender.

 

(c) An assignment will only be effective on receipt by the Facility Agent of
written confirmation from the New Lender (in form and substance satisfactory to
the Facility Agent and the Company) that the New Lender will assume the same
obligations to the other Finance Parties as it would have been under if it was
an Original Lender.

 

(d) A transfer will only be effective if the procedure set out in Clause 20.6
(Procedure for transfer) is complied with.

 

(e) If:

 

  (i) a Lender assigns or transfers any of its rights, benefits or obligations
under the Finance Documents or changes its Facility Office; and

 

  (ii) as a result of circumstances existing at the date the assignment,
transfer or change occurs, the Company would be obliged to make a payment to the
New Lender or Lender acting through its new Facility Office under Clause 10
(Taxes) or 11.2 (Increased Costs),

 

82



--------------------------------------------------------------------------------

then the New Lender or Lender acting through its new Facility Office is only
entitled to receive payment under those Clauses to the same extent as the
Existing Lender or Lender acting through its previous Facility Office would have
been if the assignment, transfer or change had not occurred.

20.4 Assignment or transfer fee

The New Lender shall, on the date upon which an assignment or transfer takes
effect, pay to the Facility Agent (for its own account) a fee of £1,000 except
no such fee shall be payable in connection with an assignment or transfer to a
New Lender in connection with any primary syndication of the Facility.

20.5 Limitation of responsibility of Existing Lenders

 

(a) Unless expressly agreed to the contrary, an Existing Lender makes no
representation or warranty and assumes no responsibility to a New Lender for:

 

  (i) the legality, validity, effectiveness, adequacy or enforceability of the
Finance Documents, the Transaction Security or any other documents;

 

  (ii) the financial condition of the Company;

 

  (iii) the performance and observance by the Company of its obligations under
the Finance Documents or any other documents;

 

  (iv) the accuracy of any statements (whether written or oral) made in or in
connection with any Finance Document or any other document; and

 

  (v) any representations or warranties implied by law are excluded.

 

(b) Each New Lender confirms to the Existing Lender and the other Finance
Parties that it:

 

  (i) has made (and shall continue to make) its own independent investigation
and assessment of the financial condition and affairs of the Company and its
related entities in connection with its participation in this Agreement and has
not relied exclusively on any information provided to it by the Existing Lender
or any other Finance Party in connection with any Finance Document or the
Transaction Security; and

 

  (ii) will continue to make its own independent appraisal of the
creditworthiness of the Company and its related entities whilst any amount is or
may be outstanding under the Finance Documents or any Commitment is in force.

 

(c) Nothing in any Finance Document obliges an Existing Lender to:

 

  (i) accept a re-transfer from a New Lender of any of the rights and
obligations assigned or transferred under this Clause 20; or

 

  (ii) support any losses directly or indirectly incurred by the New Lender by
reason of the non-performance by the Company of its obligations under the
Finance Documents or otherwise.

20.6 Procedure for transfer

 

(a) Subject to the conditions set out in Clause 20.3 (Conditions of assignment
or transfer) a transfer is effected in accordance with paragraph (b) below when
the Facility Agent executes an otherwise duly completed Transfer Certificate
delivered to it by the Existing Lender and the New Lender. The

 

83



--------------------------------------------------------------------------------

Facility Agent shall, subject to paragraph (b) below, as soon as reasonably
practicable after receipt by it of a duly completed Transfer Certificate
appearing on its face to comply with the terms of this Agreement and delivered
in accordance with the terms of this Agreement, execute that Transfer
Certificate. Each Party (other than the Existing Lender and the New Lender)
irrevocably authorises the Facility Agent to execute any duly completed Transfer
Certificate on its behalf,

 

(b) The Facility Agent shall only be obliged to execute a Transfer Certificate
delivered to it by the Existing Lender and the New Lender upon its completion of
all “know your customer” or other checks relating to any person that it is
required to carry out in relation to the transfer to such New Lender.

 

(c) On the Transfer Date:

 

  (i) to the extent that in the Transfer Certificate the Existing Lender seeks
to transfer by novation its rights, benefits and obligations under the Finance
Documents and in respect of the Transaction Security each of the Company and the
Existing Lender shall be released from further obligations towards one another
under the Finance Documents and in respect of the Transaction Security and their
respective rights against one another under the Finance Documents and in respect
of the Transaction Security shall be cancelled (being the Discharged Rights and
Obligations);

 

  (ii) each of the Company and the New Lender shall assume obligations towards
one another and/or acquire rights and benefits against one another which differ
from the Discharged Rights and Obligations only insofar as the Company and the
New Lender have assumed and/or acquired the same in place of the Company and the
Existing Lender;

 

  (iii) the Facility Agent, the Security Agent, the New Lender, the other
Lenders and each Hedge Counterparty shall acquire the same rights and assume the
same obligations between themselves and in respect of the Transaction Security
as they would have acquired and assumed had the New Lender been an Original
Lender with the rights, and/or obligations acquired or assumed by it as a result
of the transfer and to that extent the Facility Agent, the Security Agent, each
Hedge Counterparty and the Existing Lender shall each be released from further
obligations to each other under this Agreement; and

 

  (iv) the Existing Lender shall cease to be a Party as a “Lender” and the New
Lender shall become a Party as a “Lender”.

20.7 Copy of Transfer Certificate to the Company

The Facility Agent shall, as soon as reasonably practicable after it has
executed a Transfer Certificate, send to the Company a copy of that Transfer
Certificate.

20.8 Disclosure of information

Any Lender may disclose to any of its Affiliates and any other person:

 

  (a) to (or through) whom that Lender assigns or transfers (or may potentially
assign or transfer) all or any of its rights and obligations under the Finance
Documents; or

 

  (b) with (or through) whom that Lender enters into (or may potentially enter
into) any sub-participation in relation to, or any other transaction under which
payments are to be made by reference to, the Finance Documents or the Company,

 

84



--------------------------------------------------------------------------------

any information about the Company and the Finance Documents as that Lender shall
consider appropriate provided that the person to whom such information is given
has entered into a confidentiality undertaking in a form satisfactory to the
Company (acting reasonably).

20.9 Affiliates of Lenders as Hedge Counterparties

 

(a) An Affiliate of a Lender which becomes a Hedge Counterparty shall accede to
this Agreement by delivery to the Security Agent of a duly completed accession
undertaking in the form set out in Schedule 5 (Form of Hedge Counterparty
Accession Agreement).

 

(b) Where this Agreement or any other Finance Document imposes an obligation on
a Hedge Counterparty and the relevant Hedge Counterparty is an Affiliate of a
Lender and is not a party to that document, the relevant Lender shall ensure
that the obligation is performed by its Affiliate.

20.10 Sub-participation

Nothing in this Agreement shall restrict the ability of a Lender to participate,
sub-participate or sub-contract any or all of its rights and/or obligations
hereunder so long as such Lender remains liable under this Agreement in relation
to those obligations provided that if, as a result of laws or regulations in
force or known to be coming into force at the time of the sub-participation the
Company would be obliged to make payment to the Lender of any amount required to
be paid by the Company under Clauses 10 (Taxes) or 11.2 (Increased Costs), that
Lender shall not be entitled to receive or claim any amount under that Clause in
excess of the amount that it would have been entitled to receive or claim if
that sub-participation had not occurred.

 

85



--------------------------------------------------------------------------------

SECTION 9

THE FINANCE PARTIES

 

21. ROLE OF THE FACILITY AGENT AND THE SECURITY AGENT

21.1 Appointment of the Facility Agent and the Security Agent

 

(a) The Lenders appoint the Facility Agent and the Security Agent to act as its
agent under and in connection with the Finance Documents.

 

(b) The Lenders authorise the Facility Agent and the Security Agent to exercise
the rights, powers, authorities and discretions specifically given to the
Facility Agent or the Security Agent under or in connection with the Finance
Documents together with any other incidental rights, powers, authorities and
discretions.

21.2 Duties of the Facility Agent and the Security Agent

 

(a) The Facility Agent and the Security Agent shall promptly forward to a Party
the original or a copy of any document which is delivered to the Facility Agent
or the Security Agent for that Party by any other Party.

 

(b) Except where a Finance Document specifically provides otherwise, neither the
Facility Agent nor the Security Agent is obliged to review or check the
adequacy, accuracy or completeness of any document it forwards to another Party.

 

(c) If the Facility Agent or the Security Agent receives notice from a Party
referring to this Agreement, describing a Default and stating that the
circumstance described is a Default, it shall promptly notify the other Finance
Parties.

 

(d) If the Facility Agent is aware of the non-payment of any principal,
interest, commitment fee or other fee payable to a Finance Party (other than the
Facility Agent or the Security Agent) under this Agreement it shall promptly
notify the other Finance Parties.

 

(e) The Facility Agent’s and the Security Agent’s duties under the Finance
Documents are solely mechanical and administrative in nature.

21.3 No fiduciary duties

 

(a) Subject to Clause 22.1 (Security Agent as holder of security) and any other
provision relating to the Security Agent’s role as trustee, nothing in this
Agreement constitutes the Facility Agent or the Security Agent as a trustee or
fiduciary of any other person.

 

(b) Neither the Facility Agent nor the Security Agent shall be bound to account
to any Lender for any sum or the profit element of any sum received by it for
its own account.

21.4 Business with the Company

The Facility Agent and the Security Agent may each accept deposits from, lend
money to and generally engage in any kind of banking or other business with the
Company.

 

86



--------------------------------------------------------------------------------

21.5 Rights and discretions

 

(a) The Facility Agent and the Security Agent may each rely on:

 

  (i) any representation, notice or document believed by it to be genuine,
correct and appropriately authorised; and

 

  (ii) any statement made by a director, authorised signatory or employee of any
person regarding any matters which may reasonably be assumed to be within his
knowledge or within his power to verify.

 

(b) The Facility Agent and the Security Agent may each assume (unless it has
received notice to the contrary in its capacity as agent for the Lenders) that:

 

  (i) no Default has occurred (unless it has actual knowledge of a Default
arising under Clause 19.1 (Payment Default)); and

 

  (ii) any right, power, authority or discretion vested in any Party or the
Majority Lenders (as appropriate) has not been exercised.

 

(c) The Facility Agent and the Security Agent may each engage, pay for and rely
on the advice or services of any lawyers, accountants, surveyors or other
experts.

 

(d) The Facility Agent and the Security Agent may act in relation to the Finance
Documents through its personnel and agents. The Facility Agent and the Security
Agent shall not be liable for the negligence or misconduct of such agents that
it has chosen using reasonable skill and care.

 

(e) The Facility Agent and the Security Agent may each disclose to any other
Party any information it reasonably believes it has received in its capacity as
Facility Agent or Security Agent under this Agreement.

 

(f) Notwithstanding any other provision of any Finance Document to the contrary,
neither the Facility Agent nor the Security Agent is obliged to do or omit to do
anything if it would or might in its reasonable opinion constitute a breach of
any law, regulation or directive or a breach of a fiduciary duty or duty of
confidentiality.

21.6 Majority Lenders’ instructions

 

(a) Subject to paragraph (f) or unless a contrary indication appears in a
Finance Document, the Facility Agent and the Security Agent shall each (i) act
in accordance with any instructions given to it by the Majority Lenders (or, if
so instructed by the Majority Lenders, refrain from acting or exercising any
right, power, authority or discretion vested in it as Facility Agent or Security
Agent) and (ii) not be liable for any act (or omission) if it acts (or refrains
from taking any action) in accordance with such instructions of the Majority
Lenders.

 

(b) Subject to paragraph (f) or unless a contrary indication appears in a
Finance Document, any instructions given by the Majority Lenders will be binding
on all the Finance Parties.

 

(c) The Facility Agent and the Security Agent may each refrain from acting in
accordance with the instructions of the Majority Lenders (or, if appropriate,
the Lenders) until it has received such security as it may require for any cost,
loss or liability (together with any associated VAT) which it may incur in
complying with the instructions.

 

87



--------------------------------------------------------------------------------

(d) In the absence of instructions from the Majority Lenders, (or, if
appropriate, the Lenders) the Facility Agent and the Security Agent may each act
(or refrain from taking action) as it considers to be in the best interest of
the Lenders.

 

(e) Neither the Facility Agent nor the Security Agent is authorised to act on
behalf of a Lender (without first obtaining that Lender’s consent) in any legal
or arbitration proceedings relating to any Finance Document. This paragraph
(e) shall not apply to any legal or arbitration proceeding relating to the
perfection, preservation or protection of rights under the Security Documents or
enforcement of the Transaction Security or Security Documents.

 

(f) In the event that:

 

  (i) the Facility Agent sends a written notice to the relevant Lenders
requesting consent from the Majority Lenders in respect of any amendment or
waiver that may be made with the consent of the Majority Lenders under the terms
of this Agreement;

 

  (ii) the notice sent by the Facility Agent requests instructions are provided
to it by the relevant Lenders within a period of at least 10 Business Days from
the date of the notice (the Notice Period); and

 

  (iii) the Facility Agent has not received instructions from all the relevant
Lenders at the end of the Notice Period and the instructions it has received
from those Lenders who have responded (the Applicable Lenders) do not constitute
instructions from the Majority Lenders in either the affirmative or the
negative,

 

     then at the close of business on the last day of the Notice Period the
Agent shall determine:

 

  (A) if no Loan is then outstanding, the proportion of Commitments of the
Applicable Lenders who have given consent to the Total Commitments of all
Applicable Lenders; and

 

  (B) at any other time, the proportion of the participations in the Loans then
outstanding of the Applicable Lenders who have given the consent to the amount
of all the participations in the Loans then outstanding of those Applicable
Lenders.

If such calculations show that consent has been received from 66 2/3 per cent,
of the Applicable Lenders by Commitment, then the Facility Agent shall be deemed
to have received consent from the Majority Lenders for all purposes under this
Agreement.

21.7 Responsibility for documentation

Neither the Facility Agent nor the Security Agent:

 

  (a) is responsible for the adequacy, accuracy and/or completeness of any
information (whether oral or written) supplied by the Facility Agent, the
Security Agent or the Company or any other person given in or in connection with
any Finance Document or the Reports or the transactions contemplated in the
Finance Documents; or

 

  (b) is responsible for the legality, validity, effectiveness, adequacy or
enforceability of any Finance Document or the Transaction Security or any other
agreement, arrangement or document entered into, made or executed in
anticipation of or in connection with any Finance Document or the Transaction
Security.

 

88



--------------------------------------------------------------------------------

21.8 Exclusion of liability

 

(a) Without limiting paragraph (b) below, neither the Facility Agent nor the
Security Agent will be liable to any of the Finance Parties for any action taken
by it under or in connection with any Finance Document or the Transaction
Security, unless directly caused by its negligence or wilful misconduct.

 

(b) No Party (other than the Facility Agent or the Security Agent) may take any
proceedings against any officer, employee or agent of the Facility Agent or the
Security Agent, in respect of any claim it might have against the Facility Agent
or Security Agent or in respect of any act or omission of any kind by that
officer, employee or agent in relation to any Finance Document or any
Transaction Document and any officer, employee or agent of the Facility Agent or
the Security Agent may rely on this Clause 21,8 subject to Clause 1.4 (Third
party rights) and the provisions of the Third Parties Act.

 

(c) Neither the Facility Agent nor the Security Agent will be liable for any
delay (or any related consequences) in crediting an account with an amount
required under the Finance Documents to be paid by the Facility Agent or the
Security Agent if the Facility Agent or the Security Agent has taken all
necessary steps as soon as reasonably practicable to comply with the regulations
or operating procedures of any recognised clearing or settlement system used by
the Facility Agent or Security Agent for that purpose.

 

(d) Nothing in this Agreement shall oblige the Facility Agent or the Security
Agent to carry out any “know your customer” or other checks in relation to any
person on behalf of any Lender and each Lender confirms to the Facility Agent
and the Security Agent that it is solely responsible for any such checks it is
required to carry out and that it may not rely on any statement in relation to
such checks made by the Facility Agent or the Security Agent.

21.9 Lenders’ indemnity to the Facility Agent and the Security Agent

Each Lender shall (in proportion to its aggregate share of each of the
Commitments or, if the Total Commitments are then zero, to its share of each of
the Commitments immediately prior to their reduction to zero) indemnify each of
the Facility Agent and the Security Agent, within three Business Days of demand,
against any cost, loss or liability incurred by the Facility Agent or the
Security Agent (otherwise than by reason of the Facility Agent’s or the Security
Agent’s gross negligence or wilful misconduct) in acting as Facility Agent or as
Security Agent under the Finance Documents (unless the Facility Agent or the
Security Agent has been reimbursed by the Company pursuant to a Finance
Document).

21.10 Resignation of the Facility Agent or the Security Agent

 

(a) The Facility Agent or the Security Agent may, after consultation with the
Company, resign and appoint one of its Affiliates acting through an office in
the United Kingdom being a reputable bank or other financial institution
experienced in transactions of this type as successor by giving notice to the
Lenders and the Company.

 

(b) Alternatively the Facility Agent or the Security Agent may, after
consultation with the Company, resign by giving notice to the Lenders and the
Company, in which case the Majority Lenders (with consent of the Company, such
consent not to be unreasonably withheld) may appoint a successor Facility Agent
or Security Agent.

 

(c) If the Majority Lenders have not appointed a successor Facility Agent or
Security Agent in accordance with paragraph (b) above within 30 days after
notice of resignation was given, the Facility Agent or Security Agent (after
consultation with the Company) may appoint a successor

 

89



--------------------------------------------------------------------------------

Facility Agent or Security Agent (acting through an office in the United Kingdom
being a reputable bank or other financial institution experienced in
transactions of this type).

 

(d) The retiring Facility Agent or Security Agent shall, at its own cost, make
available to the successor Facility Agent or Security Agent such documents and
records and provide such assistance as the successor Facility Agent or Security
Agent may reasonably request for the purposes of performing its functions as
Facility Agent or Security Agent under the Finance Documents.

 

(e) The Facility Agent’s or Security Agent’s resignation notice shall only take
effect upon the appointment of a successor in accordance with this Agreement.

 

(f) Upon the appointment of a successor, the retiring Facility Agent or Security
Agent shall be discharged from any further obligation in respect of the Finance
Documents but shall remain entitled to the benefit of this Clause 21.10. Its
successor and each of the other Parties shall have the same rights and
obligations amongst themselves as they would have had if such successor had been
an original Party.

 

(g) After consultation with the Company, the Majority Lenders may, by notice to
the Facility Agent or the Security Agent, require it to resign in accordance
with paragraph (b) above. In this event, the Facility Agent or Security Agent
shall resign, and the Majority Lenders shall appoint a successor Facility Agent
or Security Agent in accordance with paragraph (b) above.

21.11 Confidentiality

 

(a) In acting as agent for the Finance Parties, the Facility Agent and the
Security Agent shall each be regarded as acting through its agency division
which shall be treated as a separate entity from any other of its divisions or
departments.

 

(b) If information is received by another division or department of the Facility
Agent or Security Agent, it may be treated as confidential to that division or
department and the Facility Agent or Security Agent shall not be deemed to have
notice of it.

 

(c) Notwithstanding any other provision of any Finance Document to the contrary,
neither the Facility Agent nor the Security Agent is obliged to disclose to any
other person (i) any information, disclosure of .which might, in the opinion of
the Facility Agent or the, Security Agent, result in a breach of any law or
directive or be otherwise actionable at the suit of any person, or (ii) any
information supplied by the Company to the Facility Agent or the Security Agent
which is identified by the Company at the time of supply as being unpublished,
confidential, or price sensitive information relating to a proposed transaction
by the Company and supplied solely for the purpose of evaluating in consultation
with the Facility Agent or the Security Agent whether such transaction might
require a waiver or amendment to any of the provisions of the Finance Documents,
or (iii) any other information if the disclosure would or might in its
reasonable opinion constitute a breach of any law or a breach of a fiduciary
duty.

21.12 Relationship with the Lenders

 

(a) The Facility Agent and the Security Agent may each treat each Lender as a
Lender, entitled to payments under this Agreement and acting through its
Facility Office unless it has received not less than five Business Days prior
notice from that Lender to the contrary in accordance with the terms of this
Agreement and provided that such Lender is not lending through a Facility Office
which is in any country designated by the Financial Action Taskforce on Money
Laundering as “Non-Cooperative Countries and Territories”.

 

90



--------------------------------------------------------------------------------

(b) Each Lender shall supply the Facility Agent with any information required by
the Facility Agent in order to calculate the Mandatory Cost.

 

(c) Each Finance Party shall supply the Facility Agent with any information that
the Security Agent may reasonably specify (through the Facility Agent) as being
necessary or desirable to enable the Security Agent to perform its functions as
Security Agent. Each Lender shall deal with the Security Agent exclusively
through the Facility Agent and shall not deal directly with the Security Agent.

21.13 Credit appraisal by the Finance Parties

Without affecting the responsibility of the Company for information supplied by
it or on its behalf in connection with any Finance Document, each Finance Party
confirms to the Facility Agent and the Security Agent that it has been, and will
continue to be, solely responsible for making its own independent appraisal and
investigation of all risks arising under or in connection with any Finance
Document including but not limited to:

 

  (a) the financial condition, status and nature of the Company;

 

  (b) the legality, validity, effectiveness, adequacy or enforceability of any
Finance Document and the Transaction Security and any other agreement,
arrangement or document entered into, made or executed in anticipation of, under
or in connection with any Finance Document or the Transaction Security;

 

  (c) whether that Finance Party has recourse, and the nature and extent of that
recourse, against any Party or any of its respective assets under or in
connection with any Finance Document, the Transaction Security, the transactions
contemplated by the Finance Documents or any other agreement, arrangement or
document entered into, made or executed in anticipation of, under or in
connection with any Finance Document;

 

  (d) the adequacy, accuracy and/or completeness of the Reports and any other
information provided by the Facility Agent, the Security Agent, any Party or by
any other person under or in connection with any Finance Document, the
transactions contemplated by the Finance Documents or any other agreement,
arrangement or document entered into, made or executed in anticipation of, under
or in connection with any Finance Document; and

 

  (e) the right or title of any person in or to, or the value or sufficiency of
any part of the Charged Property, the priority of any of the Transaction
Security or the existence of any Security affecting the Charged Property.

21.14 Reference Banks

If a Reference Bank (or, if a Reference Bank is not a Lender, the Lender of
which it is an Affiliate) ceases to be a Lender, the Facility Agent shall (in
consultation with the Company) appoint another Lender or an Affiliate of a
Lender to replace that Reference Bank.

21.15 Deduction from amounts payable by the Facility Agent

If any Party owes an amount to the Facility Agent or the Security Agent under
the Finance Documents the Facility Agent may, after giving notice to that Party,
deduct an amount not exceeding that amount from any payment to that Party which
the Facility Agent would otherwise be obliged to make under the Finance
Documents and apply the amount deducted in or towards satisfaction of the amount
owed. For the purposes of the Finance Documents that Party shall be regarded as
having received any amount so deducted.

 

91



--------------------------------------------------------------------------------

21.16 Reliance and Engagement Letters

Each Finance Party confirms that the Facility Agent has authority to accept on
its behalf the terms of any reliance letter or engagement letters relating to
the Reports or any reports or letters provided by any accountants appointed in
connection with the Finance Documents or the transactions contemplated in the
Finance Documents and to bind it in respect of those Reports, reports or letters
and to sign such letters on its behalf and further confirms that it accepts the
terms and qualifications set out in such letters.

 

22. SECURITY

22.1 Security Agent as holder of security

Unless expressly provided to the contrary, the Security Agent holds any security
created by a Security Document on trust for the Finance Parties.

22.2 Responsibility

The Security Agent is not liable or responsible to any other Finance Party for:

 

  (a) any failure in perfecting or protecting the security created by any
Security Document; or

 

  (b) any other action taken or not taken by it in connection with any Security
Document,

unless directly caused by its gross negligence or wilful misconduct.

22.3 Title

The Security Agent may accept, without enquiry, the title (if any) any charger
may have to any asset over which security is intended to be created by any
Security Document.

22.4 Possession of documents

The Security Agent is not obliged to hold in its own possession any Security
Document, title deed or other document in connection with any asset over which
security is intended to be created by a Security Document. Without prejudice to
the above, the Security Agent may allow any bank providing safe custody services
or any professional adviser to the Security Agent to retain any of those
documents in its possession.

22.5 Investments

Except as otherwise provided in any Security Document, all moneys received by
the Security Agent under a Security Document may be invested in the name of, or
under the control of, the Security Agent in any investments selected by the
Security Agent. Additionally, those moneys may be placed on deposit in the name
of, or under the control of, the Security Agent at any bank or institution
(including itself) and upon such terms as it may think fit.

22.6 Approval

Each Finance Party confirms its approval of each Security Document.

 

92



--------------------------------------------------------------------------------

22.7 Release of security

 

(a) If a disposal of any asset or part of an asset (including any Property)
subject to security created by a Security Document is made to a person in the
following circumstances:

 

  (i) the Majority Lenders agree to the disposal;

 

  (ii) the disposal is allowed by the terms of the Finance Documents;

 

  (iii) the disposal is being made at the request of the Security Agent in
circumstances where any security created by the Security Documents has become
enforceable; or

 

  (iv) the disposal is being effected by enforcement of a Security Document,

the asset or part of that asset being disposed of will be released from any
security over it created by a Security Document.

 

(b) If the Security Agent is satisfied that a release is allowed under this
Subclause, the Security Agent must execute (at the request and expense of the
Company) any document which is reasonably required to achieve that release. Each
other Finance Party irrevocably authorises the Security Agent to execute any
such document.

 

23. SHARING AMONG THE FINANCE PARTIES

23.1 Payments to Finance Parties

If a Finance Party (a Recovering Finance Party) receives or recovers any amount
from an the Company other than in accordance with Clause 9.2 (By the Company) or
Clause 9.5 (Partial payments) and applies that amount to a payment due under the
Finance Documents then:

 

  (a) the Recovering Finance Party shall, within three Business Days, notify
details of the receipt or recovery to the Facility Agent;

 

  (b) the Facility Agent shall determine whether the receipt or recovery is in
excess of the amount the Recovering Finance Party would have been paid had the
receipt or recovery been received or made by the Facility Agent and distributed
in accordance with Clause 9.5 (Partial payments), without taking account of any
Tax which would be imposed on the Facility Agent in relation to the receipt,
recovery or distribution; and

 

  (c) the Recovering Finance Party shall, within three Business Days of demand
by the Facility Agent, pay to the Facility Agent an amount (the Sharing Payment)
equal to such receipt or recovery less any amount which the Facility Agent
determines may be retained by the Recovering Finance Party as its share of any
payment to be made, in accordance with Clause 9.5 (Partial payments).

23.2 Redistribution of payments

The Facility Agent shall treat the Sharing Payment as if it had been paid by the
Company and distribute it between the Finance Parties (other than the Recovering
Finance Party) in accordance with Clause 9.5 (Partial payments).

 

93



--------------------------------------------------------------------------------

23.3 Recovering Finance Party’s rights

 

(a) On a distribution by the Facility Agent under Clause 23.2 (Redistribution of
payments), the Recovering Finance Party will be subrogated to the rights of the
Finance Parties which have shared in the redistribution.

 

(b) If and to the extent that the Recovering Finance Party is not able to rely
on its rights under paragraph (a) above, the Company shall be liable to the
Recovering Finance Party for a debt equal to the Sharing Payment upon such date
that the underlying amount which resulted in the Sharing Payment arising became
due and payable or otherwise capable of receipt or recovery,

23.4 Reversal of redistribution

If any part of the Sharing Payment received or recovered by a Recovering Finance
Party becomes repayable and is repaid by that Recovering Finance Party, then:

 

  (a) each Finance Party which has received a share of the relevant Sharing
Payment pursuant to Clause 23.2 (Redistribution of payments) shall, upon request
of the Facility Agent, pay to the Facility Agent for account of that Recovering
Finance Party an amount equal to its share of the Sharing Payment (together with
an amount as is necessary to reimburse that Recovering Finance Party for its
proportion of any interest on the Sharing Payment which that Recovering Finance
Party is required to pay); and

 

  (b) that Recovering Finance Party’s rights of subrogation in respect of any
reimbursement shall be cancelled and the Company will be liable to the
reimbursing Finance Party for the amount so reimbursed.

23.5 Exceptions

 

(a) This Clause 23 shall not apply to the extent that the Recovering Finance
Party would not, after making any payment pursuant to this Clause 23, have a
valid and enforceable claim against the Company.

 

(b) A Recovering Finance Party is not obliged to share with any other Finance
Party any amount which the Recovering Finance Party has received or recovered as
a result of taking legal or arbitration proceedings, if:

 

  (i) it notified the other Finance Party of the legal or arbitration
proceedings; and

 

  (ii) the other Finance Party had an opportunity to participate in those legal
or arbitration proceedings but did not do so as soon as reasonably practicable
having received notice or did not take separate legal or arbitration
proceedings.

 

94



--------------------------------------------------------------------------------

SECTION 10

ADMINISTRATION

 

24. SET-OFF

After an Event of Default has occurred and so long as it is continuing a Finance
Party may set off any matured obligation due from the Company under the Finance
Documents (to the extent beneficially owned by that Finance Party) against any
matured obligation owed by that Finance Party to the Company, regardless of the
place of payment, booking branch or currency of either obligation. If the
obligations are in different currencies, the Finance Party may convert either
obligation at a market rate of exchange in its usual course of business for the
purpose of the set-off.

 

25. NOTICES AND CONFIDENTIALITY

25.1 Communications in writing

Any communication to be made under or in connection with the Finance Documents
shall be made in writing and, unless otherwise stated, may be made by fax or
letter.

25.2 Addresses

The address and fax number (and the department or officer, if any, for whose
attention the communication is to be made) of each Party for any communication
or document to be made or delivered under or in connection with the Finance
Documents is:

 

  (a) in the case of the Company, that identified with its name in the signature
block below;

 

  (b) in the case of each Lender and Hedge Counterparty, that notified in
writing to the Facility Agent on or prior to the date on which it becomes a
Party; and

 

  (c) in the case of the Facility Agent or the Security Agent, that identified
with its name in the signature block below,

or any substitute address or fax number or department or officer as the Party
may notify to the Facility Agent (or the Facility Agent may notify to the other
Parties, if a change is made by the Facility Agent) by not less than five
Business Days’ notice.

25.3 Delivery

 

(a) Any communication or document made or delivered by one person to another
under or in connection with the Finance Documents will only be effective:

 

  (i) if by way of fax, when received in legible form; or

 

  (ii) if by way of letter, when it has been left at the relevant address or
five Business Days after being deposited in the post postage prepaid in an
envelope addressed to it at that address,

and, if a particular department or officer is specified as part of its address
details provided under Clause 25.2 (Addresses), if addressed to that department
or officer.

 

(b) Any communication or document to be made or delivered to the Facility Agent
or the Security Agent will be effective only when actually received by the
Facility Agent or Security Agent and then only

 

95



--------------------------------------------------------------------------------

if it is expressly marked for the attention of the department or officer
identified with the Facility Agent’s or Security Agent’s signature below (or any
substitute department or officer as the Facility Agent or Security Agent shall
specify for this purpose).

 

(c) All notices from or to the Company shall be sent through the Facility Agent.

25.4 Notification of address and fax number

Promptly upon receipt of notification of an address and fax number or change of
address or fax number pursuant to Clause 25.2 (Addresses) or changing its own
address or fax number, the Facility Agent shall notify the other Parties.

25.5 Electronic communication

 

(a) Any communication to be made between the Facility Agent or the Security
Agent and a Lender under or in connection with the Finance Documents may be made
by electronic mail or other electronic means, if the Facility Agent, the
Security Agent and the relevant Lender:

 

  (i) agree that, unless and until notified to the contrary, this is to be an
accepted form of communication;

 

  (ii) notify each other in writing of their electronic mail address and/or any
other information required to enable the sending and receipt of information by
that means; and

 

  (iii) notify each other of any change to their address or any other such
information supplied by them.

 

(b) Any electronic communication made between the Facility Agent and a Lender or
the Security Agent will be effective only when actually received in readable
form and in the case of any electronic communication made by a Lender to the
Facility Agent or the Security Agent only if it is addressed in such a manner as
the Facility Agent or Security Agent shall specify for this purpose.

25.6 English language

 

(a) Any notice given under or in connection with any Finance Document must be in
English.

 

(b) All other documents provided under or in connection with any Finance
Document must be:

 

  (i) in English; or

 

  (ii) if not in English, and if so required by the Facility Agent, accompanied
by a certified English translation and, the English translation will prevail
unless the document is a binding agreement, a constitutional, statutory or other
official document.

25.7 Use of Websites

 

(a) The Company may satisfy its obligation under this Agreement to deliver any
information in relation to those Lenders (the Website Lenders) who accept this
method of communication by posting this information onto an electronic website
designated by the Company and the Facility Agent (the Designated Website) if:

 

  (i) the Facility Agent expressly agrees (after consultation with each of the
Lenders) that it will accept communication of the information by this method;

 

96



--------------------------------------------------------------------------------

  (ii) both the Company and the Facility Agent are aware of the address of and
any relevant password specifications for the Designated Website; and

 

  (iii) the information is in a format previously agreed between the Company and
the Facility Agent.

If any Lender (a Paper Form Lender) does not agree to the delivery of
information electronically then the Facility Agent shall notify the Company
accordingly and the Company shall supply the information to the Facility Agent
(in sufficient copies for each Paper Form Lender) in paper form. In any event
the Company shall supply the Facility Agent with at least one copy in paper form
of any information required to be provided by it.

 

(b) The Facility Agent shall supply each Website Lender with the address of and
any relevant password specifications for the Designated Website following
designation of that website by the Company and the Facility Agent.

 

(c) The Company shall promptly upon becoming aware of its occurrence notify the
Facility Agent if:

 

  (i) the Designated Website cannot be accessed due to technical failure;

 

  (ii) the password specifications for the Designated Website change;

 

  (iii) any new information which is required to be provided under this
Agreement is posted onto the Designated Website;

 

  (iv) any existing information which has been provided under this Agreement and
posted onto the Designated Website is amended; or

 

  (v) the Company becomes aware that the Designated Website or any information
posted onto the Designated Website is or has been infected by any electronic
virus or similar software.

If the Company notifies the Facility Agent under subparagraph (c)(i) or
subparagraph (c)(v) above, all information to be provided by the Company under
this Agreement after the date of that notice shall be supplied in paper form
unless and until the Facility Agent and each Website Lender is satisfied that
the circumstances giving rise to the notification are no longer continuing.

 

(d) Any Website Lender may request, through the Facility Agent, one paper copy
of any information required to be provided under this Agreement which is posted
onto the Designated Website. The Company shall comply with any such request
within 10 Business Days.

25.8 “Know your customer” checks

 

(a) The Company shall promptly, upon the request of the Facility Agent or any
Lender, supply, or procure the supply of, such documentation and other evidence
as is reasonably requested by the Facility Agent (for itself or on behalf of any
Lender) or any Lender (for itself or on behalf of any prospective New Lender
(provided that it has entered into a confidentiality undertaking in a form
satisfactory to the Company (acting reasonably)) in order for the Facility
Agent, such Lender or any prospective New Lender to carry out and be satisfied
with the results of all necessary “know your customer” or other checks in
relation to any person that it is required by directive or law to carry out
pursuant to the transactions contemplated in the Finance Documents.

 

(b) Each Lender shall promptly, upon the request of the Facility Agent, supply,
or procure the supply of, such documentation and other evidence as is reasonably
requested by the Facility Agent (for itself) in order for the Facility Agent to
carry out and be satisfied with the results of all necessary “know your
customer” or other checks in relation to any person that it is required to carry
out pursuant to the transactions contemplated in the Finance Documents.

 

97



--------------------------------------------------------------------------------

25.9 Confidentiality

 

(a) Subject to Clause 20.8 (Disclosure of information), the Finance Parties
will:

 

  (i) keep the Confidential Information confidential and, subject as set out
below, not disclose it to anyone and to ensure that the Confidential Information
is protected with security measures and degree of care that it would apply to
its own confidential information;

 

  (ii) use the Confidential Information only for the purpose of appraising the
business, financial condition, creditworthiness, status and affairs of the
Company in connection with its participation in the Facility; and

 

  (iii) use all reasonable endeavours to ensure that any person to whom they
pass any Confidential Information (unless disclosed under paragraph (b) below)
acknowledges and complies with the provisions of this Clause 25.9 as if that
person were also a party to it and you undertake to be responsible for any
breach of this agreement by such person.

 

(b) The Confidential Information may be disclosed:

 

  (i) if so required by law or, regulation or, if requested by any regulator
with jurisdiction over any Finance Party or any Affiliate of any Finance Party;

 

  (ii) if it comes into the public domain (other than as a result of a breach of
this Clause 25.9);

 

  (iii) to auditors, professional advisers or rating agencies but, in the case
of rating agencies, only for the purposes of preparing a private or shadow
rating;

 

  (iv) in connection with any legal proceedings;

 

  (v) to any Holding Company or Affiliate of the Company and any director or
employee or prospective director or employee of the or any Holding Company or
Affiliate of the Company; and

 

  (vi) to Investors or prospective Investors and any prospective new lender
which may become a party to this Agreement pursuant to Clause 20 (Changes to the
Parties).

 

(c) The provisions of this Clause 25.9 shall supersede any undertakings with
respect to confidentiality previously given by any Finance Party in favour of
the Company.

25.10 Publicity

Each of the Parties agrees that no public announcements may be made by any Party
regarding the Facility, or any of the roles of any of the Finance Parties,
without the prior written consent of the Company.

 

98



--------------------------------------------------------------------------------

26. CALCULATIONS AND CERTIFICATES

26.1 Accounts

In any litigation or arbitration proceedings arising out of or in connection
with a Finance Document, the entries made in the accounts maintained by a
Finance Party are prima facie evidence of the matters to which they relate.

26.2 Certificates and Determinations

Any certification or determination by a Finance Party of a rate or amount under
any Finance Document is, in the absence of manifest error, prima facie evidence
of the matters to which it relates.

26.3 Day count convention

Any interest, commission or fee accruing under a Finance Document will accrue
from day to day and is calculated on the basis of the actual number of days
elapsed and a year of 365 days or, in any case where the practice in the
Relevant Interbank Market differs, in accordance with that market practice.

26.4 Certificates by Directors

Any certificate or notice given by a director or other authorised signatory of
the Company on behalf of the Company shall be given without personal liability.

 

27. PARTIAL INVALIDITY

If, at any time, any provision of the Finance Documents is or becomes illegal,
invalid or unenforceable in any respect under any law of any jurisdiction,
neither the legality, validity or enforceability of the remaining provisions nor
the legality, validity or enforceability of such provision under the law of any
other jurisdiction will in any way be affected or impaired.

 

28. REMEDIES AND WAIVERS

No failure to exercise, nor any delay in exercising, on the part of any Finance
Party, any right or remedy under the Finance Documents shall operate as a
waiver, nor shall any single or partial exercise of any right or remedy prevent
any further or other exercise or the exercise of any other right or remedy. The
rights and remedies provided in this Agreement are cumulative and not exclusive
of any rights or remedies provided by law.

 

29. AMENDMENTS AND WAIVERS

29.1 Required consents

 

(a) Subject to Clause 29.2 (Exceptions) any term of the Finance Documents may be
amended or waived with the consent of the Majority Lenders and the Company and
any such amendment or waiver will be binding on all Parties.

 

(b) The Facility Agent may effect, on behalf of any Finance Party, any amendment
or waiver permitted by this Clause 29.

 

(c) The Company acknowledges that the Lenders, the Facility Agent and the
Security Agent have each appointed a servicer in relation to this Agreement and
the Loans pursuant to a servicing agreement (the Servicing Agreement), that the
servicer under the Servicing Agreement is required to act in accordance with the
Servicing Standard (as defined in the Servicing Agreement), and that a special

 

99



--------------------------------------------------------------------------------

servicer may be appointed pursuant to the terms of the Servicing Agreement. The
Company further acknowledges that the servicer and special servicer may exercise
the rights and discretions of the Lenders, the Facility Agent and the Security
Agent under this Agreement in accordance with the Servicing Standard subject to
certain matters which require the prior approval of the Junior Lender and which
may differ from those set out in Clause 29.2 (Exceptions).

29.2 Exceptions

 

(a) Subject as provided in paragraph (b) below, an amendment or waiver that has
the effect of changing or which relates to:

 

  (i) the definition of Majority Lenders in Clause 1.1 (Definitions);

 

  (ii) to the date of payment of any amount of principal, interest, fees or
commission payable under the Finance Documents;

 

  (iii) any Margin or a change in the amount of any payment of principal,
interest, fees or commission payable;

 

  (iv) a change in currency of payment or method of calculation of any amount of
principal, interest, fees or commission payable under the Finance Documents;

 

  (v) an increase in or an extension of any Commitment or extension of any
Availability Period;

 

  (vi) a release of the Company or of any Security Document (in whole or in
part);

 

  (vii) any material provision of any Security Document;

 

  (viii) any waiver of a right of prepayment under Clause 7.3 (Mandatory
prepayments – disposals and insurance proceeds);

 

  (ix) any amendment relating to the ability of a Lender to transfer its rights
and obligations under the Finance Documents;

 

  (x) the provisions of Clause 18.8 (Interest Cover);

 

  (xi) any provision which expressly requires the consent of all the Lenders; or

 

  (xii) Clause 2.3 (Finance Parties’ rights and obligations), Clause 20 (Changes
to the Parties), Clause 23 (Sharing among the Finance Parties), Clause 31
(Governing Law), Clause 32 (Enforcement) or this Clause 29,

shall not be made without the prior consent of all the Lenders.

 

(b) An amendment or waiver which relates to the rights or obligations of the
Facility Agent, any Hedge Counterparty or the Security Agent may not be effected
without the consent of the Facility Agent, that Hedge Counterparty or the
Security Agent, as the case may be, at such time.

29.3 Amendments by Security Agent

Unless the provisions of any Finance Document expressly provide otherwise, the
Security Agent may, if authorised by the Majority Lenders, amend the terms of,
waive any of the requirements of, or grant consents under, any of the Security
Documents, any such amendment, waiver or consent being binding on all the
parties to this Agreement except that no waiver or amendment may impose any new
or additional obligations on any person without the consent of that person.

 

100



--------------------------------------------------------------------------------

30. COUNTERPARTS

Each Finance Document may be executed in any number of counterparts, and this
has the same effect as if the signatures on the counterparts were on a single
copy of the Finance Document.

 

101



--------------------------------------------------------------------------------

SECTION 11

GOVERNING LAW AND ENFORCEMENT

 

31. GOVERNING LAW

This Agreement is governed by English law.

 

32. ENFORCEMENT

32.1 Jurisdiction of English Courts

 

(a) The courts of England have exclusive jurisdiction to settle any dispute
arising out of or in connection with this Agreement (including a dispute
regarding the existence, validity or termination of this Agreement) (a Dispute).

 

(b) The Parties agree that the courts of England are the most appropriate and
convenient courts to settle Disputes and accordingly no Party will argue to the
contrary.

 

(c) This Clause 32.1 shall not (and shall not be construed so as to) limit the
right of any Finance Party to take proceedings against the Company in the courts
of any country in which the Company has assets or in any other court of
competent jurisdiction nor shall the taking of proceedings in any one or more
jurisdictions preclude the taking of proceedings in any other jurisdiction
(whether concurrently or not) if and to the extent permitted by applicable law.

THIS AGREEMENT has been entered into on the date stated at the beginning of this
Agreement.

 

102



--------------------------------------------------------------------------------

Terms defined in the Facility Agreement shall bear the same meaning when used
herein.

 

Signed:  

 

 

DIRECTOR

Date:   Signed:  

 

 

[SECRETARY]

Date:  

Schedule

[List of documents to be certified.]



--------------------------------------------------------------------------------

SIGNATORIES

 

Chargor       EXECUTED AS A DEED by   )     TOYS “R” US PROPERTIES   )     (UK)
LIMITED       acting by   )     Director       Director/Secretary       Security
Agent       DEUTSCHE BANK AG,       LONDON BRANCH       By:      



--------------------------------------------------------------------------------

SIGNATORIES

 

The Company TOYS “R” US PROPERTIES (UK) LIMITED By:  

LOGO [g16089img_4.jpg]

Address:   Geoffrey House   Vanwall Business Park   Vanwall Road   Maidenhead  
Berkshire SL6 4UB Fax:   01628 414097 Attention:   Frank Muzika The Facility
Agent DEUTSCHE BANK AG, LONDON BRANCH By:  

LOGO [g16089img_1.jpg]

Address:   Deutsche Bank AG, London Branch   Servicing Department   European
Commercial Real Estate Group   Winchester House   1 Great Winchester Street  
London EC2N 2DB Fax:   020 7547 0665 Attention:   Paul Lloyd The Security Agent
DEUTSCHE BANK AG, LONDON BRANCH By:  

LOGO [g16089img_1.jpg]

Address:   Deutsche Bank AG, London Branch   Servicing Department   European
Commercial Real Estate Group   Winchester House   1 Great Winchester Street  
London EC2N 2DB    



--------------------------------------------------------------------------------

Fax:   020 7547 0665    Attention:   Paul Lloyd    The Original Hedge
Counterparty    DEUTSCHE BANK AG, LONDON BRANCH    By:  

LOGO [g16089img_1.jpg]

   Address:   Deutsche Bank AG, London Branch      Servicing Department     
European Commercial Real Estate Group      Winchester House      1 Great
Winchester Street      London EC2N 2DB    Fax:   020 7547 0665    Attention:  
Paul Lloyd    The Original Lenders    VANWALL FINANCE PLC     

                                                         per pro SFM Directors
(No.2) Limited

                                                         as Director

By:  

LOGO [g16089img_2.jpg]

   Address:   Vanwall Finance Plc      35 Great St. Helen’s      London EC3A 6AP
   Fax:   020 7085 3728    Attention:   The Directors    THE ROYAL BANK OF
SCOTLAND PLC    By:  

 

   Address:   The Royal Bank of Scotland      Real Estate Finance      5th
Floor, 135 Bishopsgate      London EC2M 3UR    Fax:   020 7085 3728   
Attention:   The Manager   



--------------------------------------------------------------------------------

Fax:   020 7547 0665 Attention:   Paul Lloyd The Original Hedge Counterparty
DEUTSCHE BANK AG, LONDON BRANCH By:  

 

Address:   Deutsche Bank AG, London Branch   Servicing Department   European
Commercial Real Estate Group   Winchester House   1 Great Winchester Street  
London EC2N 2DB Fax:   020 7547 0665 Attention:   Paul Lloyd The Original
Lenders VANWALL FINANCE PLC By:  

 

Address:   Vanwall Finance Plc   35 Great St. Helen’s   London EC3A 6AP Fax:  
020 7085 3728 Attention:   The Directors THE ROYAL BANK OF SCOTLAND PLC By:  

LOGO [g16089img_3.jpg]

Address:   The Royal Bank of Scotland   Real Estate Finance   5th Floor, 135
Bishopsgate   London EC2M 3UR Fax:   020 7085 3728 Attention:   The Manager